Agreement


Montana Tunnels Mining, Inc.: Montana Tunnels Mine 
 
Facility Agreement

 
Montana Tunnels Mining, Inc.
 
Apollo Gold Corporation
 
Apollo Gold Inc.
 
RMB Australia Holdings Limited
 
RMB Resources Inc. 
 
david.walton@freehills.com
haaron.bokhari@freehills.com 
 
[logo.jpg]


QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia GPO Box U1942 Perth
WA 6845 Australia
 
Sydney Melbourne Perth Brisbane Singapore
 
Telephone +61 8 9211 7777 Fax +61 8 9211 7878
www.freehills.com DX 104 Perth
 
Correspondent Offices in Hanoi Ho Chi Minh City Jakarta

 

--------------------------------------------------------------------------------


 
[logo2.jpg]

Contents
 
Table of contents

--------------------------------------------------------------------------------

 

 
The agreement
1
 
 
   
Operative part
3
     
1
Definitions and interpretations
3
 
1.1
Definitions
3
 
1.2
Interpretations
24
 
1.3
Inclusive expressions
25
 
1.4
Business Day
25
 
1.5
Accounting Standards
25
     
2
Conditions precedent
26
 
2.1
Conditions precedent to initial Funding Portion
26
 
2.2
Conditions precedent to Extension Facility Funding Portions under the Extension
Facility
27
 
2.3
Conditions precedent to all Funding Portions
28
 
2.4
Certified copies
28
 
2.5
Benefit of conditions precedent
28
     
3
Commitment, purpose and availability of the Facilities
28
 
3.1
Provision of Commitment
28
 
3.2
Purpose
29
 
3.3
Cancellation of Commitment during Availability Period
29
 
3.4
Cancellation at end of Availability Period
29
 
3.5
Voluntary prepayment
29
 
3.6
Mandatory prepayment – Loan Facility
30
 
3.7
Mandatory prepayment – Extension Facility
30
 
3.8
Cancellations and prepayments in inverse order
30
     
4
Funding and rate setting procedures
30
 
4.1
Delivery of Funding Notice
30
 
4.2
Requirements for a Funding Notice
31
 
4.3
Irrevocability of Funding Notice
31
 
4.4
Amount of Funding Portions
31
 
4.5
Selection of Interest Periods
31
 
4.6
Determination of Funding Rate
31
     
5
Facility
32
 
5.1
Provision of Funding Portions
32
 
5.2
Repayment – Loan Facility
32
 
5.3
Repayment – Extension Facility
32
 
5.4
Repayment of other Secured Moneys
32
 
5.5
Interest
32
 
5.6
Calculation of per annum interest rate
33
     
6
Payments
33
 
6.1
Manner of payment
33
 
6.2
Payments on a Business Day
33
 
6.3
Payments in gross
33
 
6.4
Additional payments
34


Contents 1

--------------------------------------------------------------------------------


 
[logo2.jpg]
 
Contents
 

 
6.5
Taxation deduction procedures
34
 
6.6
Tax Credit
34
 
6.7
Tax affairs
34
 
6.8
Amounts payable on demand
35
 
6.9
Appropriation of payments
35
 
6.10
Currency exchanges
35
     
7
Representations and warranties
35
 
7.1
General representations and warranties
35
 
7.2
Project representations and warranties
38
 
7.3
Survival and repetition of representations and warranties
39
 
7.4
Reliance by Finance Parties
39
     
8
Undertakings
40
 
8.1
Conduct of Project
40
 
8.2
Project Covenants
40
 
8.3
Provisions relating to the MDOA
41
 
8.4
Environmental issues
41
 
8.5
Mineral Rights
41
 
8.6
Corporate budget
42
 
8.7
Provision of information and reports
42
 
8.8
Proper accounts
43
 
8.9
Notices to the Agent
43
 
8.10
Corporate existence
44
 
8.11
Compliance
44
 
8.12
Maintenance of capital
44
 
8.13
Compliance with laws and Authorisations
45
 
8.14
Payment of debts, outgoings and Taxes
45
 
8.15
Project Documents
45
 
8.16
Amendments to constitution
46
 
8.17
Negative pledge and disposal of assets
46
 
8.18
No change to business
46
 
8.19
Financial accommodation and Financial Indebtedness
47
 
8.20
Arm’s length transactions
47
 
8.21
No Subsidiaries
47
 
8.22
Restrictions on Distributions and fees
47
 
8.23
Undertakings regarding Secured Property
47
 
8.24
Insurance
48
 
8.25
Financial undertakings
50
 
8.26
Hedging
50
 
8.27
Legal opinions
50
 
8.28
Subordination
51
 
8.29
Term of undertakings
51
     
9
Cashflow Model
52
9.1
Calculations
52
 
9.2
Calculations in United States Dollars
52
 
9.3
Maintenance
52
 
9.4
Update of Cashflow Model
52
 
9.5
Factors since commencement of production
52
 
9.6
Delivery of updated Cashflow Model
52
 
9.7
Determination is binding
53
     
10
Transaction Accounts
53
 
10.1
Establishment of Transaction Accounts
53


Contents 2

--------------------------------------------------------------------------------



[logo2.jpg]

 
Contents
 

 
10.2
Project Operating Account
53
 
10.3
Proceeds Account
53
 
10.4
Limit on withdrawals
54
     
11
Events of Default
54
 
11.1
Events of Default
57
 
11.2
Effect of Event of Default
57
 
11.3
Transaction Parties to continue to perform
57
 
11.4
Enforcement
57
 
11.5
Review event
57
     
12
Increased costs and illegality
58
 
12.1
Increased costs
58
 
12.2
Illegality
58
 
12.3
Reduction of Commitment
59
     
13
Indemnities and Break Costs
59
 
13.1
General indemnity
59
 
13.2
Break Costs
60
 
13.3
Foreign currency indemnity
60
 
13.4
Conversion of currencies
60
 
13.5
Continuing indemnities and evidence of Loss
60
     
14
Fees, Tax, costs and expenses
61
 
14.1
Arrangement fee
61
 
14.2
Commitment fee
61
 
14.3
Tax
61
 
14.4
Costs and expenses
61
     
15
Interest on overdue amounts
62
 
15.1
Payment of interest
62
 
15.2
Accrual of interest
62
 
15.3
Rate of interest
62
     
16
Assignment
63
 
16.1
Assignment by Transaction Party
63
 
16.2
Borrower obligation in registered form
63
 
16.3
Assignment by Finance Party
63
 
16.4
Assist
63
 
16.5
Participation not permitted
63
 
16.6
Lending Office
63
 
16.7
No increase in costs
64
     
17
Saving provisions
64
 
17.1
No merger of security
64
 
17.2
Exclusion of moratorium
64
 
17.3
Conflict
64
 
17.4
Consents
64
 
17.5
Principal obligations
64
 
17.6
Non-avoidance
65
 
17.7
Set-off authorised
65
 
17.8
Agent’s certificates and approvals
65
 
17.9
No reliance or other obligations and risk assumption
65
 
17.10
Power of attorney
66


Contents 3

--------------------------------------------------------------------------------


 
[logo2.jpg]
 
Contents
 
18
General
66
 
18.1
Confidential information
66
 
18.2
Transaction Party to bear cost
66
 
18.3
Notices
66
 
18.4
Governing law and jurisdiction
67
 
18.5
Prohibition and enforceability
67
 
18.6
Waivers
67
 
18.7
Variation
68
 
18.8
Cumulative rights
68
 
18.9
Attorneys
68
 
18.10
Counterparts
68
       
Schedules
         
Notice Details
70
       
Repayment Schedule
72
       
Securities
73
       
Officer’s certificate
74
       
Funding Notice
76
       
Promissory Note
77
       
Permitted Encumbrances
79
       
Material Agreements
81
       
RMB GSA
83
       
Key Mineral Rights
96
       
Current Insurance Policies
103
       
Excluded Claims
104
       
Extension Facility Repayment Schedule
105
       
Officer’s certificate
106

 
Signing page
 
Freehills owns the copyright in this document and using it without permission is
strictly prohibited.

Contents 4

--------------------------------------------------------------------------------


 
[logo2.jpg]

The agreement
 
Facility Agreement

--------------------------------------------------------------------------------

 
Date ►
 
Between the parties
         
Borrower
Montana Tunnels Mining, Inc.
 
a corporation existing under the laws of Delaware, United States of America
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
 
(Borrower)
 
   
Guarantors
 
Apollo Gold Corporation
 
a corporation existing under the laws of the Yukon Territory, Canada
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
 
(APG)
 
     
Apollo Gold Inc.
 
a corporation existing under the laws of Delaware, United States of America
 
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
 
(AGI)
 
   
Financier
 
RMB Australia Holdings Limited
 
a company incorporated under the laws of Australia
 
of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
 
(Financier)
 
   
Agent
 
RMB Resources Inc.
 
a company incorporated under the laws of Delaware, United States of America
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado 80228, United States of
America
 
(Agent)
 


page 1

--------------------------------------------------------------------------------


 
[logo2.jpg]

The agreement

       
Background
the Financier has agreed to provide the Facilities to the Borrower on the terms
of this agreement.
 
   
The parties agree
 
as set out in the operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.
 

 
page 2

--------------------------------------------------------------------------------


 
[logo2.jpg]
 
Operative part
 
1 Definitions and interpretations

--------------------------------------------------------------------------------

 
1.1 Definitions
 
The meanings of the terms used in this document are set out below.
 
Term
Meaning
       
Accounting Standards
 
generally accepted accounting principles in Canada.
 
   
Affiliate
 
with respect to a Person:
 
1     any partner, officer, ten percent (10%) or more shareholder, manager,
director, employee or managing agent of that Person or that Person’s Affiliates;
 
2     any spouse, parent, siblings, children or grandchildren (by birth or
adoption) of that Person; and
 
3     any other Person (other than a Subsidiary):
 
   ·   that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, that Person;
 
   ·   that directly or indirectly beneficially owns or holds 10% or more of any
class of voting stock or partnership or other voting interest of that Person or
any Subsidiary of that Person; or
 
   ·   10% or more of the voting stock or partnership or other voting interest
of which is directly or indirectly beneficially owned or held by that Person or
a Subsidiary of that Person.
 
   
Amendment and Restatement Agreement
 
the Amendment and Restatement Agreement to be entered into between each party to
this agreement under which the terms of this agreement are amended and restated.
 
   
Attorney
 
an attorney appointed under a Transaction Document.
 
   
Authorisation
 
1     any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or
 
2     in relation to anything which a Government Agency may prohibit or restrict
within a specific period, the expiry of that period without intervention or
action or notice of intended intervention or action.
 
   
Availability Period
 
1     in relation to the Loan Facility, the Loan Facility Availability Period;
and
 
2     in relation to the Extension Facility, the Extension Facility Availability
Period.
 


page 3

--------------------------------------------------------------------------------




[logo2.jpg]
1     Definitions and interpretations

 
Term
Meaning
       
Available Cashflow
 
on 30 September 2008 and any Repayment Date, the Revenue for the preceding
Quarter minus the aggregate of the amounts to be applied on the relevant date
under clauses 10.3(b)(1) to 10.3(b)(7).
 
   
Bensing Title Reports
 
1     the “Montana Tunnels Patented Ground Title Report” prepared at the request
of Bensing and Associates, Inc. dated 2 February 2007; and
 
2     the “MTMI Unpatented Mining Claims Location to Present Title Report”
prepared at the request of Bensing and Associates, Inc. dated 2 February 2007.
 
   
Best Efforts
 
in respect of clause 8.3(a) the commercially reasonable best efforts of the
Borrower in its capacity as a participant in the Project having the percentage
interest which the Borrower holds from time to time (50% at the date of this
agreement) in the MDOA.
 
   
Break Costs
 
for any repayment or prepayment the amount (if any) by which:
 
1     the interest on the amount repaid or prepaid which the Financier should
have received under this agreement (had the repayment or prepayment not
occurred),
 
exceeds:
 
2     the return which that Financier would be able to obtain by placing the
amount repaid or prepaid to it on deposit with a Reference Bank,
 
in each case for the period from the date of repayment or prepayment until the
last day of the then current Interest Period applicable to the repaid or prepaid
amount.
 
   
Business Day
 
1     for the purposes of clause 18.3, a day on which banks are open for
business in the city where the notice or other communication is received
excluding a Saturday, Sunday or public holiday; and
 
2     for all other purposes, a day on which banks are open for business in
Sydney, Australia and Denver, Colorado, excluding a Saturday, Sunday or public
holiday.
 
   
CADS
 
in respect of a period, the Revenue for that period less the aggregate of the
following amounts actually paid by the Borrower during that period (or, where
not actually paid at the date of any calculation, projected or estimated by the
Borrower to be actually paid by the Borrower during that period as contemplated
in the Cashflow Model):
 
1     Operating Costs in accordance with the latest Cashflow Model; and
 
2     any fees, Taxes or royalties paid to a Government Agency in respect of the
Project (whether currently payable or levied or imposed after the date of this
agreement) or royalties payable under the terms of any agreement in relation to
the Mineral Rights.
 
   
Calculation Date
 
each Quarterly Date while there is Principal Outstanding or exposure under a
Financier Hedging Agreement with respect to Product.
 


page 4

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Canada Trust Securities
 
1     the General Security Agreement granted by APG in favour of the Canada
Trust Company dated 4 January 2006;
 
2     the charge granted by APG in favour of the Canada Trust Company dated 6
January 2006;
 
3     the Assignment of Material Documents granted by APG in favour of the
Canada Trust Company dated 6 January 2006;
 
4     the Assignment of Insurance granted by APG in favour of the Canada Trust
Company dated 6 January 2006;
 
5     the Environmental Indemnity Agreement granted by APG in favour of the
Canada Trust Company dated 4 January 2006; and
 
6     the Construction Lien, Warranty and Indemnity granted by APG in favour of
the Canada Trust Company dated 4 January 2006,
 
granted to secure obligations under the Secured Debentures.
 
   
Canadian Dollars
 
the lawful currency of Canada.
 
   
Cashflow Model
 
the cashflow model prepared by the Borrower and approved by the Agent and based
on the Project Plan to be initially provided in accordance with clause 2.1(g)
and then provided in an updated form under clause 9.
 
   
Change in Law
 
any present or future law, regulation, treaty, order or official directive or
request (which, if not having the force of law, would be complied with by a
responsible financial institution) which:
 
1     commences, is introduced, or changes, after the date of this agreement;
and
 
2     does not relate to a change in the effective rate at which Tax is imposed
on the overall net income of a Finance Party.
 
   
Clements Litigation
 
the litigation commenced as at the date of this agreement and known in its
filing as “Christoper Clements, et al v. Montana Tunnels Mining, Inc. and Apollo
Gold, Inc.”.
 
   
Collateral Security
 
any present or future Encumbrance, Surety Obligation or other document or
agreement created or entered into by a Transaction Party or any other person as
security for, or to credit enhance, the payment of any of the Secured Moneys,
including any further security granted under clause 8.23(b).
 
   
Commitment
 
the Loan Facility Commitment and the Extension Facility Commitment, and
Commitments means both of them.
 


page 5

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Contamination
 
in respect of a property, the presence of Pollutants:
 
1     in, on or under the property; or
 
2     in the ambient air and emanating from the property.
 
   
Contested Tax
 
a Tax payable by a Transaction Party where the Transaction Party is contesting
its liability to pay that Tax, and has reasonable grounds to do so.
 
   
Control
 
of a Person, includes the possession directly or indirectly of the power,
whether or not having statutory, legal or equitable force, and whether or not
based on statutory, legal or equitable rights, directly or indirectly, to do any
of the following:
 
1     where the word Control is used in the context of a Review Event, to
control 20% or more of the total votes which might be cast at a general meeting
of that Person;
 
2     where the word Control is used elsewhere in this agreement, to control 50%
or more of the total votes which might be cast at a general meeting of that
Person;
 
3     to elect or appoint a majority of the board of directors or other
governing body of that Person; or
 
4     to direct or cause the direction of the management and policies of that
company whether by means of trusts, agreements, arrangements, understandings,
the ownership of any interest in shares or stock of that company or otherwise.
 
   
Corporate Budget
 
the consolidated corporate budget for non-Project expenditures of the Borrower,
AGI and APG through the end of 2008, to be provided in accordance with clause
2.1(e) and amended to the extent that the Agent agrees to a proposal provided
under clause 8.7(b).
 
   
Current Insurance Policies
 
the policies summarised in schedule 11.
 
   
Default
 
1     an Event of Default; or
 
2     a Potential Event of Default.
 
   
Dispose
 
in relation to any asset, property or right, means to sell, transfer, assign,
surrender, convey, lease, licence, lend, farm-out or otherwise dispose of any
interest in the asset, property or right.
 
   
Distribution
 
any dividend, distribution or other amount declared or paid by a Transaction
Party on any Marketable Securities issued by it.
 
   
Documents
 
the Transaction Documents and the Project Documents.
 


page 6

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
EKT
 
Elkhorn Tunnels, LLC, a limited liability company existing under the laws of
Delaware, United States of America.
 
   
Encumbrance
 
1     any mortgage, agreement to secure debt, agreement of trust, lien, pledge,
charge, capital lease, conditional sale or other title retention agreement, or
other security interest, security title or encumbrance of any kind in respect of
any property of that Person or upon the income and profits therefrom, whether
that interest is based on the common law, statute or contract;
 
2     any arrangement, express or implied, under which any property of that
Person is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Financial Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of that Person; and
 
3     the filing of, or any agreement to give, any financing statement under the
Uniform Commercial Code of any state or its equivalent in any jurisdiction.
 
   
Environmental Approvals
 
all consents, approvals, licences or other Authorisations of any kind required
by Environmental Law.
 
   
Environmental Bonding
 
the environmental bonding described in paragraph 1.4 of Exhibit A to the MDOA,
except to the extent pertaining to the Diamond Hill Property described in the
MDOA.
 
   
Environmental Law
 
any law of the United States of America or the State of Montana that relates to
the protection of the environment or health and safety or manages Pollutants,
including laws concerning land use or the rehabilitation of any land,
development, Contamination, conservation of natural or cultural resources and
resource allocation (including any law of the United States of America or the
State of Montana relating to the exploration for, and development or
exploitation of, any natural resource).
 
   
Event of Default
 
any event specified in clause 11.1.
 
   
Excess Cashflow
 
on any Repayment Date, the Borrower’s entitlement to the Net Cashflow (as
defined in the MDOA) for the preceding Quarter minus the following amounts:
 
1     any amount payable to the Financier on that Repayment Date as interest
payable under this agreement; and
 
2     the relevant Repayment Amount due on that Repayment Date,
 
plus or minus (as the case may be) the net revenue generated under the Financier
Hedging Agreements.
 
   
Exchange
 
the Toronto Stock Exchange or the American Stock Exchange and Exchanges means
both of them.
 


page 7

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Excluded Claims
 
the unpatented mining claims listed in schedule 12.
 
   
Excluded Tax
 
a Tax imposed by any jurisdiction on the net income of a Finance Party but not a
Tax:
 
1     calculated on or by reference to the gross amount of any payment (without
allowance for any deduction) derived by a Finance Party under a Transaction
Document or any other document referred to in a Transaction Document; or
 
2     imposed as a result of a Finance Party being considered a resident of or
organised or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.
 
   
Extension Facility
 
the facility which will be made available by the Financier to the Borrower under
clause 3.1(b) of this agreement.
 
   
Extension Facility Availability Period
 
the period commencing on the satisfaction of the conditions precedent in clause
2.2 and ending on 1 July 2008.
 
   
Extension Facility Commitment
 
the maximum aggregate amount agreed to be provided by the Financier under the
Extension Facility, being US$5,150,000, as reduced or cancelled in accordance
with this agreement.
 
   
Extension Facility Funding Date
 
the date on which an Extension Facility Funding Portion is provided, or is to be
provided, to the Borrower under this agreement.
 
   
Extension Facility Funding Portion
 
the portion of the Extension Facility Commitment provided under this agreement.
 
   
Extension Facility Price Protection Program
 
a metals hedging program over the term of the Extension Facility with respect to
all metals produced by the Project to be agreed between the Borrower and the
Agent and implemented by the Borrower and the Financier as a condition precedent
to the provision of the Extension Facility.
 
   
Extension Facility Repayment Amount
 
for each Extension Facility Repayment Date, the amount set out in the right
column of the Extension Facility Repayment Schedule.
 
   
Extension Facility Repayment Date
 
each of the dates set out in the left column of the Extension Facility Repayment
Schedule.
 


page 8

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Extension Facility Repayment Schedule
 
the repayment schedule set out in schedule 13.
 
   
Facility
 
the Loan Facility and the Extension Facility, and Facilities means both of them.
 
   
Federal Royalty
 
any royalty or other fee payable to a Government Agency of the United States of
America based on the production of minerals from the Project.
 
   
Final Repayment Date
 
1     in respect of the Loan Facility, the later of the last occurring Loan
Facility Repayment Date set out in the left column of the Repayment Schedule, or
any other date determined to be the Final Repayment Date in accordance with this
agreement; and
 
2     in respect of the Extension Facility, the later of the last occurring
Extension Facility Repayment Date set out in the left column of the Extension
Facility Repayment Schedule, or any other date determined to be the Final
Repayment Date in accordance with this agreement.
 
   
Finance Party
 
each of the Agent and the Financier and Finance Parties means both of them.
 
   
Financial Indebtedness
 
any debt or other monetary liability in respect of moneys borrowed or raised or
any financial accommodation including under or in respect of any:
 
1     bill, bond, debenture, note or similar instrument;
 
2     acceptance, endorsement or discounting arrangement;
 
3     Surety Obligation;
 
4     finance or capital Lease;
 
5     agreement for the deferral of a purchase price or other payment in
relation to the acquisition of any asset or service;
 
6     obligation to deliver goods or provide services paid for in advance by any
financier;
 
7     agreement for the payment of capital or premium on the redemption of any
preference shares; or
 
8     Hedging Agreements,
 
and irrespective of whether the debt or liability:
 
9     is present or future;
 
10   is actual, prospective, contingent or otherwise;
 
11   is at any time ascertained or unascertained;
 
12   is owed or incurred alone or severally or jointly or both with any other
person; or
 
13   comprises any combination of the above.
 


page 9

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Financial Report
 
in relation to an entity, the following financial statements and information in
relation to the entity (or the equivalent financial statements or information in
the jurisdiction of the entity), prepared for its financial quarter, financial
half-year or financial year:
 
1     a statement of financial performance;
 
2     a statement of financial position; and
 
3     a statement of cashflows.
 
   
Financier Hedging Agreement
 
the RMB ISDA and each other Hedging Agreement to which the Financier is a party.
 
   
Force Majeure Event
 
1     an act of God;
 
2     war, revolution, an act of terrorism, or any other unlawful act against
public order or authority;
 
3     a restraint by a Government Agency; and
 
4     any other event which a reasonable person could not foresee or reasonably
make provision for or insure against,
 
which wholly or partially prevents, hinders, obstructs, delays or interferes
with the development or operation of the Project or the sale of Product.
 
   
Funding Date
 
the date on which a Funding Portion is provided, or is to be provided, to the
Borrower under this agreement.
 
   
Funding Notice
 
a notice given under clause 4.1.
 
   
Funding Portion
 
each portion of a Commitment provided under this agreement.
 
   
Funding Rate
 
in respect of an Interest Period, the aggregate of:
 
1     LIBOR for that Interest Period; and
 
2     the Margin.
 
   
Good Industry Practice
 
the degree of care and skill, diligence, prudence (financial and operational),
foresight and operating practice which would reasonably and ordinarily be
expected from a skilled operator engaged in the same type of undertaking as the
Project under the same or similar circumstances.
 
   
Government Agency
 
any government or any governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity.
 


page 10

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Guarantor
 
each of:
 
1     AGI; and
 
2     APG,
 
and Guarantors means all of them.
 
   
Hedging Agreement
 
each interest rate transaction, foreign exchange transaction, equity or equity
index option, bond option, commodity swap, commodity option, commodity forward
sale, cap transaction, currency swap transaction, cross-currency swap rate
transaction or any other hedge or derivative agreement entered into by a
Transaction Party, including any master agreement and any transaction or
confirmation under it.
 
   
Initial Extension Facility Transaction Costs
 
1     all Taxes and registration fees payable on or with respect to the RMB GSA
and the Amendment and Restatement Agreement;
 
2     the arrangement fee described in clause 14.1(b);
 
3     the reasonable legal fees in relation to the preparation, negotiation and
completion of the RMB GSA and the Amendment and Restatement Agreement and all
related matters; and
 
4     all other fees, costs and expenses (including travel costs, fees payable
to any independent technical expert and other disbursements) of the Finance
Parties in connection with the provision of the Extension Facility.
 
   
Initial Transaction Costs
 
1     all Taxes and registration fees payable on or with respect to the
Transaction Documents;
 
2     the arrangement fee described in clause 14.1;
 
3     the reasonable legal fees in relation to the preparation, negotiation and
completion of the Transaction Documents and all related matters; and
 
4     all other fees, costs and expenses (including travel costs, fees payable
to any independent technical expert and other disbursements) of the Finance
Parties.
 
   
Inter-Company Claims
 
1     all debts and liabilities of each Transaction Party to any other
Transaction Party on any account and in any capacity, irrespective of whether
the debts and liabilities:
 
2     are present or future;
 
3     are actual, prospective, contingent or otherwise;
 
4     are at any time ascertained or unascertained;
 
5     are owed or incurred by or on account of a Transaction Party alone
severally or jointly with another person;
 
6     are owed to or incurred for the account of a Transaction Party alone, or
severally or jointly with another person;
 
7     are owed to another person as agent (whether disclosed or not) for or on
behalf of a Transaction Party; or
 
8     comprise a combination of the above.
 


page 11

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Interest Payment Date
 
the last day of each Interest Period.
 
   
Interest Period
 
a period selected or determined under clause 4.5.
 
   
Key Mineral Rights
 
those Mineral Rights required to enable the Borrower to develop and operate the
Project in accordance with the Cashflow Model and Project Plan which are, as at
the time of this agreement, the Mineral Rights described in schedule 10.
 
   
Key Personnel
 
1     R. David Russell (President and Chief Executive Officer, APG);
 
2     Melvyn Williams (Chief Financial Officer; Senior Vice President - Finance
and Corporate Development, APG);
 
3     Timothy G. Smith (Vice President and General Manager, MTM); and
 
4     Bruce Parker (Mine Manager, MTM).
 
   
Lease
 
a lease, sale lease-back, synthetic lease or any other agreement under which any
property is or may be used or operated by a person other than the owner.
 
   
Lending Office
 
in respect of a Finance Party, the office of that Finance Party set out opposite
its name in schedule 1 or any other office notified by a Finance Party under
this agreement.
 
   
LIBOR Page
 
the Bloomberg Screen BTMM, being the page on which the British Brokers’
Association Interest Settlement Rate for US Dollars is displayed, or any other
Bloomberg page which may replace it for the purpose of displaying offered rates
for United States Dollar deposits.
 
   
LIBOR
 
in relation to an Interest Period for a Funding Portion, the rate per cent per
annum determined by the Agent to be:
 
1     the average of the rates quoted on the LIBOR Page as being the rate per
annum at which United States Dollar deposits are offered for a period equivalent
to the Interest Period at about 11.00 am (London time) on the Value Date,
eliminating the highest and lowest rates and rounding up the resultant figure to
4 decimal places;
 
2     where 2 or fewer rates are quoted for the relevant period on the LIBOR
Page at the relevant time, the average of the rates notified to the Agent by
each Reference Bank to be the rate per annum at which United States Dollar
deposits are offered to that Reference Bank for a period equivalent to the
Interest Period at about 11.00 am (London time) on the Value Date, rounding up
the resultant figure to 4 decimal places; or
 
3     if LIBOR cannot be determined in accordance with paragraphs 1 or 2 of this
definition, the rate most nearly approximating the rate that would otherwise
have been calculated by the Agent in accordance with paragraphs 1 or 2 having
regard to comparable indices then available in the financial markets.
 


page 12

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
LIBOR Business Day
 
a day on which banks are open for business in London and New York excluding a
Saturday, Sunday or public holiday.
 
   
Loan Facility
 
the facility made available by the Financier to the Borrower under clause 3.1(a)
of this agreement.
 
   
Loan Facility Availability Period
 
the period commencing on the satisfaction of the conditions precedent in clause
2.1 and ending on the earlier of:
 
1     the date on which the Commitment is cancelled in full under this
agreement; or
 
2     31 December 2007.
 
   
Loan Facility Commitment
 
the maximum aggregate amount agreed to be provided by the Financier under the
Loan Facility, being US$8,000,000, as reduced or cancelled in accordance with
this agreement.
 
   
Loan Facility Funding Date
 
the date on which a Loan Facility Funding Portion is provided, or is to be
provided, to the Borrower under this agreement.
 
   
Loan Facility Funding Portion
 
each portion of the Loan Facility Commitment provided under this agreement.
 
   
Loan Facility Repayment Amount
 
for each Loan Facility Repayment Date, the amount set out in the right column of
the Repayment Schedule.
 
   
Loan Facility Repayment Date
 
each of the dates set out in the left column of the Repayment Schedule.
 
   
Loan Life Cover Ratio and LLCR
 
on any date, the figure calculated by the Agent in accordance with the formula:
 
LLCR = CADS
                 PO
 
where:
 
LLCR is the Loan Life Cover Ratio on that date;
 
CADS is the aggregate of CADS contemplated in the Cashflow Model for the period
from that date up to the last occurring Final Repayment Date, discounted to
present value at the rate which is the Funding Rate then applying to Extension
Facility Funding Portions, on a continuous basis with quarterly rests, and the
balance of the Debt Service Reserve Account on that date; and
 
PO is the forecast Principal Outstanding on that date, taking into account any
repayments or prepayments made on that date.
 


page 13

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Loss
 
any claim, action, damage, loss, liability, cost, charge, expense, outgoing or
payment.
 
   
Manager
 
the manager of the Project appointed in accordance with Article VIII of the
MDOA, or its successor.
 
   
Margin
 
1     in relation to the Loan Facility, 1.25% per annum; and
 
2     in relation to the Extension Facility, 2.0% per annum.
 
   
Marketable Securities
 
1     debentures, stocks, shares or bonds of any government, of any local
Government Agency, or of any body corporate, association or society, and
includes any right or option in respect of shares in any body corporate;
 
2     any unit (whatever called) in a trust estate which represents a legal or
beneficial interest in any of the income or assets of a trust estate and
includes, but is not limited to, any option to acquire any unit as described in
this paragraph 2;
 
3     any option or right in respect of an unissued share;
 
4     any convertible note; and
 
5     any instrument or security which is a combination of any of the above.
 
   
Material Adverse Effect
 
a material adverse effect on:
 
1     any Transaction Party’s ability to perform any of its obligations under
any Transaction Document;
 
2     the rights of the Finance Parties under, or the enforceability of, a
Transaction Document;
 
3     the assets, business or operations of the Borrower (including the Project
and the Project Assets); or
 
4     the assets, business or operations of the Transaction Parties on a
consolidated basis.
 
   
Material Agreement
 
each of the agreements described in schedule 8.
 
   
MDOA
 
the Mine Development and Operating Agreement dated as of 28 July 2006 between
the Borrower and EKT, as amended by:
 
1     a letter agreement dated 6 October 2006 between the Borrower and EKT;
 


page 14

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
     
2     a letter agreement dated 30 November 2006 between the Borrower and EKT;
 
3     a letter agreement dated 8 January 2007 between the Borrower and EKT;
 
4     a letter agreement dated 26 January 2007 between the Borrower and EKT; and
 
5     a letter agreement dated 20 April 2007 between the Borrower and EKT.
 
   
MDOA Side Agreement
 
the side agreement between the Borrower, EKT and the Finance Parties in respect
of the Mine Development and Operating Agreement.
 
   
Metals Price Protection Program
 
a base metal hedging program with respect to base metals produced by the Project
to be agreed between the Borrower and the Agent and implemented by the Borrower
and the Financier as a condition precedent to the provision of the Facility.
 
   
Mineral Rights
 
1     all of the patented and unpatented mining claims, fee and leased lands,
and other interests in lands, which are described in the Securities;
 
2     all entitlements of the Borrower or any other Transaction Party under the
provisions of the Mining Law to conduct exploration or mining activities in any
part of the Project Area;
 
3     any present or future interest from time to time held by or on behalf of
the Borrower or any Transaction Party in any present or future right, lease,
licence, patented or unpatented mining claim, fee lands, permit, plan of
operations or other authority which confers or may confer a right to prospect or
explore for or mine any metals or minerals in any part of the Project Area;
 
4     any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the mineral rights described above (whether
extending over the same or a greater or lesser area); and
 
5     any present or future application for or an interest in any of the above
which confers or which, when operated, will confer the same or similar rights in
relation to the Project.
 
   
Mining Law
 
any law, including the relevant laws of Montana or otherwise, whether or not
deriving from statute, concerning the acquisition by any allowed means of
interests in public lands or private lands for the purpose of conducting mining
exploration, mine development, mining operations, reclamation and related
operations on that land, together with the rights necessary to conduct those
activities, including but not limited to laws relating to public land use,
development, conservation of natural or cultural resources and resource
allocation and includes any laws concerning permits, licences and authorisations
required to be received before conducting any of those activities and includes
any and all rules, regulations or ordinances promulgated under or in respect of
those laws.
 
   
MOOA
 
the Mill Operating and Option Agreement dated as of 28 July 2006 between Elkhorn
Goldfields, Inc. and the Borrower.
 


page 15

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Officer
 
1     in relation to a Transaction Party, a director, secretary, chief executive
officer, chief financial officer, president or vice president or a person
notified to be an authorised officer, of the Transaction Party; or
 
2     in relation to a Finance Party, a director, secretary or any person whose
title includes the word “Director”, “Managing Director”, “Manager” or “Vice
President”, and any other person appointed by the Finance Party to act as its
authorised officer for the purposes of this agreement.
 
   
Offtake Agreements
 
1     the zinc concentrate agreement dated 20 February 2007 between Teck Cominco
and AGI; and
 
2     the lead concentrate agreement dated 20 February 2007 between Teck Cominco
and AGI.
 
   
Operating Costs
 
all expenses (including capital and recurrent expenditure of a routine nature)
incurred and paid or projected in the Cashflow Model which are attributable to
the Borrower to be incurred or paid by the Borrower in the ordinary course of
business in connection with the day-to-day activities of the Project, including:
 
1     administrative costs and charges in respect of the operation of the
Project by the Borrower;
 
2     premiums paid with respect to insurance; and
 
3     payments with respect to Environmental Bonding,
 
but excluding any payments to third parties in respect of liabilities to them
covered by third party insurance.
 
   
Ordinary Course of Business
 
ordinary course of business of the Borrower consistent with past custom and
practice (including with respect to quantity and frequency) as it has been
conducted since 28 July 2006.
 
   
Overdue Margin
 
2% per annum.
 
   
Overdue Rate
 
the aggregate of:
 
1     the Overdue Margin;
 
2     the Margin applying to Extension Facility Funding Portions; and
 
3     LIBOR on the relevant date on which the Overdue Rate is calculated under
clause 15, as determined by the Agent in accordance with the definition of LIBOR
in this clause 1.1 except that in making the determination all references in
that definition to:
 
·     “Interest Period” are references to a period of 30 days;
 
·     “Value Date” are to the relevant date on which the Overdue Rate is
calculated under clause 15; and
 
·     “Funding Portion” are to the relevant overdue amount.
 


page 16

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Payment Currency
 
the currency in which any payment is actually made.
 
   
Permitted Encumbrance
 
each Encumbrance listed in schedule 7.
 
   
Permitted Financial Accommodation
 
any financial accommodation or any Surety Obligation provided by a Transaction
Party in respect of financial accommodation:
 
1     under the Transaction Documents;
 
2     in the ordinary course of business up to a maximum aggregate amount for
all Transaction Parties of US$250,000;
 
3     which can be characterised as an Inter-Company Claim; or
 
4     with the Agent’s prior written consent.
 
   
Permitted Financial Indebtedness
 
1     any liability of a Transaction Party under any agreement entered into in
the ordinary course of business for the acquisition of any asset or service
where payment for the asset or service is deferred for a period of not more than
90 days;
 
2     any Financial Indebtedness incurred or permitted to be incurred under any
Transaction Document;
 
3     any Inter-Company Claims;
 
4     each Secured Debenture;
 
5     any Financial Indebtedness incurred or permitted to be incurred under:
 
6     the CAT Installment Sale Contract (Security Agreement) dated 27 February
2007 between MTM and Tractor & Equipment Co.;
 
7     the Security Agreement dated 14 May 2007 between MTM and Financial Federal
Credit Inc.; and
 
8     the Master Lease Agreement No. MEF0570 dated 21 November 2006 between AGI
and Marquette Equipment Finance, LLC.;
 
9     each Series 2007-A Convertible Debenture issued by APG;
 
10   Permitted Hedging Agreements; or
 
11   any other Financial Indebtedness approved by the Agent.
 
   
Permitted Hedging Agreements
 
1     Hedging Agreements entered into by APG in order to manage existing and
anticipated risks associated with foreign exchange, currency and interest rates
and not for speculative purposes where the aggregate of the out of the money
exposures under those Hedging Agreements does not exceed US$500,000; or
 
2     Hedging Agreements entered into by APG with the consent of the Agent.
 
   
Person
 
an individual, corporation, limited liability company, partnership, association,
trust or unincorporated organization, or a government or any agency, division,
department, or political subdivision a government.
 


page 17

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Pollutant
 
a pollutant, contaminant, dangerous, toxic or hazardous substance, petroleum or
petroleum product, chemical, solid, special liquid, industrial or other waste.
 
   
Potential Event of Default
 
any thing which would become an Event of Default on the giving of notice
(whether or not notice is actually given), the expiry of time, the satisfaction
or non-satisfaction of any condition, or any combination of the above.
 
   
Power
 
any right, power, authority, discretion or remedy conferred on a Finance Party,
a Receiver or an Attorney by any Transaction Document or any applicable law.
 
   
Principal Outstanding
 
at any time, the aggregate principal amount of all outstanding Funding Portions
at that time.
 
   
Proceeds Account
 
the account established under clause 10.1(a).
 
   
Product
 
the present and future right, title and interest of a Transaction Party in and
to all metals (including gold, dore, silver, zinc and lead), minerals, sulphides
and concentrates that are mined, extracted, produced, smelted, refined, won, or
otherwise derived from the Project Area and the Project.
 
   
Project
 
the project known as the Montana Tunnels Mine located near Helena, in Jefferson
County, Montana, United States of America and the lands adjoining the Montana
Tunnels Mine which forms part of the Project Area.
 
   
Project Area
 
the areas the subject of the Mineral Rights described in paragraph 1 of the
definition of Mineral Rights.
 
   
Project Assets
 
all the right, title and interest both present and future of any Transaction
Party which is attributable to the Project and includes all the right, title and
interest both present and future of a Transaction Party in, to, under or derived
from:
 
1     the Mineral Rights;
 
2     the Product;
 
3     the Project Area, including any title to or interest in land in the
Project Area now or at a later time held by a Transaction Party;
 
4     the Sales Contracts;
 
5     every contract for the use by any third party of any of the assets and
property included in the Project;
 


page 18

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
     
6     Authorisations in relation to the Project;
 
7     the Project Documents and any other contract, agreement, permit, lease,
licence, consent, easement, right of way and other rights or interests in land,
which relate to the construction, operation or maintenance of the Project, or to
the mining production, transportation, storage, treatment, processing or
marketing of the Product;
 
8     all exploration and mining information, documents, maps, reports, records,
studies and other written data, including all data stored on magnetic tapes,
disks or diskettes or any other computer storage media, relating to geological,
geochemical and geophysical work, feasibility studies and other operations
conducted with respect to the Project Area;
 
9     all buildings, improvements, structures, systems, fixtures, plant,
machinery, equipment, barges, tools and other personal property at any time used
or intended for use in connection with or incidental to the exploration, mining,
storage, transporting and processing of Product, and all associated facilities
and infrastructure (including any treatment or processing plant); and
 
10   every contract for the use by any third party of any of the assets
described in paragraphs 1 to 9 inclusive.
 
   
Project Documents
 
1     all agreements under which a Transaction Party derives the right to
conduct mining of or exploration for Product;
 
2     the MDOA;
 
3     each Material Agreement;
 
4     any agreement or contract described in clause 8.15(c);
 
5     any other document executed from time to time by any person in respect of
the documents described in paragraphs 1 to 4 inclusive or which is collateral,
supplementary or related to those documents; and
 
6     any other document that the Agent and the Borrower agree in writing to be
a Project Document.
 
   
Project Life Cover Ratio and PLCR
 
on any date, the figure calculated by the Agent in accordance with the formula:
 
PLCR = CADS
                  PO
 
where:
 
PLCR is the Project Life Cover Ratio on that date;
 
CADS is CADS contemplated in the Cashflow Model for the period from that date up
to 31 March 2009, discounted to present value at the rate which is the Funding
Rate then applying to Extension Facility Funding Portions, on a continuous basis
with quarterly rests, and the balance of the Debt Service Reserve Account on
that date; and
 
PO is the Principal Outstanding on that date, taking into account any repayments
or prepayments made on that date.
 


page 19

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Project Operating Account
 
the operating account maintained and administered by the Borrower in its
capacity as operator of the Project and established under clause 10.1(a).
 
   
Project Plan
 
the L-PIT Life of Mine Plan dated July 2007, which describes the operating and
financial budget and the operating and activities plan for the Project, to be
initially provided in accordance with clause 2.1(k) and amended to the extent
that the Agent agrees to an update provided under clause 8.7(c).
 
   
Promissory Note
 
an instrument in the form set out in schedule 6.
 
   
Proven Reserves and Probable Reserves
 
“Proven Reserves” and “Probable Reserves” have the meanings given in, and are
construed, reported and calculated in accordance with, the United States
Securities and Exchange Commission Industry Guide 7 “Description of Property by
Issuers Engaged or to be Engaged in Significant Mining Operations”, as amended.
 
   
Quarter
 
the period of 3 months preceding a Quarterly Date.
 
   
Quarterly Date
 
each of 31 March, 30 June, 30 September and 31 December each year.
 
   
Ratio
 
each of the LLCR and the PLCR and Ratios means both of them.
 
   
Receiver
 
a receiver or receiver and manager appointed under a Security, or a person
acting in an equivalent role.
 
   
Reference Banks
 
1     the principal London offices of Barclays Bank plc, JP Morgan Chase & Co.
and National Westminster Bank plc; or
 
2     other banks as the Agent and the Borrower may agree.
 
   
Relevant Currency
 
the currency in which a payment is required to be made under the Transaction
Documents and, if not expressly stated to be another currency, is United States
Dollars.
 
   
Repayment Amount
 
for each Repayment Date, the Loan Facility Repayment Amounts and the Extension
Facility Repayment Amounts (as applicable).
 
   
Repayment Date
 
each of the Loan Facility Repayment Dates and the Extension Facility Repayment
Dates.
 


page 20

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Repayment Schedule
 
the repayment schedule set out in schedule 2.
 
   
Revenue
 
for any period, the aggregate of the following amounts actually received (or,
where not received at any date of calculation, projected or estimated by the
Borrower as likely to be actually received as contemplated in the Cashflow
Model) during that period:
 
1     Sales Proceeds;
 
2     net amounts received under or in relation to any Hedging Agreement with
respect to Product; and
 
3     any other money received in connection with the Project (including
proceeds of sales of assets and insurance proceeds) and for any purpose
whatsoever,
 
but excluding:
 
4     the proceeds of a Funding Portion and any other financial accommodation
(other than under a Financier Hedging Agreement) made available by a Finance
Party; and
 
5     the proceeds of any insurance in respect of liabilities to third parties.
 
   
Review Event
 
an event described in clause 11.5(a).
 
   
RMB GSA
 
the general security agreement to be granted by APG in favour of the Finance
Parties in respect of all of the assets of APG substantially in the form set out
in schedule 9.
 
   
RMB ISDA
 
the ISDA Master Agreement dated on or about the date of this agreement between
the Borrower and the Financier.
 
   
Sales Contracts
 
any contract, agreement or arrangement for the sale, transfer or other disposal
of Product including the Offtake Agreements, or any contract, agreement or
arrangement for any agency for sale, exchange, transfer or other disposal, of
Product including any sale arrangements between Transaction Parties.
 
   
Sales Proceeds
 
moneys received from the sale of Product, including moneys received under any
Sales Contract.
 
   
Same Day Funds
 
immediately available and freely transferable funds.
 
   
Secured Debentures
 
the debentures issued under the Trust Indenture between the Canada Trust
Company, APG and AGI dated 4 November 2004.
 


page 21

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Secured Moneys
 
all debts and monetary liabilities of each Transaction Party to the Finance
Parties under or in relation to any Transaction Document and in any capacity,
irrespective of whether the debts or liabilities:
 
1     are present or future;
 
2     are actual, prospective, contingent or otherwise;
 
3     are at any time ascertained or unascertained;
 
4     are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;
 
5     are owed to or incurred for the account of any Finance Party alone, or
severally or jointly with any other person;
 
6     are owed to any other person as agent (whether disclosed or not) for or on
behalf of any Finance Party;
 
7     are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;
 
8     are owed to or incurred for the account of any Finance Party directly or
as a result of:
 
·   the assignment or transfer to any Finance Party of any debt or liability of
any Transaction Party (whether by way of assignment, transfer or otherwise); or
 
·   any other dealing with any such debt or liability;
 
9     are owed to or incurred for the account of a Finance Party before the date
of this agreement or before the date of any assignment of this agreement to any
Finance Party by any other person or otherwise; or
 
10   comprise any combination of the above.
 
   
Secured Property
 
the property subject to a Security.
 
   
Securities Laws
 
in respect of a Transaction Party, all securities, companies and corporations
laws, together with all regulations, rules and policy statements under those
laws, which are applicable to that Transaction Party.
 
   
Security
 
1     each of the security documents described in schedule 3; and
 
2     each Collateral Security,
 
and Securities means all of them.
 
   
Security Provider
 
a person who has granted a Security.
 
   
Services Agreement
 
the Services Agreement entered into, or to be entered into, between AGI and the
Borrower under which AGI agrees to provide the Borrower with personnel and
administrative support required in order for the Project to operate at, or
substantially at, the levels of production projected in the Cashflow Model and
the Project Plan.
 


page 22

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
   
Statutory Rights
 
reservations made in any patents pertaining to the Mineral Rights and, with
respect to unpatented mining claims, the paramount title of the United States of
America and the right of the federal government to allow third parties to use
the surface of the claims.
 
   
Subsidiary
 
a Person over which another Person has Control.
 
   
Surety Obligation
 
any guarantee, suretyship, letter of credit, letter of comfort or any other
obligation:
 
1     to provide funds (whether by the advance or payment of money, the purchase
of or subscription for shares or other securities, the purchase of assets or
services, or otherwise) for the payment or discharge of;
 
2     to indemnify any person against the consequences of default in the payment
of; or
 
3     to be responsible for,
 
any debt or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the insolvency or the financial
condition of any other person.
 
   
Tax
 
1     any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding including goods and services tax; or
 
2     any income, stamp or transaction duty, tax or charge,
 
which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above.
 
   
Teck Cominco
 
Teck Cominco Metals Limited, a British Columbia corporation with offices at 25
Aldridge Avenue, Trail, British Columbia, Canada.
 
   
Termination Event
 
in relation to a Financier Hedging Agreement, has the meaning given to that term
in that Financier Hedging Agreement.
 
   
Transaction Accounts
 
1     the Project Operating Account; and
 
2     the Proceeds Account.
 
   
Transaction Document
 
1     this agreement;
 
2     each Security;
 
3     the guaranty dated 12 October 2007 granted by APG and AGI in favour of the
Finance Parties;
 


page 23

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 
Term
 
Meaning
 
     
4     the MDOA Side Agreement;
 
5     each Financier Hedging Agreement;
 
6     the deposit account control agreement between the Finance Parties, the
Borrower and the Borrower’s bank in relation to the Transaction Accounts;
 
7     the Amendment and Restatement Agreement;
 
8     any document or agreement entered into or given under any of the above;
and
 
9     any other document that the Agent and the Borrower agree in writing to be
a Transaction Document.
 
   
Transaction Party
 
1     the Borrower;
 
2     each Guarantor; and
 
3     any other person that the Borrower and the Agent agree is a Transaction
Party.
 
   
Undrawn Commitment
 
1     in respect of the Loan Facility, at any time, the Loan Commitment less the
Principal Outstanding under the Loan Facility at that time; and
 
2     in respect of the Extension Facility, at any time, the Extension
Commitment less the Principal Outstanding under the Extension Facility at that
time.
 
   
US$ and United States Dollars
 
the lawful currency of the United States of America.
 
   
Value Date
 
the date 2 LIBOR Business Days before the first day of an Interest Period.
 

 
1.2 Interpretations
 
In this agreement headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context requires
otherwise:
 

(a)
words indicating the singular include the plural and vice versa;

 

(b)
words indicating a gender include any gender;

 

(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

 

(d)
an expression suggesting or referring to a natural person or an entity includes
any company, partnership, joint venture, association, corporation or other body
corporate and any Government Agency;

 

(e)
a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;

 

(f)
a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of, and a party, annexure, exhibit and schedule to, this agreement and
a reference to this agreement includes any annexure, exhibit and schedule;


page 24

--------------------------------------------------------------------------------


 
[logo2.jpg]
1     Definitions and interpretations

 

(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

 

(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 

(i)
a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death;

 

(j)
a reference to a party to any document includes that party’s successors and
permitted assigns;

 

(k)
a reference to an agreement other than this agreement includes an undertaking,
agreement or legally enforceable arrangement or understanding whether or not in
writing;

 

(l)
a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 

(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, agreement, instrument or other document of any kind;

 

(n)
no provision of this agreement may be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 

(o)
a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 

 
(1)
which ceases to exist; or

 

 
(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions; and
 

(p)
references to time and dates are references to time and dates in Denver,
Colorado.

 

1.3
Inclusive expressions

 
Specifying anything in this agreement after the words “include” or “for example”
or similar expressions does not limit what else is included unless there is
express wording to the contrary.
 

1.4
Business Day

 
Except where clause 6.2 applies, where the day on or by which any thing is to be
done is not a Business Day, that thing must be done on or by the preceding
Business Day.
 

1.5
Accounting Standards

 
Any accounting practice or concept relevant to this agreement is to be construed
or determined in accordance with the Accounting Standards.

page 25

--------------------------------------------------------------------------------


 


[logo2.jpg]
 2   Conditions precedent

 
2
Conditions precedent

--------------------------------------------------------------------------------

 
2.1
Conditions precedent to initial Funding Portion 

 
The Financier is not obliged to provide the Loan Facility Commitment or the
first Loan Facility Funding Portion until the Agent has received all of the
following in form and of substance satisfactory to the Agent:
 
(a)
officer’s certificate: an officer’s certificate in the form of schedule 4 given
in respect of each Transaction Party and dated no more than 5 Business Days
before the first Funding Date;

 
(b)
Transaction Documents: originals of each Transaction Document (other than the
RMB GSA and the Amendment and Restatement Agreement) duly executed by all
parties to them other than the Finance Parties and, where applicable:

 

 
(1)
with evidence satisfactory to the Agent that all Taxes applicable to the
Transaction Documents have been or will be duly paid; and

 

 
(2)
in registrable form together with all executed documents necessary to register
them;

 
(c)
Project Documents: copies of each Project Document, including a copy of the
Services Agreement, duly executed by all parties to them;

 
(d)
Hedging: evidence that:

 

 
(1)
the Metals Price Protection Program has been implemented; and

 

 
(2)
each Transaction Party has complied with clause 8.26;

 
(e)
Corporate Budget: a copy of the Corporate Budget initialled by the Borrower and
the Agent for identification purposes;

 
(f)
Financial Reports: a copy of:

 

 
(1)
the audited consolidated Financial Report of APG for the financial year ending
31 December 2006; and

 

 
(2)
the unaudited quarterly Financial Reports of APG, and the Borrower for the
Quarter ending 30 June 2007;

 
(g)
Cashflow Model: a copy of the Cashflow Model initialled by the Borrower and the
Agent for identification purposes;

 
(h)
Key Mineral Rights: evidence that the Borrower is the legal holder of the Key
Mineral Rights and that the Key Mineral Rights are valid and in good standing
and give the Borrower all rights required to enable the Borrower to conduct the
Project in accordance with the Cashflow Model;

 
(i)
good title: evidence that the Borrower has good title to the Project Assets and
its other Secured Property;

 
(j)
opinions:

 

 
(1)
an opinion from Davis Graham & Stubbs LLP in respect of the enforceability of
the Transaction Documents (other than the RMB GSA) and the due execution of the
Transaction Documents by AGI and the Borrower; and

 

 
(2)
an opinion from Fogler, Rubinoff LLP in respect of due execution of the
Transaction Documents by APG;

 
(k)
Project Plan: a copy of the Project Plan initialled by the Borrower and the
Agent for identification purposes;

 
(l)
Project Authorisations: evidence that all Authorisations have been obtained in
connection with the development, construction and operation of the Project,
including all Environmental Approvals;


page 26

--------------------------------------------------------------------------------



[logo2.jpg]
2  Conditions precedent

 
(m)
Environmental Bonding: evidence that the Borrower has complied with all its
obligations in respect of the Environmental Bonding and that the Environmental
Bonding arrangements are the only environmental bonds required to be taken out
in accordance with the requirements of any Environmental Law relating to the
Project or Project Area;

 
(n)
Authorisations: evidence that all Authorisations have been obtained in
connection with the transactions contemplated by the Documents;

 
(o)
insurance: evidence that the Borrower has complied with clause 8.24;

 
(p)
Initial Transaction Costs: evidence that the Initial Transaction Costs have been
or will be paid in full at the time that the initial Loan Facility Funding
Portion is provided;

 
(q)
Transaction Accounts: evidence that the Transaction Accounts have been
established;

 
(r)
enquiries: results of searches, enquiries and requisitions in respect of each
Transaction Party and the Project Assets and other Secured Property;

 
(s)
due diligence: evidence of the completion of any technical, legal and commercial
due diligence investigations with respect to the Borrower and the Project Assets
and other Secured Property, including detailed mining plans, layouts, plant flow
sheets and reserve and resource estimations;

 
(t)
other approvals: evidence that all other approvals necessary for the
transactions contemplated by the Transaction Documents have been obtained; and

 
(u)
other matters: any other certificates, Authorisations, documents, matters or
things which the Agent or the Financier reasonably requires.

 
2.2
Conditions precedent to Extension Facility Funding Portions under the Extension
Facility

 
The Financier is not obliged to provide the Extension Facility Commitment or the
first Extension Facility Funding Portion until the Agent has received all of the
following in form and of substance satisfactory to the Agent:
 
(a)
officer’s certificate: an officer’s certificate in the form of schedule 13 given
in respect of each Transaction Party and dated no more than 5 Business Days
before the first Extension Facility Funding Date;

 
(b)
RMB GSA and Amendment and Restatement Agreement: originals of the RMB GSA and
the Amendment and Restatement Agreement duly executed by all parties to them
other than the Finance Parties and, where applicable:

 

 
(1)
with evidence satisfactory to the Agent that all Taxes applicable to the RMB GSA
and Amendment and Restatement Agreement have been or will be duly paid; and

 

 
(2)
in respect of the GSA, registrable form together with all executed documents
necessary to register it;

 
(c)
Extension Facility hedging: evidence that:

 

 
(1)
the Extension Facility Price Protection Program has been implemented; and

 

 
(2)
the Borrower has complied with clause 8.26;

 
(d)
Initial Extension Facility Transaction Costs: evidence that the Initial
Extension Facility Transaction Costs have been or will be paid in full at the
time the initial Extension Facility Funding Portion is provided;

 
(e)
Canada Trust Securities: evidence that the Canada Trust Securities have been
fully discharged and released;

 
(f)
other approvals: evidence that all other approvals necessary for the
transactions contemplated by the RMB GSA and the Amendment and Restatement
Agreement have been obtained; and


page 27

--------------------------------------------------------------------------------



[logo2.jpg]
3  Commitment, purpose and availability of the Facilities

 
(g)
other matters: any other certificates, Authorisations, documents, matters or
things which the Agent or the Financier reasonably requires.

 
2.3
Conditions precedent to all Funding Portions

 
The Financier is not obliged to provide a Funding Portion until the following
conditions are fulfilled to the satisfaction of the Agent:
 
(a)
Funding Notice: the Borrower has delivered a Funding Notice to the Agent
requesting the Funding Portion;

 
(b)
Funding Date: the Funding Date for the Funding Portion is a Business Day within
the Availability Period for the relevant Facility;

 
(c)
Commitment: the relevant Commitment will not be exceeded by providing the
Funding Portion;

 
(d)
no Default: no Default has occurred which is continuing and no Default will
result from the Funding Portion being provided;

 
(e)
no Material Adverse Effect: since the end of the accounting period for the
Financial Reports most recently provided under clause 8.7(a) or 2.1(f), no event
has occurred which has had, or is reasonably likely to have, a Material Adverse
Effect and no event has occurred which will prevent the Borrower from
developing, constructing or operating the Project in accordance with the Project
Plan and the Cashflow Model;

 
(f)
representations and warranties: evidence that the representations and warranties
set out in clauses 7.1 and 7.2 are true and correct;

 
(g)
Ratios: the Cashflow Model provided under clause 2.1(g) shows that the values of
the Ratios are projected to be equal to, or higher than, the values for the
Ratios set out in clause 8.25(a) for the period up to the last occurring Final
Repayment Date; and

 
(h)
Promissory Note: the Borrower has delivered a Promissory Note to the Financier
in the amount of the Funding Portion.

 
2.4
Certified copies

 
An Officer of the relevant Transaction Party must certify a copy of a document
given to a Finance Party under clauses 2.1 or 2.2 to be a true copy of the
original document. The certification must be made no more than 5 Business Days
before the date on which it is provided.
 
2.5
Benefit of conditions precedent

 
A condition in this clause 2 is for the benefit only of the Finance Parties and
only the Agent acting on the instructions of the Financier may waive it.
 
3
Commitment, purpose and availability of the Facilities

--------------------------------------------------------------------------------

 
3.1
Provision of Commitment

 
(a)
The Financier must make the Loan Facility Commitment available to the Borrower
on the terms of this agreement.

 
(b)
The Financier must make the Extension Facility Commitment available to the
Borrower on the terms of this agreement.


page 28

--------------------------------------------------------------------------------



[logo2.jpg]
3  Commitment, purpose and availability of the Facilities

 
3.2
Purpose

 
(a)
The Borrower must use the net proceeds of each Loan Facility Funding Portion
under the Loan Facility only for:

 

 
(1)
firstly, Distributions to AGI for the purpose of repayment in full of the
Secured Debentures; and

 

 
(2)
secondly, once the Secured Debentures have been repaid in full or the Financial
Indebtedness arising under those debentures has been converted in full to
ordinary shares in APG:

 

 
·
the general working capital purposes of the Borrower;

 

 
·
the making of Distributions by the Borrower; and

 

 
·
any other purpose that the Agent approves in writing.

 
(b)
The net proceeds of each Extension Facility Funding Portion under the Extension
Facility may only be used:

 

 
(1)
firstly:

 

 
·
by the Lender to make the C$4,000,000 down payment due by APG to St Andrews
Goldfields under the Stock Mill Purchase Agreement between APG and St Andrews
Goldfields (the Down Payment). The Lender will convert the Down Payment from US
Dollars to Canadian Dollars at the market rate quoted to the Lender by Australia
New Zealand Banking Group on the day the Down Payment is made; and

 

 
·
by the Borrower to pay the arrangement fee set out in clause 14.1(b);

 

 
(2)
secondly, once the payments under clause 3.2(1) has been made, for:

 

 
·
the Borrower to make Distributions;

 

 
·
for the general working capital purposes of the Borrower; and

 

 
·
any other purpose that the Agent approves in writing.

 
3.3
Cancellation of Commitment during Availability Period

 
(a)
At any time during the applicable Availability Period, the Borrower may cancel
any portion of the Undrawn Commitment applicable to a Facility by giving the
Agent at least 10 days’ notice.

 
(b)
A partial cancellation of the Undrawn Commitment may only be made in an integral
multiple of US$500,000.

 
(c)
A notice given under clause 3.3(a) is irrevocable.

 
3.4
Cancellation at end of Availability Period

 
(a)
On the last day of the Loan Facility Availability Period, the Loan Facility
Commitment is cancelled to the extent of the Undrawn Commitment of the Loan
Facility.

 
(b)
On the last day of the Extension Facility Availability Period, the Extension
Facility Commitment is cancelled to the extent of the Undrawn Commitment of the
Extension Facility.

 
3.5
Voluntary prepayment

 
(a)
The Borrower may prepay any of the Principal Outstanding by giving the Agent at
least 10 days’ prior notice specifying the prepayment date, the Facility and the
amount to be prepaid.


page 29

--------------------------------------------------------------------------------



[logo2.jpg]
4 Funding and rate setting procedures

 
(b)
Prepayment of part of the Principal Outstanding may only be made in an integral
multiple of US$500,000.

 
(c)
The Borrower must prepay the Principal Outstanding specified in the prepayment
notice on the prepayment date specified in the notice together with all unpaid
interest accrued to the prepayment date in respect of the prepaid amount.

 
(d)
The Commitment for the relevant Facility is reduced by any amount of Principal
Outstanding prepaid under this clause 3.5 and accordingly a prepaid amount may
not be redrawn.

 
(e)
A notice given under clause 3.5(a) is irrevocable.

 
3.6
Mandatory prepayment – Loan Facility 

 
(a)
On each Loan Facility Repayment Date up to 30 June 2008, the Borrower must as a
mandatory prepayment of the Principal Outstanding under the Loan Facility pay
the lesser of:

 

 
(1)
20% of all Excess Cashflow for the preceding Quarter; and

 

 
(2)
the amount remaining in the Proceeds Account on the relevant Loan Facility
Repayment Date after payment to the Financier of the Loan Facility Repayment
Amount due on that Loan Facility Repayment Date and interest, less US$1,000,000.

 
Clause 3.8(b) will apply to each mandatory prepayment.
 
(b)
The Loan Facility Commitment is reduced by any amount of Principal Outstanding
prepaid under this clause 3.6 and accordingly a prepaid amount may not be
redrawn.

 
3.7
Mandatory prepayment – Extension Facility

 
On 30 September 2008 and on each Extension Facility Repayment Date, the Borrower
must as a mandatory prepayment of the Principal Outstanding under the Extension
Facility pay 25% of all Available Cash Flow. The Extension Facility Commitment
is reduced by any amount of Principal Outstanding prepaid under this clause 3.7
and accordingly a prepaid amount may not be redrawn.
 
3.8
Cancellations and prepayments in inverse order

 
(a)
If there is a cancellation of the Undrawn Commitment under clause 3.3 the
Repayment Amounts up to the amount of the cancellation are to be cancelled in
inverse order of maturity.

 
(b)
A prepayment under clause 3.5 or 3.6 is to be applied to instalments of the
Principal Outstanding in inverse order of maturity.

 
4
Funding and rate setting procedures

--------------------------------------------------------------------------------

 
4.1
Delivery of Funding Notice

 
(a)
If the Borrower requires the provision of a Funding Portion it must deliver to
the Agent a Funding Notice and a Promissory Note for that Funding Portion.

 
(b)
The Borrower may only request one Extension Loan Funding Portion.

 
(c)
The Agent must notify the Financier of the contents of each Funding Notice as
soon as reasonably practicable and in any event within 1 Business Day after the
Agent receives the Funding Notice.


page 30

--------------------------------------------------------------------------------



[logo2.jpg]
4 Funding and rate setting procedures



4.2
Requirements for a Funding Notice

 
A Funding Notice to be effective must be:
 
(a)
in writing in the form of, and specifying the matters required in, schedule 5;
and

 
(b)
received by the Agent before 11.00 am on a Business Day at least 4 Business Days
before the proposed Funding Date (or any shorter period that the Agent agrees in
writing).

 
4.3
Irrevocability of Funding Notice

 
The Borrower is irrevocably committed to draw Funding Portions from the
Financier in accordance with each Funding Notice given to the Agent.
 
4.4
Amount of Funding Portions

 
(a)
The Borrower must ensure that the amount of each Funding Portion under the Loan
Facility is either:

 

 
(1)
US$1,000,000 or an integral multiple of US$1,000,000; or

 

 
(2)
equal to the Undrawn Commitment of the Loan Facility.

 
(b)
The Borrower must ensure that the amount of the Funding Portion for the
Extension Facility is equal to or less than the Extension Facility Commitment.

 
4.5
Selection of Interest Periods

 
(a)
Each Interest Period must be of 30, 60 or 90 days or any other period that the
Agent agrees with the Borrower.

 
(b)
If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 
(c)
An Interest Period for a Funding Portion commences either on the first Funding
Date for that Funding Portion or on the last day of the immediately preceding
Interest Period for that Funding Portion.

 
(d)
Each Interest Period which commences prior to a Quarterly Date and would
otherwise end after that Quarterly Date, ends on that Quarterly Date.

 
(e)
No Interest Period may end after the Final Repayment Date.

 
4.6
Determination of Funding Rate

 
(a)
The Agent must notify the Financier and the Borrower of the Funding Rate for an
Interest Period as soon as reasonably practicable, and in any event within
2 Business Days, after it has made its determination of LIBOR.

 
(b)
In the absence of manifest error, each determination of LIBOR by the Agent is
conclusive evidence of that rate against the Borrower.


page 31

--------------------------------------------------------------------------------



[logo2.jpg]
 5  Facility

 
5
Facility

--------------------------------------------------------------------------------

 
5.1
Provision of Funding Portions

 
If the Borrower gives a Funding Notice the Financier must pay into the Proceeds
Account the specified Funding Portion in Same Day Funds in United States Dollars
on the specified Funding Date and in accordance with that Funding Notice.
 
5.2
Repayment– Loan Facility

 
(a)
The Borrower must repay the Principal Outstanding under the Loan Facility by
paying on each Loan Facility Repayment Date the lesser of:

 

 
(1)
the Loan Facility Repayment Amount payable on that date as set out in the
Repayment Schedule; and

 

 
(2)
the Principal Outstanding under the Loan Facility.

 
(b)
The Loan Facility Commitment is reduced on each Loan Facility Repayment Date by
the amount paid in accordance with clause 5.2(a).

 
5.3
Repayment – Extension Facility

 
(a)
The Borrower must repay the Principal Outstanding under the Extension Facility
by paying on each Extension Facility Repayment Date the lesser of:

 

 
(1)
the Extension Facility Repayment Amount payable on that date as set out in the
Extension Facility Repayment Schedule; and

 

 
(2)
the Principal Outstanding under the Extension Facility.

 
(b)
The Extension Facility Commitment is reduced on each Extension Facility
Repayment Date by the amount paid in accordance with clause 5.3(a).

 
5.4
Repayment of other Secured Moneys

 
(a)
The Borrower must repay the balance of the Secured Moneys in full on the dates
provided in the Transaction Documents, and all unpaid Secured Moneys must in all
events be paid on or before the Final Repayment Date for the applicable Facility
or on any other date which the Principal Outstanding is or is required to be
repaid in full.

 
(b)
This clause does not apply to Secured Money which is required to be paid under
the terms of a Financier Hedging Agreement, payment of which will be determined
in accordance with the terms of the relevant Financier Hedging Agreement.

 
5.5
Interest

 
(a)
The Borrower must pay interest on the principal amount of each Funding Portion
for each Interest Period at the Funding Rate for the Interest Period.

 
(b)
The Borrower must pay accrued interest in arrears to the Agent on account of the
Financier:

 

 
(1)
in respect of the Loan Facility, on each Interest Payment Date; and

 

 
(2)
in respect of the Extension Facility, on each Quarterly Date from the first
Quarterly Date occurring after the Extension Facility Funding Portion is
provided.


page 32

--------------------------------------------------------------------------------



[logo2.jpg]
6 Payments

 


5.6
Calculation of per annum interest rate

 
(a)
Interest is calculated on daily balances on the basis of a 360 day year and for
the actual number of days elapsed from and including the first day of each
Interest Period to, but excluding, the last day of the Interest Period or, if
earlier, the date of prepayment or repayment of the Funding Portion under this
agreement.

 
(b)
Despite anything contained in any Transaction Document, all of the Transaction
Documents are limited so that in no event will the total liability for payments
in the nature of interest, additional interest and other charges exceed the
applicable limits imposed by any applicable usury laws. If any payments in the
nature of interest, additional interest and other charges made under any
Transaction Document are held to be in excess of the limits imposed by any
applicable usury laws, it is agreed that any amount held to be in excess will be
considered payment of principal under this agreement, and the indebtedness
evidenced under this agreement will be reduced by the amount so that the total
liability for payments in the nature of interest, additional interest and other
charges will not exceed the applicable limits imposed by that applicable usury
law, in compliance with the wishes of the Borrower, the Guarantors, the
Financier and the Agent. This provision will never be superseded or waived, and
will control every other provision of the Transaction Documents and all
agreements between the Transaction Parties and the Finance Parties, and their
successors and assigns.

 
6
Payments

--------------------------------------------------------------------------------

 
6.1
Manner of payment

 
All payments by a Transaction Party under the Transaction Documents must be
made:
 
(a)
in Same Day Funds;

 
(b)
in United States Dollars; and

 
(c)
no later than 11.00 am at the local time of the place where the account
specified by the Agent is located, on the due date,

 
to the Agent’s account as specified by the Agent to the Borrower or in any other
manner the Agent directs from time to time. The Agent’s directions under this
clause 6.1 may require payments to be made in a manner that ensure they are
received by the Financier on the Repayment Date. Any account designated by the
Agent under this clause 6.1 must be maintained with a financial institution in
the United States of America.
 
6.2
Payments on a Business Day

 
If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month or, if none, the
preceding Business Day, and interest must be adjusted accordingly.
 
6.3
Payments in gross

 
All payments which a Transaction Party is required to make under any Transaction
Document must be without:
 
(a)
any set-off, counterclaim or condition; or

 
(b)
any deduction or withholding for any Tax or any other reason unless the
Transaction Party is required to make a deduction or withholding by applicable
law.


page 33

--------------------------------------------------------------------------------



[logo2.jpg]
6 Payments

 
6.4
Additional payments

 
If:
 
(a)
any Transaction Party is required to make a deduction or withholding in respect
of Tax (other than Excluded Tax) from any payment to be made to a Finance Party
under any Transaction Document; or

 
(b)
a Finance Party is required to pay any Tax (other than Excluded Tax) in respect
of any payment it receives from a Transaction Party or the Agent under any
Transaction Document,

 
the Transaction Party:
 
(c)
indemnifies each Finance Party against that Tax; and

 
(d)
must pay to each Finance Party an additional amount which the Agent determines
to be necessary to ensure that each Finance Party receives when due a net amount
(after payment of any Tax in respect of each additional amount) that is equal to
the full amount it would have received if a deduction or withholding or payment
of Tax had not been made.

 
6.5
Taxation deduction procedures

 
If clause 6.4(a) applies:
 
(a)
the Transaction Party must pay the amount deducted or withheld to the
appropriate Government Agency as required by law; and

 
(b)
the Transaction Party must:

 

 
(1)
use reasonable endeavours to obtain a payment receipt from the Government Agency
(and any other documentation ordinarily provided by the Government Agency in
connection with the payment); and

 

 
(2)
within 2 Business Days after receipt of the documents referred to in
clause 6.5(b)(1), deliver copies of them to the Agent.

 
6.6
Tax Credit

 
If a Transaction Party makes an additional payment under clause 6.4 for the
benefit of a Finance Party, and the Finance Party determines that:
 
(a)
a credit against, relief or remission for, or repayment of any Tax (Tax Credit)
is attributable to that additional payment; and

 
(b)
the Finance Party has obtained, utilised and retained that Tax Credit,

 
then the Finance Party must pay an amount to the Transaction Party which the
Finance Party determines will leave it (after that payment) in the same after
Tax position as it would have been in had the additional payment not been made
by the Transaction Party.
 
6.7
Tax affairs

 
Nothing in clause 6.6:
 
(a)
interferes with the right of any Finance Party to arrange its tax affairs in any
manner it thinks fit;

 
(b)
obliges any Finance Party to investigate the availability of, or claim, any Tax
Credit; or

 
(c)
obliges any Finance Party to disclose any information relating to its tax
affairs or any tax computations.


page 34

--------------------------------------------------------------------------------



[logo2.jpg]
7  Representations and warranties

 
6.8
Amounts payable on demand

 
If any amount payable by a Transaction Party under any Transaction Document is
not expressed to be payable on a specified date, that amount is payable by the
Transaction Party on demand by the Agent.
 
6.9
Appropriation of payments

 
(a)
Except where clause 6.9(b) applies, all payments made by a Transaction Party
under a Transaction Document may be appropriated as between principal, interest
and other amounts as the Agent determines or, failing any determination, in the
following order:

 

 
(1)
first, towards reimbursement of all fees, costs, expenses, charges, damages and
indemnity payments due and payable by the Transaction Parties under the
Transaction Documents;

 

 
(2)
second, towards payment of interest due and payable under the Transaction
Documents; and

 

 
(3)
third, towards repayment or prepayment of the Principal Outstanding.

 
(b)
Any money recovered by a Finance Party as a result of the exercise of a Power
under a Security must be appropriated in the manner provided in that Security.

 
(c)
Any appropriation under clauses 6.9(a) or 6.9(b)(b) overrides any appropriation
made by a Transaction Party.

 
6.10
Currency exchanges

 
If the Agent receives an amount under a Transaction Document in a currency which
is not in the Relevant Currency, the Agent:
 
(a)
may convert the amount received into the Relevant Currency in accordance with
its normal procedures; and

 
(b)
is only regarded as having received the amount that it has converted into the
Relevant Currency.

 
7
Representations and warranties

--------------------------------------------------------------------------------

 
7.1
General representations and warranties

 
Each Transaction Party represents and warrants to and for the benefit of each
Finance Party that:
 
(a)
registration:

 

 
(1)
the Borrower and AGI are duly incorporated and validly existing under the laws
of the State of Delaware, United States of America and the Borrower is duly
qualified to do business, and is in good standing, in the State of Montana,
United States of America; and

 

 
(2)
APG is registered (or taken to be registered) and validly existing under the
laws of the Yukon Territory, Canada,

 
and each of the Transaction Parties has done everything necessary to keep its
corporate existence in good standing;
 
(b)
corporate power: it has the corporate power to own its assets and to carry on
its business as it is now being conducted;


page 35

--------------------------------------------------------------------------------



[logo2.jpg]
7  Representations and warranties

 
(c)
authority: it has power and corporate authority to enter into and perform its
obligations under the Documents to which it is expressed to be a party;

 
(d)
authorisations: it has taken all necessary corporate action to authorise the
execution, delivery and performance of the Documents to which it is a party;

 
(e)
binding obligations: the Documents to which it is a party constitute its legal,
valid and binding obligations and, subject to any necessary stamping and
registration, are enforceable in accordance with their terms subject to laws
generally affecting creditors’ rights and to principles of equity;

 
(f)
valid Encumbrances:

 

 
(1)
on execution and delivery of a Security, that Security will be effective to
create in favour of the Finance Parties legal, valid and enforceable
Encumbrances on, and security interests in, all right, title and interests of
the relevant Transaction Party (as the case may be) in and to the property the
subject of that Security and the proceeds of that property; and

 

 
(2)
in respect of a Security where the security interest may be perfected only by
possession or control of the property the subject of that Security (which
possession or control must be given to the Agent by the relevant Transaction
Party (as the case may be) to the extent that it is required), after all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law, and, after the Agent takes possession or control
of the property the subject of that Security, that Security will constitute a
fully perfected Encumbrance on, and first priority security interests in, all
right, title and interest of that Transaction Party in the property the subject
of that Security and the proceeds of that property, in each case subject to no
Encumbrances other than Permitted Encumbrances;

 
(g)
transaction permitted: the execution, delivery and performance by it of the
Documents to which it is a party will not breach, or result in a contravention
of:

 

 
(1)
any law, regulation or Authorisation;

 

 
(2)
its memorandum and articles of association, articles of incorporation, articles
of organization, by-laws, constitution, operating agreement, or other
constituent or constating documents, as applicable; or

 

 
(3)
any Encumbrance or agreement which is binding on it,

 
and will not result in:
 

 
(4)
the creation or imposition of any Encumbrance on any of its assets other than as
permitted under a Transaction Document; or

 

 
(5)
the acceleration of the date for payment of any obligation under any agreement
which is binding on it;

 
(h)
no default or breach: it is not:

 

 
(1)
in breach in a material respect of any law or Authorisation;

 

 
(2)
in breach under any Document, agreement or other document binding on it which
breach has, or is reasonably likely to have, a Material Adverse Effect; and

 

 
(3)
in default in the payment of a material sum, or in compliance with a material
obligation in respect of Financial Indebtedness;

 
(i)
no litigation: except for the Clements Litigation, no litigation, arbitration,
dispute or administrative proceeding has been commenced, is pending or to its
knowledge is threatened, which if adversely determined would have a Material
Adverse Effect;

 
(j)
financial information: the most recent Financial Reports or accounts which APG
and the Borrower have provided to the Agent under clauses 2.1(f) and 8.6:


page 36

--------------------------------------------------------------------------------




[logo2.jpg]
7  Representations and warranties

 

 
(1)
give a true and fair view of the financial condition and state of affairs of APG
and its Subsidiaries and the Borrower respectively, as at the date they were
prepared; and

 

 
(2)
were prepared in accordance with the Accounting Standards;

 
(k)
no change in affairs: there has been no change in the Borrower’s or APG’s state
of affairs since the end of the accounting period for its most recent Financial
Reports or accounts, referred to in clause 7.1(j) which has had, or is
reasonably likely to have, a Material Adverse Effect;

 
(l)
representations true: each of its representations and warranties contained in
the Documents is correct and not misleading in all material respects when made
or repeated;

 
(m)
disclosure: 

 

 
(1)
no representation or warranty of or by a Transaction Party under a Transaction
Document, any schedule, annexure or exhibit attached to a Transaction Document,
contained in any certificate provided to a Finance Party pursuant to the
provisions of a Transaction Document, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements in this agreement or in that Transaction Document, in the light of
the circumstances under which they were made, not misleading;

 

 
(2)
it has fully disclosed in writing to the Finance Parties all facts relating to
it, the Documents, the transactions contemplated by them, each Transaction
Party, the assets, business and affairs of each Transaction Party and any thing
in connection with them which would have had or would have been reasonably
likely to have had a material effect on the decision of a prudent lender to
enter into the Transaction Documents; and

 

 
(3)
all filings made by the Borrower with any securities commissions or regulatory
authorities or an Exchange are at their respective dates, true and correct,
contain or contained no misrepresentation and constitute full, true and plain
disclosure of all material facts relating to the Borrower and the Borrower does
not have any confidential filings with any securities commissions or regulatory
authorities or an Exchange;

 
(n)
legal and beneficial owner: it is the legal and beneficial owner of or has a
valid leasehold or other contractual interest in:

 

 
(1)
its Secured Property; and

 

 
(2)
all of its assets included in the latest Financial Report provided by APG,

 
free and clear of all third party rights, interests and Encumbrances other than
those disclosed in those Financial Reports, the MDOA or the MOOA, or Permitted
Encumbrances or Statutory Rights;
 
(o)
no immunity: it does not, nor do its assets, enjoy immunity from suit or
execution;

 
(p)
not a trustee: it does not enter into any Document as trustee of any trust or
settlement;

 
(q)
solvency: it is solvent and is able to pay its debts as and when they become
due;

 
(r)
commercial benefit: the entering into and performance by it of its obligations
under the Documents to which it is expressed to be a party is for its commercial
benefit and is in its commercial interests;

 
(s)
shareholding:

 

 
(1)
the issued share capital in the Borrower is 100 common fully paid shares;

 

 
(2)
AGI is the legal and beneficial owner of 100 common fully paid shares in the
capital of the Borrower; and

 

 
(3)
APG is the legal and beneficial owner of all issued shares in the capital of
AGI;


page 37

--------------------------------------------------------------------------------



[logo2.jpg]
7  Representations and warranties

 
(t)
Taxes and fees: 

 

 
(1)
it has complied in all material respects with all tax laws in all applicable
jurisdictions and it has paid all Taxes due and payable by it (other than
Contested Taxes), and no claims are being asserted against it in respect of any
Taxes (other than Contested Taxes); and

 

 
(2)
it has paid all registration or other fees, costs and expenses in connection
with the execution, performance and perfection of the Documents, any transaction
contemplated by a Document and any Authorisations; and

 
(u)
reporting issuer: APG is a reporting issuer (or the equivalent) where applicable
in good standing in each of the provinces of Canada (except Quebec) under the
applicable Securities Laws, is not included in a list of defaulting reporting
issuers maintained by the securities commissions (or similar regulatory
authorities) in any of the provinces of Canada and is not in default of any
requirement of the applicable Securities Laws relating to continuous disclosure
and is in compliance with the by-laws, rules and regulations of the Toronto
Stock Exchange.

 
7.2
Project representations and warranties

 
The Transaction Parties represent and warrant to and for the benefit of each
Finance Party that:
 
(a)
Mineral Rights:

 

 
(1)
the Key Mineral Rights are legal, valid and continuing;

 

 
(2)
the Borrower is the legal and beneficial holder of the Mineral Rights set out in
the Mortgage described at item 4 of schedule 3; and

 

 
(3)
the Borrower has in all material respects complied with its obligations in
connection with the Key Mineral Rights to the extent required to date;

 
(b)
Project Authorisations:

 

 
(1)
the Authorisations necessary for the development and operation of the Project
are in place, except for any which as a matter of law or Good Industry Practice
cannot or should not reasonably be obtained until shortly before the events to
which they relate occur where those events are not imminent, and it has no
reason to believe that those Authorisations will not be obtained at the
appropriate time in the future; and

 

 
(2)
all fees due and payable in connection with the Authorisations referred to in
clause 7.2(b)(1) have been paid;

 
(c)
Project operation: there has been no material change in the conduct or operation
of the Project from that contemplated in the Cashflow Model and Project Plan;

 
(d)
Project Documents: 

 

 
(1)
no event has occurred or condition exists which would permit the cancellation,
termination, forfeiture or suspension of a Project Document, nor is any party to
a Project Document in default under any term of a Project Document in any
material respect;

 

 
(2)
it has given to the Agent copies of all of the Project Documents, and all copies
of the Project Documents and any other documents or agreements (including
Authorisations) given by it or on its behalf to the Agent constitute true and
complete copies and those documents and agreements are in full force and effect;
and

 

 
(3)
the Project Documents contain the entire agreement of the parties to them as to
the Project and there are no other material contracts, agreements or
arrangements entered into by a Transaction Party in connection with the Project;


page 38

--------------------------------------------------------------------------------



[logo2.jpg]
7  Representations and warranties

 
(e)
Project Area: the Project Area comprises all of the land, licences and other
rights which are required and necessary for the effective, proper and lawful
development and operation of the Project in accordance with the Cashflow Model
and the Project Plan;

 
(f)
environment:

 

 
(1)
the development and operation of the Project and the Project Assets as
contemplated by the Project Plan and Cashflow Model complies with all applicable
Environmental Laws in all material respects;

 

 
(2)
all Environmental Approvals necessary for the development and operation of the
Project as it is currently being operated are in place except for any which as a
matter of law or Good Industry Practice cannot or should not reasonably be
obtained until shortly before the events to which they relate occur where those
events are imminent and where it has no reason to believe that those
Environmental Approvals will not be obtained at the appropriate time in the
future; and

 

 
(3)
the Environmental Bonding is the only environmental bonding required to be
lodged in accordance with the requirements of any Environmental Law relating to
the Project or Project Area;

 
(g)
royalties: the only royalties, overriding royalties or production payments in
respect of a Mineral Right are those royalties listed at items 1-9 (inclusive)
in Part 5 of Paragraph 1.1 of Exhibit A of the MDOA;

 
(h)
other business: the Transaction Parties are not involved in and have not
conducted and do not conduct any business other than exploration, mining and
project management , operation and development and activities incidental to
exploration, mining and project management, operation and development; and

 
(i)
insurances: in respect of the Project and the Project Assets, the Transaction
Parties have complied with clause 8.24 and all insurance policies entered into
in complying with that clause 8.24 are valid, binding and subsisting and all
premiums due under those insurance policies have been paid in full.

 
7.3
Survival and repetition of representations and warranties

 
The representations and warranties given under this agreement:
 
(a)
survive the execution of each Transaction Document; and

 
(b)
are repeated on the date of each Financier Hedging Agreement, each Funding Date
and each Quarterly Date with respect to the facts and circumstances then
subsisting until:

 

 
(1)
the Commitment is cancelled; and

 

 
(2)
the Secured Moneys are unconditionally repaid in full,

 
or the Agent otherwise agrees in writing.
 
7.4
Reliance by Finance Parties

 
Each Transaction Party acknowledges that each Finance Party has entered into
each Transaction Document to which it is a party in reliance on the
representations and warranties given under this agreement.
 
page 39

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
8
Undertakings

--------------------------------------------------------------------------------

 
8.1
Conduct of Project

 
A Transaction Party must not, without the written consent of the Agent, change
the scope or operation of the Project from that assumed in or contemplated by
the Cashflow Model and the Project Plan and it must ensure that:
 
(a)
the Project is diligently constructed, developed, equipped, operated and
maintained in accordance with the Cashflow Model, the Project Plan, Good
Industry Practice, Authorisations and in a manner which is intended to allow for
production and delivery of Product on a regular basis and in sufficient
quantities to satisfy its obligations under the Documents; and

 
(b)
all Project Assets are maintained in all material respects in good and efficient
operating condition, reasonable wear and tear and shutdowns for maintenance in
the Ordinary Course of Business excepted.

 
8.2
Project Covenants

 
(a)
Project Assets: The Borrower must:

 

 
(1)
subject to clause 8.2(a)(3), own all Project Assets;

 

 
(2)
subject to clause 8.2(a)(3), ensure that no person other than itself has any
right, title or interest in the Project Assets other than as described in the
MDOA, the MOOA, under a Permitted Encumbrance or by virtue of a statutory
interest affecting the Mineral Rights or federal patents in favour of a
Government Agency; and

 

 
(3)
not Dispose of, decrease or diminish any material portion of its interest in the
Project Assets without the prior written consent of the Agent.

 
(b)
Force majeure: Each Transaction Party must take all action as is reasonably open
to it to cause any Force Majeure Event affecting the Project to be remedied as
soon as possible after that Force Majeure Event occurs, but the party affected
is not obliged to incur expenditure to overcome the events or circumstances
which caused the Force Majeure Event which would make uneconomic (in the opinion
of the Agent) the continued supply and delivery of Product.

 
(c)
Access: Each Transaction Party must, at the request of the Agent, ensure that
the Finance Parties and representatives of the Finance Parties on giving
reasonable notice are allowed at all reasonable times and with reasonable
frequency to have access to the Project Area and the Project Assets to inspect
any of the Project Assets and to inspect any books, records, data and
information which are in the custody or possession of a Transaction Party;
provided, however, those rights of access and inspection must be undertaken at a
Finance Party’s own risk in a manner that does not unreasonably disrupt the
operation of the Project, and must be subject to:

 

 
(1)
the confidentiality provisions set out in this agreement or in any other
agreement between a Transaction Party and a Finance Party; and

 

 
(2)
applicable health and safety laws and regulations and related policies adopted
by the Borrower.

 
(d)
Project Plan: A Transaction Party must not amend or change the Project Plan
without the Agent’s prior written consent, that consent not to be unreasonably
withheld or delayed.

 
page 40

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
8.3
Provisions relating to the MDOA

 
(a)
Where the Borrower gives an undertaking under this agreement (or a Transaction
Party other than the Borrower gives an undertaking to procure the Borrower to
perform that undertaking) with respect to the development or operation of the
Project or the Project Assets, the Borrower (or that other Transaction Party)
must use its Best Efforts to perform (or to procure that the Borrower perform)
that undertaking.

 
(b)
Other than:

 

 
(1)
cash calls under an approved Program and Budget which are not Additional
Contributions (as those terms are defined in the MDOA);

 
(2)
expenditures which the Borrower makes as the manager of the Project on behalf of
the other participant pursuant to the MDOA;

 

 
(3)
its share of Budget overruns of less than ten percent, as described in section
9.8 of the MDOA; and

 

 
(4)
emergency expenditures made in accordance with section 9.9 of the MDOA,

 
where under the terms of the MDOA the agreement of the Borrower (in its capacity
as a participant in the Project, and not the manager of the Project) is required
for any Project expenditure not contemplated by the Project Plan, the Borrower
will give notice to the Agent of such expenditure. The Borrower will not agree
to the relevant expenditure being incurred without the consent of the Agent, but
the Agent will not withhold its consent if it is satisfied (acting reasonably)
that the incurring of the relevant expenditure will not result in:
 

 
(A)
a breach of the either of the financial undertakings set out in clause 8.25(a);
or

 

 
(B)
the Borrower being unable to make repayments or payments of principal, interest
or other amounts payable under this agreement.

 
8.4
Environmental issues

 
Each Transaction Party must ensure that the Borrower:
 
(a)
complies with all Environmental Laws with respect to the Project in all material
respects;

 
(b)
obtains and complies with all Environmental Approvals required in connection
with the development and operation of the Project, except for any failure to
obtain an Environmental Approval which as a matter of law or Good Industry
Practice cannot or should not reasonably be obtained until shortly before the
events to which it relates occurs where not imminent; and

 
(c)
promptly notifies the Agent of all material claims, complaints or notices
concerning its compliance with Environmental Laws and Environmental Approvals.

 
8.5
Mineral Rights

 
Each Transaction Party must ensure that:
 
(a)
the Borrower has, and continues to have title to the Key Mineral Rights;

 
(b)
the Borrower takes, or procures to be taken, all action (including the timely
payment of annual maintenance fees, recording of instruments, or performance of
annual assessment work, or otherwise) necessary to ensure that all conditions
and requirements relating to the Key Mineral Rights are observed and performed
and that the Key Mineral Rights remain valid and are in full force and effect;

 
(c)
the Key Mineral Rights are free of Encumbrances other than Permitted
Encumbrances; and

 
page 41

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
(d)
the Borrower uses its commercially reasonable best efforts to remedy any defect
identified by the Bensing Title Reports:

 

 
(1)
which affects a Key Mineral Right (other than an Excluded Claim) within 60 days
of the provision of the initial Funding Portion, or if a Mineral Right which is
not a Key Mineral Right as at the date of this agreement becomes a Key Mineral
Right, within 60 days of it becoming so; and

 

 
(2)
which affects a Mineral Right (other than the Mineral Rights described in clause
8.5(d)(1)) as soon as reasonably practicable, taking into account commercial
considerations and constraints.

 
Failure to remedy a defect under clause 8.5(d)(1) is not an Event of Default if
the relevant defect is demonstrated to the Agent’s reasonable satisfaction not
to materially affect the Borrower’s title to a Key Mineral Right.
 
8.6
Corporate budget

 
A Transaction Party must not amend or change the Corporate Budget in any
material respect without the Agent’s prior written consent (not to be
unreasonably withheld or delayed).
 
8.7
Provision of information and reports

 
Each Transaction Party must ensure the Agent is provided with the following,
which must in the case of the information referred to in clauses 8.7(d), 8.7(e),
8.7(f) and 8.7(g) be in the form and contain information satisfactory to the
Agent:
 
(a)
Financial Reports:

 

 
(1)
as soon as practicable and no later than 120 days after the end of a financial
year, copies of the consolidated annual audited Financial Report of APG; and

 

 
(2)
as soon as practicable and no later than 45 days after each Quarterly Date,
copies of the unaudited quarterly Financial Report of APG and the Borrower for
the Quarter immediately preceding that Quarterly Date;

 
(b)
Corporate Budget: no later than the date which is 30 days after 31 December of
each year, a copy of the proposed Corporate Budget for the subsequent 12 month
period;

 
(c)
Project Plan: no later than the date which is 30 days after 31 December of each
year, a copy of the updated Project Plan for the subsequent 12 month period,
including an updated description of the Project life of mine and an updated
reconciliation of Project mineral reserves. taking into account the operation of
the Project during the preceding 12 month period;

 
(d)
Project reports: promptly after delivery by the Manager, copies of the reports
required under section 8.2(p) and 10.1 of the MDOA and any other reports and
information that is provided by the Manager. For the avoidance of doubt, the
parties agree that the report entitled “Montana Tunnels Mine Joint Venture
Monthly Report” as provided by the Borrower to the Agent is in a form
satisfactory to the Agent for the purposes of this clause 8.7(d) and that the
Borrower will comply with this clause by providing a report in that form on each
of the dates required under this clause;

 
(e)
metal price protection report: no later than 30 days after the end of each
calendar month, a metal price protection report detailing the metal produced
during that month, the amount of metal committed under Hedging Agreements during
that month and any Hedging Agreements that have been terminated by delivery or
close-out during that month;

 
(f)
Transaction Accounts report: no later than 30 days after the end of each
calendar month, a statement summarising all deposits to and withdrawals from the
Transaction Accounts;

 
page 42

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
(g)
Quarterly compliance certificate: no later than 30 days after each Quarterly
Date, a certificate signed by at least 1 Officer of the Borrower stating:

 

 
(1)
each of the Ratios as at the relevant Quarterly Date (giving details of the
calculation of the Ratios);

 

 
(2)
any non-compliance of a Transaction Party with a covenant in the Transaction
Documents and any Default that has occurred and is continuing; and

 

 
(3)
the full details of that non-compliance or Default and the remedial action being
taken or proposed to cure that non-compliance or Default; and

 
(h)
other information: any other information which the Agent reasonably requests in
relation to it, any of its assets or the Project.

 
8.8
Proper accounts

 
Each Transaction Party must:
 
(a)
keep accounting records which give a true and fair view of its financial
condition and state of affairs; and

 
(b)
ensure that the accounts it provides under clause 8.6 are prepared in accordance
with the Accounting Standards.

 
8.9
Notices to the Agent

 
Each Transaction Party must notify the Agent as soon as is reasonably
practicable after it becomes aware of:
 
(a)
any Default occurring;

 
(b)
any material breach of, or material default under, any Document to which it is a
party;

 
(c)
any material breach of any applicable license or law that would reasonably be
expected to affect the validity or good standing of the Project or the Project
Assets, the Borrower’s legal and beneficial title to the Project Assets or the
value of the Secured Property;

 
(d)
any event or circumstance which entitles a person to cancel, terminate or
suspend any Key Mineral Rights, Environmental Approvals, Authorisations or a
Project Document;

 
(e)
any change in statutory requirements that may have a material effect on mining,
metallurgical methods, tailings disposal, base metal production or title with
respect to the Project;

 
(f)
a revised downward estimate of Proven Reserves and Probable Reserves in respect
of the Project other than as a result of mining;

 
(g)
a material change in Key Personnel;

 
(h)
any proposed changes to the Project Plan or the Project Documents;

 
(i)
Knight Piésold Ltd. giving notice to a Transaction Party of matters of concern
in regard to the stability of the mine walls, ramps or slopes for the Project;

 
(j)
any unscheduled stoppage or disruption of ore mining or processing at the
Project for a period greater than 3 consecutive days;

 
(k)
any material adverse change in the financial position of the Project, the
Borrower or another Transaction Party;

 
(l)
any representation, warranty, action or statement made, or taken to be made, by
it is or becomes false, misleading or incorrect in any material respect;

 
(m)
any intention by it to exercise any right, power or remedy under any Document to
which it is a party as a consequence of any default under it;

 
(n)
any material breach of an Authorisation;

 
page 43

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
(o)
any material breach of, or material claim being made against a Transaction Party
under, any Environmental Laws or Environmental Approvals;

 
(p)
any material notices given or received by a Transaction Party under any Project
Document;

 
(q)
except for the Clements Litigation, any litigation, arbitration, administration
or other proceeding in respect of it or any of its assets being commenced or
threatened which:

 

 
(1)
is in excess of US$500,000 (or the equivalent amount in another currency); or

 

 
(2)
if adversely determined would have or be reasonably likely to have a Material
Adverse Effect;

 
(r)
a demand under a Surety Obligation given by that Transaction Party;

 
(s)
any Encumbrance that exists over any of its assets other than a Permitted
Encumbrance;

 
(t)
any material dispute between a Transaction Party and a Government Agency or any
proposal of any Government Agency to compulsorily acquire a material portion of
its assets;

 
(u)
the acquisition by it of a Subsidiary;

 
(v)
a decision to accelerate or expand the level of production from the Project
above that contemplated in the Cashflow Model or Project Plan;

 
(w)
a proposed change in mining or processing methods from those contemplated in the
Cashflow Model or Project Plan in respect of the development or operation of the
Project;

 
(x)
a material change in the proposed arrangements, term or conditions from those
contemplated in the Cashflow Model or Project Plan for the sale of Product;

 
(y)
any replacement of a member of, or the addition of a member to, the senior
operating and corporate management team which manages the operations of the
Project or the Borrower; and

 
(z)
any material disputes with respect to the Project, Project Area and the Project
Assets and any material dispute with landowners located in or around the Project
Area.

 
8.10
Corporate existence

 
Each Transaction Party must ensure that it:
 
(a)
does everything necessary to maintain its corporate existence in good standing;

 
(b)
does not transfer its jurisdiction of incorporation without the prior written
consent of the Agent; and

 
(c)
does not enter into any merger, amalgamation, consolidation or reconstruction
without the Agent’s prior written consent (not to be unreasonably withheld or
delayed).

 
8.11
Compliance

 
Each Transaction Party must comply with all its obligations under each Document
to which it is a party.
 
8.12
Maintenance of capital

 
A Transaction Party must not without the Agent’s prior written consent:
 
(a)
call up or pass a resolution to call up its unpaid share capital;

 
(b)
reduce or pass a resolution to reduce its capital;

 
(c)
buy-back or pass a resolution to buy-back, any of its shares; or

 
page 44

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings


(d)
attempt or take any steps to do anything which it is not permitted to do under
clauses 8.12(a), 8.12(b) or 8.12(c).

 
8.13
Compliance with laws and Authorisations

 
Each Transaction Party must:
 
(a)
comply with, in all material respects, all laws and legal requirements,
including each judgement, award, decision, finding or any other determination of
a Government Agency, which applies to it or any of its assets;

 
(b)
obtain, maintain and comply with, in all material respects, all Authorisations
required:

 

 
(1)
for the enforceability against it of each Document to which it is a party, or to
enable it to perform its obligations under each Document to which it is a party;

 

 
(2)
in relation to it or any of its assets; and

 

 
(3)
for the operation of the Project;

 
(c)
not do anything which would prevent the renewal of any Authorisation referred to
in clause 8.13(b) or cause it to be renewed on less favourable terms.

 
8.14
Payment of debts, outgoings and Taxes

 
(a)
Each Transaction Party must pay or cause to be paid its debts and financial
obligations including all rates, rents and other outgoings when due and payable,
except where that Transaction Party is contesting its liability to pay that
financial obligation, and has reasonable grounds to do so, in appropriate
proceedings reasonably satisfactory to the Financier.

 
(b)
Each Transaction Party must pay or cause to be paid all Taxes when due, other
than Contested Taxes.

 
(c)
Each Transaction Party must set aside sufficient reserves to cover any Contested
Taxes.

 
(d)
Each Transaction Party must pay or cause to be paid all Contested Taxes when the
terms of any final determination or settlement require those Contested Taxes to
be paid, unless failure to pay any Contested Taxes when due may have a Material
Adverse Effect, in which case those the Contested Taxes must be paid when due.

 
8.15
Project Documents

 
(a)
A Transaction Party must not without the prior written consent of the Agent:

 

 
(1)
materially amend or vary, or agree to a material amendment or variation of;

 

 
(2)
terminate, rescind or discharge (except by performance or unless replaced on
terms no less favourable to that Transaction Party);

 

 
(3)
grant any waiver, time or indulgence in respect of any material obligation
under;

 

 
(4)
do or omit to do anything which may adversely affect the provisions or operation
of; or

 

 
(5)
do or omit to do anything which would give any other person legal or equitable
grounds to do anything in clause 8.15(a)(1) to (4) in respect of,

 
any Project Document to which it is a party.
 
(b)
Each Transaction Party must do all things necessary to enforce all of its
rights, powers and remedies under each Project Document to which it is a party.

 
(c)
A Transaction Party must not enter into any agreement (other than Material
Agreements existing as at the date of this agreement) relating to the
development and construction of the Project, the refinement or treatment of
Product or any other agreement or contract which relates to the Project where
the aggregate amount of payments to be made under that agreement or contract is
anticipated to exceed US$1,000,000, without the prior written consent of the
Agent.

 
page 45

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings

 
(d)
The Borrower and APG must comply with all of their respective obligations under
the Services Agreement.

 
8.16
Amendments to constitution

 
A Transaction Party must not amend its memorandum and articles of association,
articles of incorporation, articles of organization, by-laws, constitution,
operating agreement, or other constating documents (as applicable) without the
Agent’s prior written consent, which consent must not be unreasonably withheld
or delayed.
 
8.17
Negative pledge and disposal of assets

 
(a)
A Transaction Party must not create or allow to exist or agree to any interest
or Encumbrance over any of its assets other than a Permitted Encumbrance.

 
(b)
A Transaction Party must not without the prior written consent of the Agent
Dispose of any of its assets other than:

 

 
(1)
a Disposal (which is not a Disposal of a Project Asset) of an asset which is
sold in the Ordinary Course Business and at market value where the aggregate of
assets sold by all Transaction Parties in the preceding 12 month period is less
than US$500,000; or

 
(2)  a Disposal of Product; or
 

 
(3)
a Disposal for valuable consideration and on arm’s length commercial terms of
assets that are no longer required for the proper and efficient operation of the
Project because:

 

·
of replacement, obsolescence or otherwise, and where the Disposal relates to the
replacement of assets, the asset is replaced with one or more assets having a
similar function or comparable or superior type, value and quality; or

 

·
of cessation of mining operations at the Project in accordance with the Project
Plan; or

 

 
(4)
the Disposal of the Mill (as that term is defined in the MOOA) under the MOOA.

 
(c)
A Transaction Party must not enter into any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts, except for a netting or set-off arrangement in the
ordinary course of its ordinary banking arrangements for the purpose of netting
debit and credit balances.

 
(d)
A Transaction Party must not enter into any arrangement which, if complied with,
would prevent any Transaction Party from complying with its obligations under
the Transaction Documents.

 
(e)
APG must not Dispose of any shares it owns in AGI without the prior written
consent of the Financier.

 
(f)
AGI must not Dispose of any shares it owns in the Borrower without the prior
written consent of the Financier.

 
(g)
No Transaction Party may Dispose of any Inter-Company Claims owing to it by
another Transaction Party.

 
8.18
No change to business

 
APG:
 
(a)
must ensure that its business is operated in accordance with the Corporate
Budget; and

 
page 46

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings

 
(b)
must not engage in any business other than, or do anything which would result in
substantial changes to, its existing core businesses and operations of mineral
exploration, mining or processing, except with the prior written consent of the
Agent.

 
8.19
Financial accommodation and Financial Indebtedness

 
(a)
A Transaction Party must not subscribe for capital in an entity, provide any
financial accommodation, or give any Surety Obligation in respect of any
financial accommodation, to or for the benefit of any Person, other than
Permitted Financial Accommodation.

 
(b)
A Transaction Party must not incur any Financial Indebtedness other than
Permitted Financial Indebtedness.

 
8.20
Arm’s length transactions

 
A Transaction Party must not:
 
(a)
enter into an agreement with any Person;

 
(b)
acquire or Dispose of an asset;

 
(c)
obtain or provide a service;

 
(d)
obtain a right or incur an obligation; or

 
(e)
implement any other transaction,

 
unless it does so on terms which are no less favourable to it than arm’s length
terms.
 
8.21
No Subsidiaries

 
The Borrower must not incorporate any new Subsidiary (whether wholly-owned or
otherwise) without the prior written consent of the Agent (not to be
unreasonably withheld or delayed).
 
8.22
Restrictions on Distributions and fees

 
A Transaction Party must not:
 
(a)
make any Distribution other than a Distribution made in accordance with clause
3.2 which would not result in a violation of clauses 8.25 and 10.3(b); or

 
(b)
pay any director fees, management fees, consultancy fees or other like payments
to any director or Affiliate of a Transaction Party unless those fees or other
payments are:

 

 
(1)
reasonable and are no more or less favourable than it is reasonable to expect
would be the case if the relevant persons were dealing with each other at arm’s
length; or

 

 
(2)
paid with the Agent’s prior consent.

 
8.23
Undertakings regarding Secured Property

 
Each Transaction Party must:
 
(a)
maintenance of the Secured Property: subject to clause 8.17:

 

 
(1)
maintain and protect its Secured Property;

 

 
(2)
keep its Secured Property in a good state of repair and in good working order
allowing for fair wear and tear and shutdowns for maintenance in the Ordinary
Course of Business;

 
page 47

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings

 

 
(3)
remedy every defect in its title to any part of its material Secured Property
(including the Key Mineral Rights);

 

 
(4)
take or defend all legal proceedings to protect or recover any of its Secured
Property; and

 

 
(5)
keep its Secured Property valid and subsisting and free from liability to
forfeiture, cancellation, avoidance or loss;

 
(b)
further security:

 

 
(1)
do anything which the Agent reasonably requests to maintain the priority of its
Security, or secures to the Financier its Secured Property in a manner
consistent with any provision of any Transaction Document, or aids in the
exercise of any Power of a Finance Party, including, the execution of any
document or the execution and delivery of blank transfers;

 

 
(2)
when the Agent requests, execute a legal or statutory mortgage in favour of the
Financer over the Borrower’s right, title and interest in any real property
acquired by it on or after the date of this agreement in form and substance
required by the Agent, but the Agent cannot require an obligation which is more
onerous than any obligation contained in any Transaction Document;

 

 
(3)
use its best efforts to record any mortgage executed under clause 8.23(b)(2);
and

 

 
(4)
if a Transaction Party acquires any material assets:

 

·
promptly notify the Agent of that acquisition; and

 

·
at the request of the Agent, procure the company that has acquired those assets
to grant security over those assets in favour of a Finance Party in form and
substance required by the Agent, but the Agent cannot require an obligation
which is more onerous than any obligation contained in any Transaction Document;

 
(c)
registration and protection of security: ensure that its Security is registered,
recorded, and filed in all registers in all jurisdictions in which it must be
registered, recorded and/or filed to ensure the enforceability, validity and
priority of the Security against all persons and to be effective as a security;

 
(d)
no partnership or joint venture: not enter into any profit sharing arrangement
in relation to its Secured Property or any partnership or joint venture with any
other person without the Agent’s written consent, other than the MDOA and the
MOOA and as disclosed in the MDOA;

 
(e)
no Encumbrances: cause any Encumbrance other than a Permitted Encumbrance which
is lodged in respect of its Secured Property, other than an Encumbrance lodged
by the Finance Parties, to be removed as soon as reasonably practicable but in
any event within 15 Business Days after the date that it becomes aware of its
existence; and

 
(f)
Offtake Agreement: if requested by the Agent, use its commercially reasonable
best efforts to procure consent from Teck Cominco with respect to the assignment
of the Offtake Agreement to the Finance Parties.

 
8.24
Insurance

 
(a)
General requirements: Each Security Provider must ensure that all aspects of the
Current Insurance Policies are maintained.

 
(b)
Payment of premiums: Each Security Provider must punctually pay all premiums and
other amounts necessary to effect and maintain in force each insurance policy.

 
(c)
Contents of insurance policy: Each Security Provider must use commercially
reasonable best efforts to ensure that every insurance policy (other than
worker’s compensation, directors’ and officers’ liability and public liability):

 

page 48

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings

 

 
(1)
is taken out in the name of the Security Provider, notes each Finance Party as
an additional insured and insures each of their insurable interests;

 

 
(2)
names the Agent as the loss payee;

 

 
(3)
cannot be terminated or varied by the insurer for any reason including the
non-payment of the premium or any other amount in respect of the insurance
policy, unless the Agent is given 30 days prior written notice; and

 

 
(4)
provides that notice of any occurrence given by one insured party will be
regarded as notice given by all insured parties and that failure by one insured
party to observe and fulfil the conditions of the policy will not prejudice the
rights of any other insured party.

 
(d)
No prejudice: Each Security Provider must not do or omit to do, or allow or
permit to be done or not done, anything which may materially prejudice any
insurance policy.

 
(e)
Deliver documents: Each Security Provider must promptly deliver to the Agent:

 

 
(1)
adequate evidence as to the existence and currency of the insurance required
under this clause 8.24; and

 

 
(2)
any other detail with respect to the insurance which the Agent may reasonably
require and notify to the Security Provider from time to time.

 
(f)
No change to policy: A Security Provider must not rescind, terminate, cancel or
make a material change to any insurance policy without the Agent’s written
consent, except where the variation is to increase coverage, the amount insured
by the policy or amend the scheduled insured property where that amendment
results from a Disposal permitted under clause 8.17.

 
(g)
Assistance in recovery of money: Each Security Provider must do all things
reasonably required by a Finance Party to enable the Finance Party to recover
any money due in respect of an insurance policy.

 
(h)
Notification by Security Provider: Each Security Provider must notify the Agent
as soon as reasonably practicable after it becomes aware of:

 

 
(1)
an event which in relation to a Security Property gives rise to a claim of
US$500,000 or more under an insurance policy; and

 

 
(2)
the cancellation or variation for any reason of any insurance policy in relation
to its Secured Property.

 
(i)
Dealing with insurance policy proceeds:

 

 
(1)
If the claim by a Transaction Party is greater than US$1,000,000, or if the
claim by a Transaction Party is less than US$1,000,000 but the Agent determines
that there is not sufficient business interruption insurance or other funds
available to the Borrower to ensure that the Borrower can pay or repay any part
of the Secured Moneys due and payable by it, the Agent may direct that
Transaction Party with respect to a particular insurance claim, to irrevocably
authorise, instruct and direct the insurer to pay the proceeds of that claim up
to the amount of the Secured Moneys to the Financier.

 

 
(2)
If an Event of Default has occurred and is continuing, the proceeds in respect
of any insurance policy must be used to repay the Secured Moneys outstanding at
that time or for any other purpose which the Agent approves.

 

 
(3)
The proceeds in respect of any claim under an insurance policy in respect of
lost, destroyed or damaged property of a Transaction Party that are not being
applied in accordance with clauses 8.24(i)(1) and 8.24(i)(2), must be applied
towards the replacement or reinstatement of that property.

 

 
(4)
Clauses 8.24(i)(1), 8.24(i)(2)and (3) do not apply to proceeds received from any
workers’ compensation or public liability policy to the extent that the proceeds
are paid to a person entitled to be compensated under the workers’ compensation
or public liability policy.

 
page 49

--------------------------------------------------------------------------------




[logo2.jpg]
8  Undertakings

 

 
(5)
Any amount received by the Agent in accordance with clauses 8.24(i)(1) or
8.24(i)(2) may be applied by the Agent as a prepayment of the Principal
Outstanding, and clauses 3.5(d) and 3.8(b) will apply to the prepayment.

 
(j)
Power to take proceedings: If an Event of Default has occurred and is continuing
and a Receiver has not been appointed, the Agent alone has full power to make,
enforce, settle, compromise, sue on and discharge all claims and recover and
receive all moneys payable in respect of any claim under any insurance policy.

 
8.25
Financial undertakings

 
(a)
The Borrower must ensure that at all times:

 

 
(1)
the LLCR is not less than 1.5:1; and

 

 
(2)
the PLCR is not less than 2:1.

 
(b)
If the Quarterly compliance certificate provided by Borrower in accordance with
clause 8.7(g) shows that, or if at any time the Agent calculates that, the value
of a Ratio is less than the value for that Ratio set out in clause 8.25(a), the
Borrower must on the next Repayment Date apply as a mandatory prepayment of the
Principal Outstanding the lesser of:

 

 
(1)
100% of the Excess Cashflow; and

 

 
(2)
the amount that is required to be paid to make the value of that Ratio greater
than or equal to the value for that Ratio set out in clause 8.25(a).

 
Clause 3.8(b) will apply to each mandatory prepayment and any amount prepaid
under this clause 8.25(b) may not be redrawn.
 
(c)
The calculation of a Ratio by the Agent is, in the absence of manifest error,
the final and agreed calculation of that Ratio. In calculating a Ratio, the
Agent will have regard to the most recent Cashflow Model and information
provided to it under clause 8.6.

 
8.26
Hedging

 
(a)
Each Transaction Party must ensure that the Borrower enters into and maintains
the Metals Price Protection Program and the Extension Facility Price Protection
Program to the satisfaction of the Agent.

 
A Transaction Party must not enter into a Hedging Agreement in respect of
Product with a counterparty who is not the Financier.
 
8.27
Legal opinions

 
As soon as practicable, but no later than 20 Business Days after the date the
first Extension Loan Funding Portion is provided, the Transaction Parties must
ensure that the Agent receives, in a form and substance satisfactory to the
Agent:
 
(a)
an opinion from Davis Graham & Stubbs LLP in respect of the enforceability of
the Amendment and Restatement Agreement and the due execution of the Amendment
and Restatement Agreement by AGI and the Borrower;

 
(b)
an opinion from Fogler, Rubinoff LLP in respect of the enforceability of the RMB
GSA; and

 
(c)
an opinion from Lackowicz Shier & Hoffman in respect of the due execution of the
Amendment and Restatement Agreement and the RMB GSA by APG;

 
page 50

--------------------------------------------------------------------------------



[logo2.jpg]
8  Undertakings

 
8.28
Subordination

 

(a)
Each Transaction Party must ensure that:

 

 
(1)
all the Inter-Company Claims and payment (from whatever source) of, and the
rights and claims of each Transaction Party in respect of, all the Inter-Company
Claims are subordinated and postponed and made subject in right of payment to
all the Secured Moneys and payment (from whatever source) of, and the rights and
claims of the Finance Parties in respect of, all the Secured Moneys;

 

 
(2)
until all the Secured Moneys have been paid in full:

 

·
the Inter-Company Claims must not (without the prior written consent of the
Agent) be paid or repaid; and

 

·
no Transaction Party may receive, and each Transaction Party must not pay or
repay, any of the Inter-Company Claims to, or at the direction of, another
Transaction Party or any person acting, or purporting to act, on behalf of a
Transaction Party;

 

 
(3)
the subordination effected by this clause applies at all times including if and
while a Transaction Party is in liquidation;

 

 
(4)
if, on liquidation of a Transaction Party, there is a distribution of a
Transaction Party's assets including payment in cash, property or securities, to
creditors of that Transaction Party on liquidation, all of the Secured Moneys
must be paid in full in cash before a payment is made for or on account of the
Inter-Company Claims; and

 

 
(5)
until the Secured Moneys and all moneys due or owing under the Transaction
Documents have been paid in full, until the subordination under this clause has
been terminated and until this agreement has been fully discharged, no
Transaction Party may:

 

·
make a claim or exercise a right, power or remedy against another Transaction
Party under any agreement, document or otherwise;

 

·
accept, or ensure the grant of, or permit any Encumbrance or Guarantee from a
Transaction Party or any surety in favour of another Transaction Party to exist;

 

·
exercise, or attempt to exercise, any right of set-off against, nor realise any
Encumbrance from, a Transaction Party or any surety; or

 

·
raise any defence or counterclaim in reduction or discharge of any obligation
owed by a Transaction Party to another Transaction Party or any surety.

 
(b)
Despite clause 8.28(a), a Transaction Party (“First Transaction Party”) may
reimburse or indemnify another Transaction Party (“Second Transaction Party”)
for costs and expenses incurred by the Second Transaction Party on behalf of the
First Transaction Party in the Ordinary Course of Business if at the time of the
payment no Default has occurred and is continuing.

 
8.29
Term of undertakings

 
Unless the Agent otherwise agrees in writing, until:
 
(a)
the Commitment is cancelled; and

 
(b)
the Secured Moneys are unconditionally repaid in full; and

 
each Transaction Party must, at its own cost, comply with its undertakings in
this clause 8.

page 51

--------------------------------------------------------------------------------



[logo2.jpg]
9 Cashflow Model 

 
9
Cashflow Model

--------------------------------------------------------------------------------

 
9.1
Calculations

 
Any amount or figure to be calculated or estimated under or for the purposes of
the definitions of “Loan Life Cover Ratio”, “Project Life Cover Ratio”,
“Operating Costs” and “Revenue” is to be calculated by the Agent or, at the
request of the Agent, by the Borrower on the basis of the latest Cashflow Model
and accounts and other financial information provided under clause 8.6 or, if
the Borrower or the Guarantor is at any relevant time in default in delivering
accounts and other financial information under clause 8.6, as estimated by the
Agent on the basis of the latest Cashflow Model and other accounts and
information available to the Agent.
 
9.2
Calculations in United States Dollars

 
All calculations under this agreement will be made in United States Dollars. For
the purpose of determining Operating Costs and Revenue for any period, any
amount paid or received by the Borrower in a currency other than United States
Dollars will:
 
(a)
to the extent the amount paid or received has been converted from or to United
States Dollars by the Borrower, be taken into account as that United States
Dollar amount; and

 
(b)
to the extent that no conversion has taken place, be taken into account as the
amount of United States Dollars converted from that other currency at the spot
rate for the purchase of United States Dollars with that currency quoted by the
Agent at or about 8.00 am on the last day of the period.

 
9.3
Maintenance

 
The Cashflow Model will be maintained and updated regularly by the Borrower
until the last occurring Final Repayment Date.
 
9.4
Update of Cashflow Model

 
In addition to the Quarterly updates of the Cashflow Model described in clause
9.6 the Agent may, and the Borrower will at the request of the Agent, update the
Cashflow Model in the following circumstances:
 
(a)
at any time to reflect any changes to the Project Plan agreed to by the Agent;

 
(b)
at any other time to reflect any material changes in the technical assumptions
or economic assumptions for the Cashflow Model, determined by the Agent in its
reasonable discretion.

 
9.5
Factors since commencement of production

 
Any updating of the Cashflow Model under clause 9.4 or 9.6 will take into
account:
 
(a)
actual Revenue and Operating Costs; and

 
(b)
actual performance of the Project,

 
during the term of the Facilities.
 
9.6
Delivery of updated Cashflow Model

 
(a)
A copy of any updated Cashflow Model must promptly be delivered:

 
(b)
by the Borrower to the Agent, along with the Quarterly compliance certificate
described under clause 8.7(g) on each Quarterly Date; and

 

page 52

--------------------------------------------------------------------------------



[logo2.jpg]
10  Transaction Accounts

 
(c)
by the Agent to the Borrower promptly following any update or revision made by
the Agent.

 
9.7
Determination is binding

 
(a)
The technical assumptions, economic assumptions and other terms of the Cashflow
Model under this clause 9 will be determined by the Agent (acting reasonably),
and, absent manifest error, a determination by the Agent (acting reasonably) is
final and binding on the Transaction Parties.

 
(b)
If so requested by the Borrower, the Agent must hold discussions with the
Borrower in good faith regarding the terms of the Cashflow Model and any update
or proposed update of the Cashflow Model, and the economic assumptions and
technical assumptions to be used in the Cashflow Model.

 
10
Transaction Accounts

--------------------------------------------------------------------------------

 
10.1
Establishment of Transaction Accounts

 
The Borrower covenants and agrees with the Agent:
 
(a)
to establish and maintain 2 United States Dollars denominated interest bearing
accounts located in the United States of America in a place and with a bank or
financial institution reasonably acceptable to the Agent, those accounts to be
called respectively:

 

 
(1)
the “Montana Tunnels Mine – Operating Account”; and

 

 
(2)
the “Montana Tunnels Mine – Proceeds Account”;

 
(b)
to maintain the Transaction Accounts in the location and with the bank or
financial institution at which that account was originally established and not
change that account to another bank or financial institution without the Agent’s
prior written consent;

 
(c)
to cause all interest and other earnings on a Transaction Account to be credited
to that Transaction Account; and

 
(d)
to deal with the amounts standing to the credit of a Transaction Account in
accordance with this clause 10 and not otherwise.

 
10.2
Project Operating Account

 
The Borrower must:
 
(a)
deposit, or cause to be deposited, into the Project Operating Account all money
received in connection with the Project (including proceeds of sales of assets
and insurance proceeds); and

 
(b)
operate that account in accordance with Good Industry Practice and in accordance
with the MDOA.

 
10.3
Proceeds Account 

 
(a)
The Borrower must deposit, or cause to be deposited, into the Proceeds Account:

 

 
(1)
all of the Borrower’s entitlement under the MDOA to all amounts deposited into
the Project Operating Account in accordance with clause 10.2(a); and

 

 
(2)
the proceeds of all Funding Portions.

 
(b)
Subject to clause 10.3(c), all amounts deposited into the Proceeds Account must
be applied in the following order of priority:

 
page 53

--------------------------------------------------------------------------------




[logo2.jpg]
11  Events of Default

 

 
(1)
first, to pay Operating Costs incurred in accordance with the Cashflow Model, as
and when those amounts fall due for payment;

 

 
(2)
next, to pay any fees, Taxes or royalties payable to any Government Agency in
respect of the Project, as and when those amounts fall due for payment;

 

 
(3)
next, to pay the amounts required to cover the corporate overheads of the
Borrower, AGI and APG in accordance with the Cashflow Model, as and when those
amounts fall due for payment;

 

 
(4)
next, to pay the Project capital costs incurred in accordance with the Cashflow
Model, as and when those amounts fall due for payment;

 

 
(5)
next, on each Interest Payment Date and on each Quarterly Date, to pay interest
to be paid by the Borrower under this agreement;

 

 
(6)
next, on each Repayment Date, to pay the relevant Repayment Amount required to
be paid by the Borrower under this agreement;

 

 
(7)
next, on each Repayment Date, to make any prepayment of a Facility required
under clause 8.25(b); 

 

 
(8)
next, on each Repayment Date, to make any mandatory prepayment of a Facility
required under clause 3.6 or clause 3.7; and

 

 
(9)
finally, to pay for any discretionary expenditure, to make Distributions or to
repay intercompany loans.

 
(c)
The Borrower must not make any withdrawal from the Proceeds Account for any
purpose unless:

 

 
(1)
no Default or Review Event has occurred and is continuing, or would occur as a
result of making that withdrawal; and

 

 
(2)
the funds remaining in the Proceeds Account after that withdrawal, are in
aggregate equal to or greater than US$1,000,000.



10.4
Limit on withdrawals

 
(a)
If an Event of Default has occurred and while it is continuing, withdrawals from
a Transaction Account may only be made with the prior written approval of the
Agent or a Receiver appointed by the Agent.

 
(b)
If a Potential Event of Default or Review Event has occurred and while it is
continuing, withdrawals from a Transaction Account may be made with the prior
written approval of the Agent (that approval not to be unreasonably withheld or
delayed).

 
11
Events of Default

--------------------------------------------------------------------------------

 
11.1
Events of Default

 
It is an Event of Default, whether or not it is within the control of a
Transaction Party, if:
 
(a)
failure to pay: a Transaction Party fails to pay or repay any part of the
Secured Moneys when due and payable by it;

 
(b)
non-remediable failure: a Transaction Party fails to perform any undertaking or
obligation of it under any Transaction Document (other than as described in
paragraph 11.1(a)or a failure to perform clause 8.25(a)) and that failure is not
in the opinion of the Agent remediable;

 
(c)
remediable failure: the failure described in clause 11.1(b) is in the opinion of
the Agent remediable, and the Transaction Party does not remedy the failure
within 15 Business Days after the Transaction Party becomes aware of that
failure or receives a notice from the Agent specifying the failure (whichever
occurs earliest);

 
page 54

--------------------------------------------------------------------------------



[logo2.jpg]
11  Events of Default

 
(d)
Mineral Rights:

 

 
(1)
a Key Mineral Right is terminated or otherwise ceases to be in full force and
effect; or

 

 
(2)
a Key Mineral Right is abandoned, terminated or otherwise determined in the
opinion of the Agent to be invalid or owned by a person other than the Borrower
or EKT.

 
The parties specifically agree that the imposition of a Federal Royalty will not
be an Event of Default;
 
(e)
Ratios: the Agent calculates, having regard to the most recent Cashflow Model,
that as at any Calculation Date:

 

 
(1)
the LLCR is less than 1.2:1; or

 

 
(2)
the PLCR is less than 1.5:1;

 
(f)
Project Documents: any party to a Project Document (other than EKT in respect of
the MDOA) fails to perform or observe, in any material respect, any of its
material undertakings or obligations under a Project Document and that party
does not remedy the failure within the grace period stated in the Project
Document or, if no grace period is stated, within 15 Business Days;

 
(g)
Authorisations: the Borrower fails to maintain and comply in all material
respects with all applicable Authorisations that relate to the development,
construction and operation of the Project and such failure has had, or is
reasonably likely to have, a Material Adverse Effect;

 
(h)
abandonment: all or any material part of the Project is abandoned or placed on a
“care and maintenance” basis for more than 5 consecutive days;

 
(i)
destruction of Secured Property: all or a material part of the Secured Property
is destroyed, lost or damaged beyond repair or proves to be materially defective
in circumstances not covered fully by any insurance in favour of a Transaction
Party;

 
(j)
expropriation: all or a material part of the Secured Property is seized,
nationalised, compulsorily acquired or expropriated by, or by order of, a
Government Agency or under any law or a Government Agency orders the sale,
vesting or divesting of all or a material part of the Secured Property, or a
restraint, restriction, prohibition, intervention, law, decree or other order of
a Government Agency or any other matter or thing occurs which wholly or
partially prevents or hinders:

 

 
(1)
the performance by a Transaction Party of any of its obligations under a
Document; or

 

 
(2)
the construction, development or operation of the Project or the Project Assets;

 
(k)
misrepresentation: any representation or warranty or statement made, or taken to
have been made, of a Transaction Party under or in connection with a Transaction
Document is found to have been incorrect or misleading when made or repeated, or
taken to have been made or repeated, unless rectified within 20 Business Days of
that representation or warranty or statement having been made or taken to have
been made;

 
(l)
acceleration of payments: a Transaction Party does anything which constitutes an
event, whatever called, which causes or enables the acceleration of a payment to
be made under a Document, or the enforcement or termination or recision of a
Document;

 
(m)
cross default: any Financial Indebtedness of a Transaction Party in an amount in
excess of US$500,000:

 

 
(1)
becomes due and payable, or becomes capable of being declared due and payable,
before the scheduled date for payment; or

 

 
(2)
is not paid when due (after taking into account any applicable grace period);

 
page 55

--------------------------------------------------------------------------------




[logo2.jpg]
11 Events of Default



(n)
Encumbrance: any Encumbrance is enforced, or becomes capable of being enforced,
against a material asset of a Transaction Party;

 
(o)
judgment: a judgment in an amount exceeding US$500,000 is obtained against a
Transaction Party and that judgement has not been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 15 Business Days from the
entry of that judgment;

 
(p)
execution: a distress, attachment, execution or other process of a Government
Agency is issued against, levied or entered upon an asset of a Transaction Party
in an amount exceeding US$500,000 and is not set aside or satisfied within
15 Business Days;

 
(q)
winding up: any of the following occur:

 

 
(1)
an application is made;

 

 
(2)
an order is made; or

 

 
(3)
a resolution is passed or any steps are taken to pass a resolution,

 
for the winding up of any Transaction Party;
 
(r)
administration, liquidation, receivership etc: any of the following occur:

 

 
(1)
an administrator, liquidator, provisional liquidator, receiver, receiver and
manager, official manager, trustee, controller or similar official is appointed,
or any steps are taken to that appointment; or

 

 
(2)
a resolution to appoint an administrator, liquidator, provisional liquidator,
receiver, receiver and manager, official manager, trustee, controller or similar
official is passed, or any steps are taken to pass a resolution to that
appointment,

 
to a Transaction Party or over the assets of a Transaction Party;
 
(s)
deregistration: a Transaction Party is deregistered, or any steps are taken to
deregister a Transaction Party under any applicable law;

 
(t)
suspends payment: a Transaction Party suspends payment of its debts generally;

 
(u)
insolvency: a Transaction Party: 

 

 
(1)
is unable to pay its debts when they are due;

 

 
(2)
states that it is insolvent or unable to pay its debts when they are due; or

 

 
(3)
is presumed to be insolvent or becomes insolvent under administration as defined
or recognised under any applicable law, or action is taken which could result in
those events;

 
(v)
arrangements: a Transaction Party enters into or resolves to enter into any
arrangement, composition or compromise with, or assignment for the benefit of,
any of its creditors;

 
(w)
reorganisation: a Transaction Party implements a merger, demerger or scheme of
arrangement with any person where the Transaction Party would not be the
surviving party;

 
(x)
amendment of constituent documents: the memorandum and articles of association,
constitution or other constating documents (including a by-law) of a Transaction
Party are amended in a manner that has, or is reasonably likely to have, a
Material Adverse Effect;

 
(y)
ceasing business: a Transaction Party ceases to carry on business;

 
(z)
de-listing on Exchange: except with the prior written consent of the Agent, APG
ceases to have its ordinary shares listed for trading on an Exchange;

 
(aa)
unenforceability:

 

 
(1)
a material provision of a Document is illegal, void, voidable or unenforceable;



page 56

--------------------------------------------------------------------------------




[logo2.jpg]
11 Events of Default

 

 
(2)
any person becomes entitled to terminate, rescind or avoid any material
provision of any Document; or

 

 
(3)
the execution, delivery or performance of a Document by a Transaction Party
breaches or results in a contravention of any law;

 
(bb)
Material Adverse Effect: any event occurs which has or is reasonably likely to
have a Material Adverse Effect; or

 
(cc)
jurisdictional equivalent: anything analogous or having a substantially similar
effect to any of the events specified in clauses 11.1(q), 11.1(r), 11.1(s),
11.1(t), 11.1(u), 11.1(v) or 11.1(w) happens under the law of any applicable
jurisdiction.

 
11.2
Effect of Event of Default

 
(a)
If an Event of Default occurs the Agent may, at any time after its occurrence by
notice to the Borrower declare that:

 

 
(1)
the Secured Moneys are immediately due and payable; or

 

 
(2)
the Commitment is cancelled,

 
or make each of the declarations under clauses 11.2(a)(1) and 11.2(a)(2).
 
(b)
The Borrower must immediately repay the Secured Moneys on receipt of a notice
under clause 11.2(a)(1).

 
11.3
Transaction Parties to continue to perform

 
(a)
If the Agent makes a declaration under clause 11.2 or a gives a notice under
clause 11.5(d):

 

 
(1)
the declaration or notice does not affect the obligations of a Transaction Party
under the Transaction Documents; and

 

 
(2)
each Transaction Party must continue to perform its obligations under the
Transaction Documents as if the declaration had not been made or the notice had
not been given, subject to any directions given by a Finance Party under any
Transaction Document.

 
(b)
Clause 11.3(a) does not affect the Borrower’s obligations under clause 11.2.

 
11.4
Enforcement

 
(a)
The Transaction Documents may be enforced without notice to a Transaction Party
or any other person even if:

 

 
(1)
a Finance Party accepts any part of the Secured Moneys after an Event of
Default; or

 

 
(2)
there has been any other Event of Default.

 
(b)
No Finance Party is liable to any Transaction Party for any Loss a Transaction
Party may suffer, incur or be liable for arising out of or in connection with a
Finance Party exercising any Power, except with respect to the gross negligence
or wilful misconduct of a Finance Party to the extent specifically set out in a
Transaction Document.

 
11.5
Review event

 
(a)
It is a review event if there is a change in Control or a material change in the
composition of the board or Key Personnel of a Transaction Party.

 
(b)
Each Transaction Party must notify the Agent as soon as it becomes aware of the
occurrence of a Review Event.



page 57

--------------------------------------------------------------------------------




[logo2.jpg]
12 Increased costs and illegality


(c)
The Financier has the right to review each Facility for a period of 30 days from
the date on which the Agent receives a notice under clause 11.5(b) or becomes
aware of the occurrence of a Review Event.

 
(d)
If the Financier decides that it does not wish to continue to provide the
Facilities following the occurrence of a Review Event, it must give written
notice to that effect to the Borrower within the 30 day review period referred
to in clause 11.5(c). The notice must state a date (not earlier than 90 days
from the date of the service of the notice) by which the Secured Moneys must be
paid in full, and the Borrower must pay the Secured Moneys to the Agent in full
on the date nominated in the notice.

 
12
Increased costs and illegality 

--------------------------------------------------------------------------------

 
12.1
Increased costs

 
(a)
If the Financier determines that any Change in Law affecting it or any of its
Holding Companies directly or indirectly:

 

 
(1)
increases the effective cost to the Financier of performing its obligations
under the Transaction Documents or funding or maintaining the Commitment or the
Principal Outstanding;

 

 
(2)
reduces any amount received or receivable by the Financier under the Transaction
Documents; or

 

 
(3)
in any other way reduces the effective return to the Financier or any Affiliate
under the Transaction Documents or the overall return on capital of the
Financier or any Affiliate,

 
(each an Increased Cost), the Borrower must pay to the Financier on demand
compensation for the Increased Cost to the extent attributed by the Financier or
Affiliate (using the methods it considers appropriate) to the Financier’s
obligations under the Transaction Documents or the funding or maintenance of the
Commitment or the Principal Outstanding.
 
(b)
A claim under clause 12.1(a) in the absence of manifest error, is sufficient
evidence of the amount to which the Finance Party is entitled under
clause 12.1(a) unless the contrary is proved.

 
(c)
If the Borrower receives a demand from the Financier under clause 12.1(a), the
Borrower may, by written notice to the Agent on or before the date which is
20 Business Days after the date of that demand, cancel the Commitment and prepay
the Secured Moneys in full. 

 
(d)
A notice under clause 12.1(c) is irrevocable and the Borrower must, on the date
which is 40 Business Days after the date that the notice is given, pay to the
Agent on account of the Financier the Secured Moneys in full.

 
12.2
Illegality

 
(a)
Subject to clause 12.2(c), if any Change in Law or other event makes it illegal
for the Financier to perform its obligations under the Transaction Documents or
fund or maintain the Commitment, the Financier may by notice to the Borrower:

 

 
(1)
suspend its obligations under the Transaction Documents for the duration of the
illegality; or

 

 
(2)
by notice to the Borrower, cancel the Commitment and require the Borrower to
repay the Secured Moneys in full on the date which is 40 Business Days after the
date on which the Financier gives the notice or any earlier date required by, or
to comply with, the applicable law.



page 58

--------------------------------------------------------------------------------




[logo2.jpg]
13 Indemnities and Break Costs


(b)
A notice under clause 12.2(a)(2) is irrevocable and the Borrower must, on the
repayment date determined under clause 12.2(a)(2), pay to the Agent on account
of the Financier the Secured Moneys in full.

 
(c)
If any Change in Law or other event that makes it illegal for the Financier to
perform its obligation under a Financier Hedging Agreement is a Termination
Event under that Financier Hedging Agreement, then the provisions of the
relevant Financier Hedging Agreement will apply with respect to that Termination
Event, and this clause 12.2 will not apply.

 
12.3
Reduction of Commitment

 
The Commitment is reduced by any amount of Secured Moneys paid under this clause
12 and accordingly an amount paid under this clause 12 may not be redrawn.
 
13
Indemnities and Break Costs

--------------------------------------------------------------------------------

 
13.1
General indemnity

 
(a)
Each Transaction Party indemnifies each Finance Party against any Loss which
that Finance Party, a Receiver (whether acting as agent of the Borrower or of a
Finance Party) or an Attorney pays, suffers, incurs or is liable for, in respect
of any of the following:

 

 
(1)
a Funding Portion required by a Funding Notice not being made for any reason
including any failure by a Transaction Party to fulfil any condition precedent
contained in clause 2, but excluding any default by that Finance Party;

 

 
(2)
the occurrence of any Default;

 

 
(3)
a Finance Party exercising its Powers consequent upon or arising out of the
occurrence of any Default;

 

 
(4)
the non-exercise, attempted exercise, exercise or delay in the exercise of any
Power;

 

 
(5)
any act or omission of a Security Provider or any of its employees or agents;

 

 
(6)
the occupation, use or ownership of any Secured Property by a Security Provider
or any of its employees or agents;

 

 
(7)
any workers’ compensation claim by any employee of a Security Provider;

 

 
(8)
any insurance policy in respect of any Secured Property;

 

 
(9)
any compulsory acquisition or statutory or judicial divestiture of any Secured
Property;

 

 
(10)
any other thing in respect of a Security or any Secured Property; and

 

 
(11)
any payment made by the Financier to the Agent to indemnify the Agent for a Loss
the Agent pays, suffers, incurs or is liable for in acting as Agent.

 
(b)
The indemnity in clause 13.1(a), includes:

 

 
(1)
the amount determined by a Finance Party as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Finance Party to fund or maintain the Commitment; and

 

 
(2)
loss of margin,

 
but does not include any Loss arising out of or due to the gross negligence or
wilful misconduct of a Finance Party.


page 59

--------------------------------------------------------------------------------




[logo2.jpg]
13 Indemnities and Break Costs


13.2
Break Costs

 
The Borrower must, within 3 Business Days of demand by the Agent, pay to the
Agent for the account of each Finance Party its Break Costs attributable to all
or any part of a Funding Portion being prepaid or repaid by the Borrower on a
day other than the last day of the Interest Period for that Funding Portion.
 
13.3
Foreign currency indemnity

 
If, at any time:
 
(a)
a Finance Party, a Receiver or an Attorney receives or recovers any amount
payable by a Transaction Party including:

 

 
(1)
under any judgment or order of any Government Agency;

 

 
(2)
for any breach of any Transaction Document;

 

 
(3)
on the liquidation or bankruptcy of the Transaction Party or any proof or claim
in that liquidation or bankruptcy; or

 

 
(4)
any other thing into which the obligations of the Transaction Party may have
become merged; and

 
(b)
the Payment Currency is not the Relevant Currency,

 
the Borrower indemnifies each Finance Party, Receiver or Attorney against any
shortfall between the amount payable in the Relevant Currency and the amount
actually or notionally received or recovered by each Finance Party, Receiver or
Attorney after the Payment Currency is converted or translated into the Relevant
Currency under clause 13.4.
 
13.4
Conversion of currencies

 
In making any currency conversion under clause 13.3, a Finance Party, Receiver
or Attorney may itself or through its bankers purchase one currency with
another, whether or not through an intermediate currency, whether spot or
forward, in the manner and amounts and at the times it thinks fit.
 
13.5
Continuing indemnities and evidence of Loss

 
(a)
Each indemnity of a Transaction Party in a Transaction Document is a continuing
obligation of the Transaction Party, despite:

 

 
(1)
any settlement of account; or

 

 
(2)
the occurrence of any other thing,

 
and remains in full force and effect until:
 

 
(3)
the Secured Moneys are fully and finally repaid; and

 

 
(4)
each Security has been finally discharged.

 
(b)
Each indemnity of a Transaction Party in a Transaction Document is an
additional, separate and independent obligation of a Transaction Party and no
one indemnity limits the general nature of any other indemnity.

 
(c)
Each indemnity of a Transaction Party in a Transaction Document survives the
termination of any Transaction Document.

 
(d)
A certificate given by an Officer of a Finance Party detailing the amount of any
Loss covered by any indemnity in a Transaction Document is sufficient evidence
unless the contrary is proved.



page 60

--------------------------------------------------------------------------------




[logo2.jpg]
14 Fees, Tax, costs and expenses


14
Fees, Tax, costs and expenses

--------------------------------------------------------------------------------

 
14.1
Arrangement fee

 
(a)
The Borrower must, on or before the date that the first Loan Facility Funding
Portion is provided under clause 5.1, pay to the Agent a non-refundable and
non-rebateable arrangement fee equal to 1.5% of the Loan Facility Commitment,
being US$120,000.

 
(b)
The Borrower must, on or before the date the Extension Facility Funding Portion
is provided under clause 5.1 pay to the Agent a non-refundable and
non-rebateable arrangement fee of US$100,000.

 
(c)
The Borrower must, within 20 Business Days from the date the Extension Facility
Funding Portion is provided under clause 5.1, issue to the Lender 650,000 common
shares in AGI listed on the Exchanges (Shares). The Shares must be issued with
no restrictions, other than in the case of the Shares listed on the Toronto
Stock Exchange, the restrictions under the applicable Securities Law and
policies of the Exchange under which the Shares may not be sold or otherwise
disposed of for a period of 120 days from the date of issuance of the Shares to
the Lender in the absence of either a prospectus or an exemption from the
prospectus requirements under the applicable Securities Law.

 
(d)
If the Borrower does not issue the shares described in clause 14.1(c) within 20
Business Days from the date the Extension Facility Funding Portion is provided
under clause 5.1, then the Borrower must promptly pay to the Agent a
non-refundable and non-rebateable fee of US$425,000.

 
14.2
Commitment fee

 
The Borrower must pay the Financier a non-refundable commitment fee equal to
0.75% per annum calculated on a daily basis on the average monthly balance of
the total Undrawn Commitment on the basis of a 360 day year and for the actual
number of days elapsed. The commitment fee is to commence on the date the
conditions precedent in clause 2.1 are satisfied and is to be paid in arrears on
each subsequent Quarterly Date and on the last day of the Availability Period.
 
14.3
Tax

 
(a)
The Borrower must pay any Tax, other than an Excluded Tax in respect of any
Finance Party, which is payable in respect of a Transaction Document (including
in respect of the execution, delivery, performance, release, discharge,
amendment or enforcement of a Transaction Document).

 
(b)
The Borrower must pay any fine, penalty or other cost in respect of a failure to
pay any Tax described in clause 14.3(a) except to the extent that the fine,
penalty or other cost is caused by the Agent’s failure to lodge money received
from the Borrower within 5 Business Days before the due date for lodgement.

 
(c)
The Borrower indemnifies each Finance Party against any amount payable under
clause 14.3(a) or 14.3(b).

 
14.4
Costs and expenses

 
The Borrower must pay all costs and expenses of each Finance Party in relation
to:
 
(a)
the negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of any Transaction Document;

 
(b)
the enforcement, protection or waiver of any rights under any Transaction
Document;

 
(c)
the consent or approval of a Finance Party given under any Transaction Document;



page 61

--------------------------------------------------------------------------------




[logo2.jpg]
15 Interest on overdue amounts

 
(d)
any enquiry by a Government Agency involving the Borrower; and

 
(e)
1 site visit for 2 representatives of the Finance Parties to the Project on the
occurrence of:

 

 
(1)
a material change in the Project Plan;

 

 
(2)
a potential Default, occurrence and continuance of a Default or an Event of
Default (as that expression is defined in any Transaction Document); or

 

 
(3)
a Termination Event,

 
including:
 
(f)
any administration costs of each Finance Party in relation to the matters
described in clause 14.4(c) or 14.4(d); and

 
(g)
any reasonable legal costs and expenses and any professional consultant’s fees
on a full indemnity basis.

 
15
Interest on overdue amounts

--------------------------------------------------------------------------------

 
15.1
Payment of interest

 
Each Transaction Party must pay interest on:
 
(a)
any of the Secured Moneys due and payable by it, but unpaid; and

 
(b)
any interest payable but unpaid under this clause 15.

 
15.2
Accrual of interest

 
The interest payable under this clause 15:
 
(a)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the Secured
Moneys becomes merged; and

 
(b)
may be capitalised at monthly intervals.

 
15.3
Rate of interest

 
The rate of interest payable under this clause 15 on any part of the Secured
Moneys is the higher of:
 
(a)
the Overdue Rate determined by the Agent:

 

 
(1)
on the date that part of the Secured Moneys becomes due and payable but is
unpaid; and

 

 
(2)
on each date which is 1 month after the immediately preceding date on which the
Overdue Rate was determined under this clause 15.3(a); and

 
(b)
the rate fixed or payable under a judgment or other thing referred to in
clause 15.2(a).



page 62

--------------------------------------------------------------------------------




[logo2.jpg]
16 Assignment


16
Assignment

--------------------------------------------------------------------------------

 
16.1
Assignment by Transaction Party

 
A Transaction Party must not assign or novate any of its rights or obligations
under a Transaction Document without the prior written consent of the Agent.
 
16.2
Borrower obligation in registered form

 
The obligation of the Borrower to pay principal and interest under this
agreement is taken to be in registered form for the purposes of the United
States Internal Revenue Code, Sections 871(h)(6), 881(c)(6), 163(f) and the
regulations issued thereunder, including Temp. Treas. Reg. Section 5f.163-1(a)
and Temp. Treas. Reg. Section 5f.103-1. Accordingly the Borrower must maintain a
book entry system to record the owner of the right to principal and interest and
must issue to the Financier a Promissory Note evidencing a Funding Portion and
making specific reference to the comply with the registration requirements in
order to effect a transfer of the rights under the obligation, and clause 16.3
will apply to any assignment by the Financier of its rights under a Transaction
Document with respect to the obligation of the Borrower to pay principal and
interest.
 
16.3
Assignment by Finance Party

 
(a)
A Finance Party may assign or novate any of its rights and obligations under a
Transaction Document to any person if:

 

 
(1)
any necessary prior Authorisation is obtained;

 

 
(2)
the assignment or novation is to a person in the RMB group of companies (which
term includes any person, partnership or corporate entity in that group) or,
after consultation with the Borrower, to a reputable bank or financial
institution or to a combination of reputable banks and financial
institutions; and

 

 
(3)
it notifies the Agent and the Borrower.

 
(b)
In the event that the Financier elects to assign any of its rights under clause
16.3(a), the Financier must surrender to the Borrower each Promissory Note then
on issue, and the Borrower must reissue those Promissory Notes to the assignee.
An assignment by the Financier will be taken to be effective when the Promissory
Notes are reissued by the Borrower.

 
16.4
Assist

 
Each party must do any thing which the Agent reasonably requests including,
executing any documents or amending any Transaction Document, to effect any
transfer, assignment or novation under this clause 16.
 
16.5
Participation not permitted

 
A Finance Party may not grant a participation interest (being a right to share
in the financial benefits of this agreement, without any rights against a
Transaction Party) in any of that Finance Party’s rights and benefits under this
agreement to any other person.
 
16.6
Lending Office

 
(a)
A Finance Party may change its Lending Office at any time.

 
(b)
A Financier must promptly notify the Agent and the Borrower of the change.



page 63

--------------------------------------------------------------------------------




[logo2.jpg]
17 Saving provisions


16.7
No increase in costs

 
If a Finance Party assigns or novates any of its rights or obligations under any
Transaction Document or changes its Lending Office, no Transaction Party is
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the transfer or assignment or change
of Lending Office.
 
17
Saving provisions

--------------------------------------------------------------------------------

 
17.1
No merger of security

 
(a)
Nothing in this agreement merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 

 
(1)
any Encumbrance or indemnity in favour of any Finance Party; or

 

 
(2)
any Power.

 
(b)
No other Encumbrance or Transaction Document which a Finance Party has the
benefit of in any way prejudicially affects any Power.

 
17.2
Exclusion of moratorium

 
To the extent not excluded by law, a provision of any legislation which directly
or indirectly:
 
(a)
lessens, varies or affects in favour of a Transaction Party any obligations
under a Transaction Document; or

 
(b)
stays, postpones or otherwise prevents or prejudicially affects the exercise by
any Finance Party of any Power,

 
is negatived and excluded from each Transaction Document and all relief and
protection conferred on a Transaction Party by or under that legislation is also
negatived and excluded.
 
17.3
Conflict

 
Where any right, power, authority, discretion or remedy conferred on a Finance
Party, a Receiver or an Attorney by any Transaction Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.
 
17.4
Consents

 
(a)
Whenever the doing of any thing by a Transaction Party is dependent on the
consent of a Finance Party, the Finance Party may withhold its consent or give
it conditionally or unconditionally in its absolute discretion, unless expressly
stated otherwise in a Transaction Document.

 
(b)
Any conditions imposed on a Transaction Party by a Finance Party under
clause 17.4(a) must be complied with by the Transaction Party.

 
17.5
Principal obligations

 
This agreement and each Collateral Security is:
 
(a)
a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and



page 64

--------------------------------------------------------------------------------




[logo2.jpg]
17 Saving provisions


(b)
independent of, and unaffected by, any other Encumbrance or other obligation
which any Finance Party may hold at any time in respect of the Secured Moneys.

 
17.6
Non-avoidance

 
If any payment by a Transaction Party to a Finance Party is avoided for any
reason including any legal limitation, disability or incapacity of or affecting
the Transaction Party or any other thing, and whether or not:
 
(a)
any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 
(b)
any thing was or ought to have been within the knowledge of any Finance Party,

 
the Transaction Party:
 
(c)
as an additional, separate and independent obligation, indemnifies each Finance
Party against that avoided payment; and

 
(d)
acknowledges that any liability of the Transaction Party under the Transaction
Documents and any right or remedy of the Finance Parties under the Transaction
Documents is the same as if that payment had not been made.

 
17.7
Set-off authorised

 
If a Transaction Party does not pay any amount when due and payable by it to any
Finance Party under a Transaction Document, the Finance Party may:
 
(a)
apply any credit balance in any currency in any account of the Transaction Party
with the Finance Party in or towards satisfaction of that amount; and

 
(b)
effect any currency conversion which may be required to make an application
under clause 17.7(a).

 
17.8
Agent’s certificates and approvals

 
(a)
A certificate signed by any Officer of the Agent in relation to any amount,
calculation or payment under any Transaction Document is sufficient evidence of
that amount, calculation or payment unless the contrary is proved.

 
(b)
Where any provision of a Transaction Document requires the Agent’s approval,
that approval will not be effective unless and until it is provided in writing.

 
17.9
No reliance or other obligations and risk assumption

 
Each Transaction Party acknowledges and confirms that:
 
(a)
it has not entered into any Transaction Document in reliance on any
representation, warranty, promise or statement made by or on behalf of any
Finance Party;

 
(b)
in respect of the transactions evidenced by the Transaction Documents, no
Finance Party has any obligations other than those expressly set out in the
Transaction Documents; and

 
(c)
in respect of interest rates, exchange rates or commodity prices, no Finance
Party is liable for any movement in interest rates, exchange rates or commodity
prices or any information, advice or opinion provided by any Finance Party or
any person on behalf of any Finance Party, even if:

 

 
(1)
provided at the request of a Transaction Party (it being acknowledged by each
Transaction Party that those matters are inherently speculative);

 

 
(2)
relied on by a Transaction Party; or

 

 
(3)
provided incorrectly or negligently.



page 65

--------------------------------------------------------------------------------




[logo2.jpg]
18 General


17.10
Power of attorney

 
(a)
For consideration received, each Transaction Party irrevocably appoints the
Agent and each Officer of the Agent, effective upon the occurrence and during
the continuance of an Event of Default, as the attorney of the Transaction Party
to:

 

 
(1)
execute and deliver all documents; and

 

 
(2)
do all things,

 
which are necessary or desirable to give effect to each Transaction Document.
 
(b)
An attorney appointed under clause 17.10(a) may appoint a substitute attorney to
perform any of its powers.

 
18
General

--------------------------------------------------------------------------------

 
18.1
Confidential information

 
A Finance Party must not disclose to any person:
 
(a)
any Transaction Document; or

 
(b)
any information about any Transaction Party,

 
except:
 
(c)
in connection with a permitted assignment, novation or participation under
clause 16, where the disclosure is made on the basis that the recipient of the
information will comply with this clause 18.1 in the same way that the Finance
Party is required to do;

 
(d)
to any professional or other adviser consulted by it in relation to any of its
rights or obligations under the Transaction Documents;

 
(e)
to a country’s central bank, a country’s taxation office or any Government
Agency requiring disclosure of the information;

 
(f)
in connection with the enforcement of its rights under the Transaction
Documents;

 
(g)
where the information is already in the public domain, or where the disclosure
would not otherwise breach any duty of confidentiality;

 
(h)
if required by applicable law or the rules of any securities exchange; or

 
(i)
otherwise with the prior written consent of the relevant Transaction Party (that
consent not to be unreasonably withheld).

 
18.2
Transaction Party to bear cost

 
Any thing which must be done by a Transaction Party under any Transaction
Document, whether or not at the request of any Finance Party, must be done at
the cost of the Transaction Party.
 
18.3
Notices

 
(a)
Any notice or other communication including, any request, demand, consent or
approval, to or by a party to any Transaction Document must be in legible
writing and in English addressed to the party in accordance with its details set
out in schedule 1 or as specified to the sender by the party by notice.

 
(b)
If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.



page 66

--------------------------------------------------------------------------------




[logo2.jpg]
18 General


(c)
Any notice or other communication described in this clause 18.3 is regarded as
being given by the sender and received by the addressee:

 

 
(1)
if by delivery in person or by recognized overnight courier, when delivered to
the addressee;

 

 
(2)
if by post, on delivery to the addressee; or

 

 
(3)
if by facsimile, when received by the addressee in legible form, but if the
delivery or receipt is on a day which is not a Business Day or is after 4.00pm
(addressee’s time) it is regarded as received at 9.00am on the following
Business Day.

 
(d)
Any notice or other communication described in this clause 18.3 can be relied on
by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.

 
(e)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 2 hours after the transmission is received or regarded as
received under clause 18.3(c) and informs the sender that it is not legible.

 
18.4
Governing law and jurisdiction

 
(a)
This agreement is governed by the laws of the State of Colorado and the laws of
the United States of America which are applicable in the State of Colorado,
other than any laws which would result in the imposition of the laws of another
jurisdiction.

 
(b)
Each Transaction Party and each Finance Party irrevocably submits to the
non-exclusive jurisdiction of the federal courts of the State of Colorado.

 
(c)
Each Transaction Party and each Finance Party irrevocably waives any objection
to the venue of any legal process on the basis that the process has been brought
in an inconvenient forum.

 
(d)
Each Transaction Party and each Finance Party irrevocably waives any immunity in
respect of its obligations under this agreement that it may acquire from the
jurisdiction of any court or any legal process for any reason including the
service of notice, attachment before judgment, attachment in aid of execution or
execution.

 
18.5
Prohibition and enforceability

 
(a)
Any provision of, or the application of any provision of, any Transaction
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 
(b)
Any provision of, or the application of any provision of, any Transaction
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 
18.6
Waivers

 
(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising on default under this agreement or on the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 
(b)
A failure or delay in exercise, or partial exercise, of:

 

 
(1)
a right arising from a breach of this agreement or the occurrence of an Event of
Default; or

 

 
(2)
a Power created or arising on default under this agreement or on the occurrence
of an Event of Default,



page 67

--------------------------------------------------------------------------------




[logo2.jpg]
18 General


does not result in a waiver of that right or Power.
 
(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or Power.

 
(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or Power by that other party.

 
(e)
This clause may not itself be waived except in writing.

 
18.7
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
18.8
Cumulative rights

 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of any Finance Party, Receiver or Attorney.
 
18.9
Attorneys

 
Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
 
18.10
Counterparts

 
(a)
This agreement may be executed in any number of counterparts.

 
(b)
All counterparts, taken together, constitute one instrument.

 
(c)
A party may execute this agreement by signing any counterpart.



page 68

--------------------------------------------------------------------------------




[logo2.jpg]
   


Schedules
Table of contents

--------------------------------------------------------------------------------

 
Notice Details
70
   
Repayment Schedule
72
   
Securities
73
   
Officer’s certificate
74
   
Funding Notice
76
   
Promissory Note
77
   
Permitted Encumbrances
79
   
Material Agreements
81
   
RMB GSA
83
   
Key Mineral Rights
96
   
Current Insurance Policies
103
   
Excluded Claims
104

 
page 69

--------------------------------------------------------------------------------




[logo2.jpg]
   


Schedule 1
Notice Details

--------------------------------------------------------------------------------

 
Borrower
Montana Tunnels Mining, Inc.
   
Address
5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
   
Attention
R. David Russell
   
Phone
+1 720 886 9656
   
Fax
+1 720 482 0957
   
Email
auminer01@aol.com
 

 
Guarantor
Apollo Gold Inc.
   
Address
5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
   
Attention
R. David Russell
   
Phone
+1 720 886 9656
   
Fax
+1 720 482 0957
   
Email
auminer01@aol.com
 

 
Guarantor
Apollo Gold Corporation
   
Address
5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
   
Attention
R. David Russell
   
Phone
+1 720 886 9656
   
Fax
+1 720 482 0957
   
Email
auminer01@aol.com
 



page 70

--------------------------------------------------------------------------------




[logo2.jpg]
Schedule 1 Notice Details

 
Agent
RMB Resources Inc.
   
Address
Suite 900, 143 Union Boulevard, Lakewood, Colorado 80228, United States of
America
   
Attention
Rick Winters
   
Phone
+1 303 986 5135
   
Fax
+1 303 986 5136
   
Email
rick.winters@rmbresources.com
 

 
Financier
RMB Australia Holdings Limited
   
Address
Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
   
Attention
Gregory Gay
   
Phone
+61 2 9253 6200
   
Fax
+61 2 9256 6291
   
Email
greg.gay@rmb.com.au
 

 
page 71

--------------------------------------------------------------------------------




[logo2.jpg]
 


Schedule 2
Repayment Schedule

--------------------------------------------------------------------------------

 
Loan Facility Repayment Date
Loan Facility Repayment Amount
 
 
 
31 December 2007
15% of the Principal Outstanding under the Loan Facility as at 31 December 2007
 
   
31 March 2008
33% of the Principal Outstanding under the Loan Facility as at 31 March 2008
 
   
30 June 2008
50% of the Principal Outstanding under the Loan Facility as at 30 June 2008
 
   
30 September 2008
100% of the Principal Outstanding under the Loan Facility as at 30 September
2008
 

 
page 72

--------------------------------------------------------------------------------




[logo2.jpg]
 

 
Schedule 3
Securities

--------------------------------------------------------------------------------

 
1
The RMB GSA.

 
2
The pledge agreement dated 12 October 2007 granted by AGI in favour of the
Finance Parties in respect of AGI’s shares in the Borrower.

 
3
The security agreement dated 12 October 2007 granted by the Borrower in favour
of the Finance Parties.

 
4
The mortgage dated 12 October 2007 granted by the Borrower in favour of the
Finance Parties.

 
5
The Perfection Certificates of the Borrower and AGI and the related UCC-1
Financing Statements filed by the Agent on or around 12 October 2007 in the
Office of the Delaware Secretary of State.

 
page 73

--------------------------------------------------------------------------------



[logo2.jpg]
 



Schedule 4
Officer’s certificate

--------------------------------------------------------------------------------

 
To: RMB Resources Inc.
 
I [insert name] am a [insert capacity - director/secretary] of each of [insert
names of Transaction Parties] (each a Transaction Party).
 
I refer to the facility agreement dated [insert date] between Montana Tunnels
Mining, Inc. (as Borrower), Apollo Gold Corporation, Apollo Gold Inc. (as
Guarantors), RMB Australia Holdings Limited (as Financier) and RMB Resources
Inc. (as Agent) (Facility Agreement).
 
A term defined in the Facility Agreement has the same meaning when used in this
Certificate.
 
I have been authorised by each Transaction Party to give this certificate.
 
I certify as follows:
 
1
Relevant documents

--------------------------------------------------------------------------------

 
Attached to this certificate are true, complete and up-to-date copies of each of
the following:
 
(a)
constituent documents: the memorandum and articles of association, by-laws,
constitution or other constating documents of each Transaction Party;

 
(b)
[power of attorney: a duly executed power of attorney granted by each
Transaction Party authorising execution of the Transaction Documents to which it
is a party;] [to be included if applicable] and

 
(c)
board minutes: minutes of a meeting of the directors of each relevant
Transaction Party approving the execution and performance of its obligations
under the Transaction Documents to which it is expressed to be a party and the
granting of the power of attorney referred to in paragraph (b) above.

 
2
No revocation

--------------------------------------------------------------------------------

 
Each document, power of attorney and resolution referred to in paragraph 1 is in
full force and effect and has not been amended, modified or revoked.


page 74

--------------------------------------------------------------------------------




[logo2.jpg]
Schedule 4 Officer’s certificate


3
Officers

--------------------------------------------------------------------------------

 
The following signatures are the true signatures of each of the Officers of the
Borrower as at the date of this certificate:
 
Name
Position
Signature
(a)    [insert name]
[insert details of position]
  
(b)    [insert name]
[insert details of position]
  
(c)    [insert name]
[insert details of position]
  

 
4
Certification

--------------------------------------------------------------------------------

 
(a)
As at the date of execution of each Transaction Document, each Transaction Party
is solvent and will not become insolvent by entering into and performing its
obligations under each Transaction Document to which is a party.

 
(b)
No Default has occurred and is continuing and no Default will arise if a Funding
Portion is provided by the Financier under the Facility Agreement.

 
(c)
Since 31 December 2006, and as at the date of this certificate, no event has
occurred and is continuing which has had or is likely to have a Material Adverse
Effect.

 
(d)
As at the date of this certificate, each representation and warranty in the
Facility Agreement is true, correct and not misleading.

 
Signed:  
 
[insert name and capacity – director/secretary]
 
Date:


page 75

--------------------------------------------------------------------------------




[logo2.jpg]
 



Schedule 5
Funding Notice

--------------------------------------------------------------------------------

 
To: RMB Resources Inc.
 
Attention: [insert relevant name]
 
We refer to the facility agreement dated [insert date] between Montana Tunnels
Mining, Inc. (as Borrower), Apollo Gold Corporation, Apollo Gold Inc. (as
Guarantors), RMB Australia Holdings Limited (as Financier) and RMB Resources
Inc. (as Agent) (Facility Agreement).
 
Under clause 4 of the Facility Agreement:
 
(a)
we give you notice that we wish to draw on [                 ] (Funding Date);

 
(b)
the aggregate amount to be drawn is US$[                 ];

 
(c)
particulars of each Funding Portion are:

 
Principal amount
Interest Period
Facility
       
90 days
[Loan Facility / Extension Facility]

 
(d)
The proceeds of each Funding Portion are to be used in accordance with
clause 3.2 of the Facility Agreement.

 
(e)
We request that the proceeds be remitted to the Proceeds Account, details of
which are as follows:

 
[                 ];
 
(f)
We represent and warrant that no Default has occurred and is continuing or will
result from the provision of any Funding Portion[, except as follows:
[                 ], and we propose the following remedial action
[                 ]].

 
(g)
As at the date of this certificate, no event has occurred and is continuing
which has had, or is likely to have, a Material Adverse Effect.

 
(h)
As at the date of this certificate, each representation and warranty in the
Facility Agreement is true, correct and not misleading.

 
(i)
Expressions defined in the Facility Agreement have the same meaning when used in
this Funding Notice.

 
Date:
 
Signed for and on behalf of
the Borrower
by
    
Officer
    
Name (please print)



page 76

--------------------------------------------------------------------------------




[logo2.jpg]
 

 
Schedule 6
 
Promissory Note

--------------------------------------------------------------------------------

 
MONTANA TUNNELS MINING, INC.
 
PROMISSORY NOTE DUE 30 SEPTEMBER 2008
 
US$1
2
 
3

 
FOR VALUE RECEIVED, MONTANA TUNNELS MINING, INC., a Delaware corporation
(Borrower), promises to pay to the order of RMB AUSTRALIA HOLDINGS LIMITED, a
company incorporated under the laws of Australia (Payee), on or before 30
September 2008, the lesser of (x)1  (US$[1 ]) and (y) the Principal Outstanding
in respect of all advances made by Payee to Borrower as Funding Portions under
the Facility Agreement referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount of this
Promissory Note, from the date of this Promissory Note until paid in full, at
the rates and at the times which are determined in accordance with the
provisions of the Facility Agreement dated as of [insert date] by and among
Borrower, Payee, Montana Tunnels Mining, Inc., a Delaware corporation and RMB
Resources Inc., a Delaware corporation, as agent for the Payee (that Facility
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, being the Facility Agreement, and terms defined in the Facility Agreement
which are not otherwise defined in this Promissory Note have the same meaning in
this Promissory Note as defined in the Facility Agreement).
 
This Promissory Note is one of the Borrower’s Promissory Notes which in the
aggregate may evidence up to US$8,000,000 principal amount of the Commitment, to
which reference is made for a more complete statement of the terms and
conditions under which the Commitment evidenced by this Promissory Note were
made and are to be repaid.
 
All payments of principal and interest in respect of this Promissory Note must
be made in United States Dollars, in same day funds, without defense, set-off or
counterclaim, free of any restriction or condition, and must be delivered to
Agent at the times provided for in the Facility Agreement. Until notified in
writing of the transfer of this Promissory Note, Borrower and Agent are entitled
to take Payee, or any person who has been identified by the transferor in
writing to Borrower and Agent as the owner and holder of this Promissory Note.
Each of Payee and any subsequent holder of this Promissory Note agrees, by its
acceptance of this Promissory Note, that before disposing of this Promissory
Note or any part or portion of it, it will make a notation in the annexure to
this Promissory Note of all principal payments previously made under this
Promissory Note and of the date to which interest due under this Promissory Note
has been paid, provided, however, that the failure to make a notation of any
payment made on this Promissory Note does not limit or otherwise affect the
obligations of Borrower under this Promissory Note with respect to payments of
principal of or interest owing.
 

--------------------------------------------------------------------------------

1 Insert amount of the Funding Portion to which this Promissory Note relates in
numbers.
 
2 Insert place of delivery of this Promissory Note.
 
3 Insert the effective date of this Promissory Note.
 
4 In words insert amount of the Funding Portion to which this Promissory Note
relates.
 
5 Insert amount of the Funding Portion to which this Promissory Note relates in
numbers.


page 77

--------------------------------------------------------------------------------




[logo2.jpg]
Schedule 6 Promissory Note



Whenever any payment on this Promissory Note is stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day.
 
This Promissory Note is subject to mandatory prepayment and to prepayment at the
option of Borrower as provided in clause 3 of the Facility Agreement.
 
THE FACILITY AGREEMENT AND THIS PROMISSORY NOTE ARE GOVERNED BY, AND WILL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
COLORADO, OTHER THAN ANY LAWS WHICH WOULD IMPOSE THE LAWS OF ANOTHER
JURISDICTION.
 
If a Default occurs, the unpaid balance of the principal amount of this
Promissory Note, together with all accrued and unpaid interest on this
Promissory Note, may become, or may be declared to be, due and payable in the
manner, on the conditions and with the effect provided in the Facility
Agreement.
 
The terms of this Promissory Note are subject to amendment only in the manner
provided in the Facility Agreement.
 
This Promissory Note is subject to restrictions on transfer or assignment as
provided in clause 16 of the Facility Agreement.
 
No reference in this Promissory Note to the Facility Agreement and no provision
of this Promissory Note or the Facility Agreement will alter or impair the
obligations of Borrower, which are absolute and unconditional, to pay the
principal of and interest on this Promissory Note at the place, at the
respective times, and in the currency prescribed in this Facility Agreement.
 
Borrower promises to pay all costs and expenses, including attorneys’ fees, all
as provided in clause 14.4 of the Facility Agreement, incurred in the collection
and enforcement of this Promissory Note. Borrower and any endorsers of this
Promissory Note consent to renewals and extensions of time at or after the
maturity of this Promissory Note, without notice, and waive diligence,
presentment, protest, demand and notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defence to
any demand under this Promissory Note.
 
IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly executed
and delivered by its Officer as of the date and at the place first written
above.
 
MONTANA TUNNELS MINING, INC.
 
By:
 
Title:



page 78

--------------------------------------------------------------------------------




[logo2.jpg]
 

 
Schedule 7
 
Permitted Encumbrances

--------------------------------------------------------------------------------

 

 
1
a lien created by operation of law securing an obligation that is not yet due or
which is being diligently contested in good faith by appropriate proceedings and
in respect of which there has been set aside a reserve (segregated to the extent
required by Accounting Standards) in an amount which is adequate;

 

 
2
a lien for the unpaid balance of purchase money under an instalment contract
entered into in the ordinary course of business;

 

 
3
a lien for the unpaid balance of money owing for repairs;

 

 
4
any Encumbrance arising in respect of the cash deposits, letters of credit and
other arrangements relating to the Environmental Bonding;

 

 
5
any Encumbrance arising in connection with workers’ compensation, unemployment
insurance and other social security legislation, to secure the performance of
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature in connection with court proceedings, provided that
those Encumbrances are related to obligations not due or delinquent (taking into
account any applicable grace or cure periods), adequate hold backs are being
maintained as required by applicable legislation or those Encumbrances are being
contested in good faith by appropriate proceedings and in respect of which there
has been set aside a reserve (segregated to the extent required by Accounting
Standards) in an amount which is adequate and provided further that those
Encumbrances do not in the aggregate materially detract from the value of the
assets of a Transaction Party as a whole or materially interfere with the use of
those assets in the operation of the business of the relevant Transaction Party;

 

 
6
any Encumbrances for Taxes and other governmental charges and assessments
(except assessments for public improvements levied, pending or deferred against
real property) provided that those Encumbrances are related to obligations not
due or delinquent (taking into account any applicable grace or cure periods),
adequate hold backs are being maintained as required by applicable legislation
or those Encumbrances are being contested in good faith by appropriate
proceedings and in respect of which there has been set aside a reserve
(segregated to the extent required by Accounting Standards) in an amount which
is adequate;

 

 
7
any inchoate or statutory Encumbrances of carriers, warehousemen, mechanics and
materialmen and other like Encumbrances, including purchase money security
interests, arising in the Ordinary Course of Business and provided that those
Encumbrances are related to obligations not due or delinquent (taking into
account any applicable grace or cure periods), adequate hold backs are being
maintained as required by applicable legislation or those Encumbrances are being
contested in good faith by appropriate proceedings and in respect of which there
has been set aside a reserve (segregated to the extent required by Accounting
Standards) in an amount which is adequate;

 

 
8
any inchoate or statutory Encumbrances in favour of lessors arising in
connection with any property leased to the Borrower provided that those
Encumbrances are related to obligations not due or delinquent (taking into
account any applicable grace or cure periods), adequate hold backs are being
maintained as required by applicable legislation or those Encumbrances are being
contested in good faith by appropriate proceedings and in respect of which there
has been set aside a reserve (segregated to the extent required by Accounting
Standards) in an amount which is adequate;



page 79

--------------------------------------------------------------------------------




[logo2.jpg]
Schedule 7 Permitted Encumbrances


 
9
the cross-lien granted between the Borrower and EKT under section 6.6 of the
MDOA and any other Encumbrances created under the MDOA or the MOOA;

 

 
10
any Encumbrance set out in the Bensing Title Reports;

 

 
11
the Canada Trust Securities; and

 

 
12
each Security and Collateral Security,

 
which affects or relates to any of the assets of any Transaction Party.


page 80

--------------------------------------------------------------------------------




[logo2.jpg]
 


Schedule 8
 
Material Agreements

--------------------------------------------------------------------------------

 

 
1
all agreements evidencing the Environmental Bonding arrangements;

 

 
2
the Services Agreement;

 

 
3
each Sales Contract;

 

 
4
Installment Sales Agreement, dated February 27, 2007, between Tractor &
Equipment Co. and the Company (for Caterpillar Wheel Loader);

 

 
5
Lease Agreement with Marquette Equipment Finance, LLC., dated November 21, 2006;

 

 
6
Lease Agreement with Financial Federal Credit, Inc., dated May 15, 2007;

 

 
7
Lead Concentrate Agreement, dated February 20, 2007, between Teck Cominco Metals
Ltd. and Apollo Gold Inc.;

 

 
8
Zinc Concentrate Agreement, dated February 20, 2007, between Teck Cominco Metals
Ltd. and Apollo Gold Inc.;

 

 
9
Agreement, dated July 25, 2007, between Montana Tunnels Mining, Inc. and Johnson
Matthey Inc.;

 

 
10
Fuel and Lubricants Procurement Contracts, dated February 27, 2004, by and
between Fickler Oil Company and Montana Tunnels Mining, Inc.;

 

 
11
Explosives Procurement Contract by and between Nelson Brothers Mining, Inc. and
Montana Tunnels Mining, Inc., dated October 17, 2006;

 

 
12
Explosives Accessories Procurement Contract by and between Intermountain West
Energy, Inc. and Montana Tunnels Mining, Inc., dated April 1, 2004;

 

 
13
Copper Sulfate Procurement Contract by and between Teck Cominco American, Inc.
and Montana Tunnels Mining, Inc., dated June 1, 2007;

 

 
14
Grinding Media Procurement Contract by and between Smorgon Steel Grinding
Systems – America, LLC and Montana Tunnels Mining, Inc., dated February 1, 2007;

 

 
15
Exploration and Mining Lease, dated March 19, 2004, between Fremont River
Development Corporation and Montana Tunnels Mining, Inc.;

 

 
16
BLM Right-of-Way MTM 67039 for an access road for the Montana Tunnels Project in
T7N, R4W, Sections 9, 15 and 16, renewed by Montana Tunnels Mining, Inc. on
February 22, 2006;

 

 
17
Sublease Agreement, dated March 1, 1998, between Montana Rail Link, Inc., The
Burlington Northern and Santa Fe Railway Company and Montana Tunnels Mining,
Inc.;

 

 
18
Easement Agreement, dated September 19, 1988, between James M. Madison (personal
representative of the Estate of Arthur W. and Edith W. Madison and Pegasus Gold
Corporation and Montana Tunnels Mining Inc. (a Nevada corporation);

 

 
19
Collateral Trust Agreement, dated September 26, 2002, between Montana Tunnels
Mining, Inc., Western Surety Company and The Northern Trust Company;



page 81

--------------------------------------------------------------------------------




[logo2.jpg]
Schedule 8 Material Agreements

 

 
20
Any agreement which amends, varies, restates or replaces, any of the agreements
listed in paragraphs 1 to 19 above; and

 

 
21
Each agreement the Borrower and the Agent agree is a Material Agreement for the
purposes of this agreement.



page 82

--------------------------------------------------------------------------------




[logo1.jpg]
 

 
Schedule 9
RMB GSA

--------------------------------------------------------------------------------

 
Date ►
 
Between the parties
   
 
Apollo Gold Corporation
 
a corporation existing under the laws of the Yukon Territory, Canada of 5655
South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220 United
States of America
 
(APG)
 
 
Financier
 
RMB Australia Holdings Limited
 
of Level 13, 60 Castlereagh Street, Sydney, New South Wales, 2000 Australia
 
(Financier)
 
 
Agent
 
RMB Resources Inc.
 
of Suite 900, 143 Union Boulevard, Lakewood, Colorado 80228, United States of
America
 
(Agent, and collectively with the Financier the Finance Parties)
 
 
Background
 
1      The Financier has agreed to make certain credit facilities available to
Montana Tunnels Mining, Inc. (Montana Tunnels) on the terms and conditions
contained in a facility agreement (Facility Agreement) between APG, Apollo Gold
Inc., Montana Tunnels, certain other parties and the Finance Parties dated as of
the date of this agreement (as amended, supplemented, modified, extended,
renewed, novated, refinanced, restated or replaced from time to time).
 
2      Montana Tunnels has entered into commodity hedging arrangements with the
Financier pursuant to an ISDA Master Agreement made on or about the date of this
Agreement (ISDA Master Agreement, and collectively with the Facility Agreement,
the Facility Agreements).
 
3      APG has agreed to execute and deliver this agreement to and in favour of
the Finance Parties as security for the payment and performance of Montana
Tunnels’ obligations to the Finance Parties under the Facility Agreements.
 
 
The parties agree
 
In consideration of, among other things, the mutual promises contained in this
agreement and other good and valuable consideration (the receipt and adequacy of
which is acknowledged), APG agrees as follows:
 



page 83

--------------------------------------------------------------------------------




[logo1.jpg]
Schedule 9 RMB GSA

 

--------------------------------------------------------------------------------


APG agrees as follows:
 

--------------------------------------------------------------------------------

 
Operative part
 
This paragraph provides padding and has been hidden deliberately. Do not delete
or unhide this paragraph.
 
1
Security

--------------------------------------------------------------------------------

 
1.1
Terms incorporated by reference

 
Terms defined in:
 
(a)
the Personal Property Security Act (Yukon Territory) (as amended from time to
time) (PPSA); or

 
(b)
the Facility Agreements,

 
which are used in this agreement will have the same meanings in this agreement
unless the context requires otherwise.
 
1.2
Grant of security

 
Subject to clauses 1.3 and 1.6, APG grants to each of the Finance Parties a
security interest in all APG’s right, title and interest in and to all presently
owned and hereafter acquired property, assets and undertaking of APG including
all of the present and after acquired personal property of APG’s (collectively,
the Collateral) and including, without limitation, any and all of APG’s:
 
(a)
inventory including goods held for sale, lease or resale, goods furnished or to
be furnished to third parties under contracts of lease, consignment or service,
goods which are raw materials or work in process, goods used in or procured for
packing and materials used or consumed in the business of APG;

 
(b)
equipment, machinery, furniture, fixtures, plants, vehicles and other goods of
every kind and description and all licences and other rights (including all
mining and exploration rights and licenses) and all records, files, charts,
plans, drawings, specifications, manuals and documents relating to those items;

 
(c)
accounts due or accruing due, the credit balance and all on deposit in those
accounts, and all agreements, books, accounts, invoices, letters, documents and
papers recording, evidencing or relating to those accounts;

 
(d)
money, documents of title, chattel paper, instruments, share capital and
securities;

 
(e)
intangibles including all security interests, goodwill, choses in action and
contractual rights, interests and benefits, and all trade-marks, trade-mark
registrations and pending trade-mark applications, patents and pending patent
applications and copyrights and other intellectual property;

 
(f)
substitutions and replacements of and increases, additions and, where
applicable, accessions to the property, rights, interests or benefits described
in clause 1.2(a) to clause 1.2(e) inclusive; and



page 84

--------------------------------------------------------------------------------




[logo1.jpg]
Schedule 9 RMB GSA


(g)
proceeds in any form derived directly or indirectly from any dealing with all or
any part of the property, rights, interests or benefits described in clause
1.2(a) to 1.2(f) inclusive of the proceeds of those proceeds.

 
1.3
Excepted Mining Claims

 
The parties acknowledge and agree that:
 
(a)
the security interest granted by APG to each of the Finance Parties under clause
1.2 does not include a security interest over APG’s right, title and interest in
the following mining claims situate in the Townships of Hislop and Beatty in the
Larder Lake Mining Division, Ontario, Canada:

 

 
(1)
L1048333

 

 
(2)
L1048334;

 

 
(3)
L1048335;

 

 
(4)
L1115059; and

 

 
(5)
L1113087,

 

 
(6)
(each, an Excepted Mining Claim); and

 
(b)
if APG acquires by any means any right, title or interest (New Acquisition) that
enables APG to mine, explore or otherwise use any land the subject of an
Excepted Mining Claim, the security interest granted by APG to each of the
Finance Parties under clause 1.2 will include a security interest in that New
Acquisition.

 
1.4
Obligations secured

 
(a)
The security interest granted in this agreement (Security Interest) secures the
payment and performance of all debts, liabilities and obligations present or
future, direct or indirect, absolute or contingent, matured or unmatured at any
time or from time to time due or accruing due and owing, including all charges
and fees of the Finance Parties due from APG, to the Finance Parties pursuant to
or in connection with the Transaction Documents (collectively, and together with
the expenses, costs and charges set out in clause 1.4(b), the Obligations).

 
(b)
All expenses, costs and charges incurred by or on behalf of the Finance Parties
in connection with this agreement, the Security Interest or the Collateral,
including all legal fees, court costs, receiver's or agent's remuneration and
other expenses of taking possession of, repairing, protecting, insuring,
preparing for disposition, realizing, collecting, selling, transferring,
delivering or obtaining payment of the Collateral or other lawful exercises of
the powers conferred by the Transaction Documents, and of taking, defending or
participating in any action or proceeding in connection with any of those
matters or otherwise in connection with the Finance Parties’ interest in any
Collateral, whether or not directly relating to the enforcement of this
agreement or the Facility Agreements, will be added to and form a part of the
Obligations. 

 
1.5
Attachment

 
(a)
APG acknowledges that:

 

 
(1)
value has been given;

 

 
(2)
it has rights in the Collateral (other than after-acquired Collateral);

 

 
(3)
it has not agreed to postpone the time of attachment of the Security Interest;
and

 

 
(4)
it has received a duplicate original copy of this agreement.



page 85

--------------------------------------------------------------------------------


 
 

[logo1.jpg]
Schedule 9 RMB GSA

 

(b)
APG will promptly inform the Finance Parties in writing of the acquisition by
APG of any personal property which is not adequately described in this
agreement, and APG will execute and deliver, at its own expense, from time to
time, amendments to this agreement or additional agreements as may be required
by the Finance Parties.

 

1.6
Scope of Security Interest

 

(a)
The Collateral does not include and the Security Interest will not extend to
consumer goods.

 

(b)
The Security Interest will not extend or apply to the last day of the term of
any lease or sublease or any agreement for a lease or sublease now held or
subsequently acquired by APG in respect of real property, but APG will stand
possessed of that last day on trust to assign and dispose of it as the Finance
Parties may direct.

 

(c)
To the extent that an assignment of amounts payable and other proceeds arising
under or in connection with, or the grant of a security interest in any
agreement, licence, permit or quota of APG would result in the termination of
that agreement, licence, permit or quota (each, a Restricted Asset), the
Security Interest with respect to each Restricted Asset will constitute a trust
created in favour of the Finance Parties pursuant to which APG holds as trustee
all proceeds arising under or in connection with the Restricted Asset in trust
for the Finance Parties on the following basis:

 

 
(1)
until the Security Interest is enforceable and subject to the Facility
Agreements, APG is entitled to receive all those proceeds; and

 

 
(2)
whenever the Security Interest is enforceable:

 

 
·
all rights of APG to receive those proceeds cease and all those proceeds will be
immediately paid over to the Finance Parties; and

 

 
·
APG will take all actions requested by the Finance Parties to collect and
enforce payment and other rights arising under the Restricted Asset.

 

1.7
Care and custody of Collateral

 

(a)
The Finance Parties will have no obligation to keep Collateral in their
possession from time to time, if any, identifiable.

 

(b)
The Finance Parties may, both before and after the Security Interest has become
enforceable:

 

 
(1)
notify any person obligated on an account or on chattel paper or any obligor on
an instrument to make payments to the Finance Parties whether or not APG was
previously making collections on those accounts, chattel paper or instruments;
and

 

 
(2)
assume control of any proceeds arising from the Collateral.

 

1.8
Amalgamation

 
APG acknowledges and agrees that if it amalgamates or merges with or into any
other corporation or corporations, then:
 

(a)
the term APG will extend to and include the continuing corporation from that
amalgamation or merger;

 

(b)
the term "Obligations" will extend to and include the Obligations of each of the
amalgamating or merging corporations at the time of that amalgamation or merger
arising after that amalgamation or merger; and

 
page 86

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

(c)
the Collateral secured in this agreement and the Security Interests over the
Collateral of APG will extend to and include all of the property, assets and
undertakings of each of the amalgamating or merging corporations at the time of
that amalgamation or merger and any and all property, assets and undertakings of
the continuing corporation from that amalgamation or merger owned or acquired by
that continuing corporation after that amalgamation or merger.

 

2
Representations and warranties of the corporation

 

2.1
Representations and warranties

 
APG represents and warrants to the Finance Parties as follows, and acknowledges
that the Finance Parties are relying on those representations and warranties in
connection with this agreement:
 

(a)
Incorporation and qualification: APG is a corporation incorporated and validly
existing under the laws of the Yukon Territory, Canada.

 

(b)
Corporate power: APG has all the requisite corporate power and authority to:

 

 
(1)
own, lease and operate its properties and assets and to carry on its business as
now being conducted by it; and

 

 
(2)
enter into and perform its obligations under this agreement.

 

(c)
Conflict with other instruments: The execution and delivery by APG and the
performance by it of its obligations under, and compliance with the terms,
conditions and provisions of this agreement do not and will not violate any law,
regulation, authorisation, ruling, consent, judgment, order or decree of a
governmental agency, its constating documents or by-laws, or an Encumbrance or
document which is binding on it or on its assets.

 

(d)
Execution and binding obligation: This agreement has been duly executed and
delivered by APG and constitute legal, valid and binding obligations of APG
enforceable against it in accordance with its terms, subject only to any
limitation under applicable laws relating to:

 

 
(1)
bankruptcy, insolvency, arrangement or creditors' rights generally; and

 

 
(2)
the discretion that a court may exercise in the granting of equitable remedies.

 

(e)
Continuous perfection: The Schedule sets out APG’s place of business or, if more
than one, APG’s chief executive office. APG will not change these locations
without providing at least 30 days’ prior written notice to the Finance Parties.

 

2.2
Representations and warranties in Transaction Documents

 
Notwithstanding the representations and warranties of APG set forth in clause
2.1 of this agreement, APG further represents and warrants to the Finance
Parties, and further acknowledges that the Finance Parties are relying on those
representations and warranties in connection with this agreement, that the
representations and warranties of APG contained in the Transaction Documents are
true and correct in all respects as of the date of this agreement.
 

2.3
Survival of representations and warranties

 
The representations and warranties in this agreement and in any certificates or
documents delivered to the Finance Parties will not merge in or be prejudiced by
and will survive any advance and will continue in full force and effect so long
as any amounts are owing by APG to the Finance Parties under the Transaction
Documents.
 
page 87

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

3
Enforcement

 

3.1
Enforcement

 
The Security Interest will be and become enforceable against APG if and when APG
fails to repay or perform any of the Obligations when due and payable or when
due to be performed, as the case may be, or on the occurrence and during the
continuance of an Event of Default (as specified in clause 11 of the Facility
Agreement and Section 5 of the ISDA Master Agreement).
 

3.2
Remedies

 

(a)
Subject to clause 3.2(b), whenever the Security Interest has become enforceable,
the Finance Parties may realize on the Collateral and enforce their rights by:

 

 
(1)
entry onto any premises where Collateral consisting of tangible personal
property may be located;

 

 
(2)
entry into possession of the Collateral by any method permitted by law;

 

 
(3)
sale or lease of all or any part of the Collateral;

 

 
(4)
collection of any proceeds arising in respect of the Collateral;

 

 
(5)
collection, realization or sale of, or other dealing with, the accounts;

 

 
(6)
appointment by instrument in writing of a receiver (which term as used in this
agreement includes a receiver and manager) or agent of all or any part of the
Collateral and removal or replacement from time to time of any receiver or
agent;

 

 
(7)
institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

 

 
(8)
institution of proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;

 

 
(9)
filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to APG;

 

 
(10)
any other remedy or proceeding authorized or permitted under the PPSA or
otherwise by law or equity; and

 

 
(11)
application of any moneys constituting Collateral or proceeds of Collateral.

 

(b)
The remedies referred to in clause 3.2(a) may be exercised from time to time
separately or in combination and are in addition to, and not in substitution
for, any other rights of the Finance Parties however created. The Finance
Parties will not be bound to exercise any right or remedy, and the exercise of
any rights and remedies will be without prejudice to the rights of the Finance
Parties in respect of the Obligations including the right to claim for any
deficiency.

 

3.3
Additional rights

 
In addition to the remedies referred to in clause 3.2, the Finance Parties may,
whenever the Security Interest has become enforceable:
 
page 88

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

(a)
require APG, at APG's expense, to assemble the Collateral at a place or places
designated by notice in writing and APG agrees to so assemble the Collateral;

 

(b)
require APG, by notice in writing, to disclose to the Finance Parties the
location or locations of the Collateral and APG agrees to make that disclosure
when so required;

 

(c)
repair, process, modify, complete or otherwise deal with the Collateral and
prepare for the disposition of the Collateral, whether on the premises of APG or
otherwise;

 

(d)
carry on all or any part of the business of APG and, to the exclusion of all
others including APG, enter on, occupy and use all or any of the premises,
buildings, and other property of or used by APG for that time as the Finance
Parties see fit, free of charge, and the Finance Parties will not be liable to
APG for any act, omission or negligence in so doing or for any rent, charges,
depreciation or damages incurred in connection with or resulting from that
action;

 

(e)
require APG to engage a consultant or consultants of the Finance Parties’ sole
choice, that consultant to receive the full cooperation and support of APG and
its directors, officers and employees, including unrestricted access to the
premises and books and records of APG; all reasonable fees and expenses of that
consultant will be for the account of APG and APG authorizes that consultant to
report directly to the Finance Parties and to disclose to the Finance Parties
any and all information obtained by that consultant;

 

(f)
borrow for the purpose of carrying on the business of APG or for the
maintenance, preservation or protection of the Collateral and grant a security
interest in the Collateral, whether or not in priority to the Security Interest,
to secure repayment;

 

(g)
commence, continue or defend any judicial or administrative proceedings for the
purpose of protecting, seizing, collecting, realizing or obtaining possession or
payment of the Collateral, and give good and valid receipts and discharges in
respect of the Collateral and compromise or give time for the payment or
performance of all or any part of the accounts or any other obligation of any
third party to APG; and

 

(h)
require APG to execute and deliver any and all instruments, documents, notices
or writings necessary to permit the Finance Parties to realize on and enforce
their rights to any of the Collateral.

 

3.4
Receiver's powers

 

(a)
Any receiver appointed by the Finance Parties will be vested with the rights and
remedies which could have been exercised by the Finance Parties in respect of
APG or the Collateral and those other powers and discretions as are granted in
the instrument of appointment and any supplemental instruments. The identity of
the receiver, its replacement and its remuneration will be within the sole and
unfettered discretion of the Finance Parties.

 

(b)
Any receiver appointed by the Finance Parties will act as agent for the Finance
Parties for the purposes of taking possession of the Collateral, but otherwise
and for all other purposes (except as provided below), as agent for APG. The
receiver may sell, lease, or otherwise dispose of Collateral as agent for APG or
as agent for the Finance Parties as the Finance Parties may determine in their
discretion. APG agrees to ratify and confirm all actions of the receiver acting
as agent for APG, and to release and indemnify the receiver in respect of all
those actions.

 

(c)
The Finance Parties, in appointing or refraining from appointing any receiver,
will not incur liability to the receiver, APG or otherwise and will not be
responsible for any misconduct or negligence of the receiver.

 
page 89

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

3.5
Appointment of attorney

 
APG irrevocably appoints each of the Finance Parties (including any officer or
agent of a Finance Party), acting separately or together, as attorney of APG
(with full power of substitution) to do, make and execute, in the name of and on
behalf of APG, on the occurrence and during the continuance of an Event of
Default and at any other time that the Security Interest will be enforceable,
all further acts, documents, matters and things which a Finance Party may deem
necessary or advisable to accomplish the purposes of this agreement including
the execution, endorsement and delivery of documents and any notices, receipts,
assignments or verifications of the accounts. This power of attorney is
irrevocable, is coupled with an interest, has been given for valuable
consideration (the receipt and adequacy of which is acknowledged) and survives
and does not terminate upon the bankruptcy, dissolution, winding up or
insolvency of APG. All acts of the attorney are ratified and approved, and the
attorney will not be liable for any act, failure to act or any other matter or
thing, other than arising out of its own wilful misconduct, fraud or gross
negligence.
 

3.6
Dealing with the Collateral

 

(a)
The Finance Parties will not be obliged to exhaust their recourse against APG or
any other person or against any other security they may hold in respect of the
Obligations before realizing on or otherwise dealing with the Collateral in any
manner as the Finance Parties may consider desirable.

 

(b)
The Finance Parties may grant extensions or other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with APG and with other persons, sureties or securities as they may see fit
without prejudice to the Obligations, the liability of APG or the rights of the
Finance Parties in respect of the Collateral.

 

(c)
Except as otherwise provided by law or this agreement, the Finance Parties will
not be:

 

 
(1)
liable or accountable for any failure to collect, realize or obtain payment in
respect of the Collateral;

 

 
(2)
bound to institute proceedings for the purpose of collecting, enforcing,
realizing or obtaining payment of the Collateral or for the purpose of
preserving any rights of any persons in respect of the Collateral;

 

 
(3)
responsible for any loss occasioned by any sale or other dealing with the
Collateral or by the retention of or failure to sell or otherwise deal with the
Collateral; or

 

 
(4)
bound to protect the Collateral from depreciating in value or becoming
worthless.

 

3.7
Standards of sale

 
Without prejudice to the ability of the Finance Parties to dispose of the
Collateral in any manner which is commercially reasonable, APG acknowledges
that:
 

(a)
Collateral may be disposed of in whole or in part;

 

(b)
Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

 

(c)
any assignee of that Collateral may be a customer of the Finance Parties;

 

(d)
a disposition of Collateral may be on those terms and conditions as to credit or
otherwise as the Finance Parties, in their sole discretion, may deem
advantageous; and

 

(e)
the Finance Parties may establish an upset or reserve bid or price in respect of
Collateral.

 
page 90

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 
3.8
Dealings by third parties

 

(a)
No person dealing with the Finance Parties or an agent or receiver will be
required to determine:

 

 
(1)
whether the Security Interest has become enforceable;

 

 
(2)
whether the powers which that person is purporting to exercise have become
exercisable;

 

 
(3)
whether any money remains due to the Finance Parties by APG;

 

 
(4)
the necessity or expediency of the stipulations and conditions subject to which
any sale or lease is made;

 

 
(5)
the propriety or regularity of any sale or other dealing by the Finance Parties
with the Collateral; or

 

 
(6)
how any money paid to the Finance Parties has been applied.

 

(b)
Any bona fide purchaser of all or any part of the Collateral from the Finance
Parties or a receiver or agent will hold the Collateral absolutely, free from
any claim or right of whatever kind, including any equity of redemption, of APG,
which it specifically waives (to the fullest extent permitted by law) as against
any purchaser together with all rights of redemption, stay or appraisal which
APG has or may have under any rule of law or statute now existing or adopted in
the future.

 

4
General

 

4.1
Discharge

 

(a)
The Security Interest will be discharged on, but only on:

 

 
(1)
full payment and performance of the Obligations; and

 

 
(2)
the Transaction Parties having no obligations under the Facility Agreements.

 

(b)
On discharge of the Security Interest and at the request and expense of APG, the
Finance Parties will execute and deliver to APG those releases and discharges as
APG may reasonably require.

 

4.2
Amendments

 
No amendment or waiver of any provision of this agreement, nor consent to any
departure by APG from those provisions, is effective unless in writing and
approved by the Finance Parties. Any amendment, waiver or consent is effective
only in the specific instance and for the specific purpose for which it was
given.
 

4.3
Waivers

 
No failure on the part of the Finance Parties to exercise, and no delay in
exercising, any right under this agreement will operate as a waiver of that
right; nor will any single or partial exercise of any right under this agreement
preclude any other or further exercise of that right or the exercise of any
other right.
 
page 91

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

4.4
No merger

 
This agreement will not operate by way of merger of any of the Obligations and
no judgment recovered by the Finance Parties will operate by way of merger of,
or in any way affect, the Security Interest, which is in addition to, and not in
substitution for, any other security now or subsequently held by the Finance
Parties in respect of the Obligations.
 

4.5
Further assurances

 

(a)
APG will, from time to time, whether before or after the Security Interest has
become enforceable, do all acts and things and execute and deliver all
transfers, assignments and instruments as the Finance Parties may reasonably
require for:

 

 
(1)
protecting the Collateral;

 

 
(2)
perfecting the Security Interest; and

 

 
(3)
exercising all powers, authorities and discretions conferred on the Finance
Parties.

 

(b)
APG will, from time to time after the Security Interest has become enforceable,
do all acts and things and execute and deliver all transfers, assignments and
instruments as the Finance Parties may require for facilitating the sale or
other disposition of the Collateral in connection with its realization.

 

4.6
Supplemental security

 
This agreement is in addition to and without prejudice to and is supplemental to
all other security now held or which may subsequently be held by the Finance
Parties.
 

4.7
Notices

 
Any notices, directions or other communications provided for in this agreement
must be in writing and given in accordance with the provisions of the Facility
Agreements.
 

4.8
Successors and assigns

 
This agreement is binding on APG, its successors and assigns, and enures to the
benefit of the Finance Parties and their successors and assigns. All rights of
the Finance Parties are assignable and in any action brought by an assignee to
enforce any of those rights, APG will not assert against the assignee any claim
or defence which APG now has or may have against the Finance Parties.
 

4.9
Waiver and Variation

 

(a)
Waiver of a Power arising under, or a provision of, this agreement (including
this clause), must be in writing and signed by the party granting the waiver.

 

(b)
A failure or delay in exercise, or partial exercise, of a Power (arising on the
occurrence of an Event of Default or otherwise) does not operate as a waiver of
that Power or preclude another or further exercise of that or another Power.

 

(c)
Any variation of a term of this agreement must be in writing and signed by the
parties.

 
page 92

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

4.10
Gender and number

 
Any reference in this agreement to gender includes all genders and words
importing the singular number includes the plural and vice versa.
 

4.11
Headings

 
The division of this agreement into clauses and the insertion of headings are
for convenient reference only and are not to affect its interpretation.
 

4.12
Language

 
The parties to this agreement expressly request and require that this agreement
and all related documents be drafted in English. Les parties aux présentes
conviennent et exigent que cette convention et tous les documents qui s'y
rattachent soient rédigés en anglais.
 

4.13
Severability

 
If any provision of this agreement is taken by any court of competent
jurisdiction to be invalid or void, the remaining provisions will remain in full
force and effect.
 

4.14
Governing law

 
This agreement is governed by and interpreted and enforced in accordance with
the laws of the Yukon Territory and the laws of Canada which are applicable in
the Yukon Territory.
 
[insert relevant execution clauses]
 
page 93

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 
Schedule 1 – Notices
 
  Notice details    
 
Apollo Gold Corporation
 
Address
 
5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
 
Attention
 
R. David Russell
 
Phone
 
+1 720 886 9656
 
Fax
 
+1 720 482 0957
 
Email
 
auminer01@aol.com
 

 
Financier
 
RMB Australia Holdings Limited
 
Address
 
Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000,Australia
 
Attention
 
Gregory Gay
 
Phone
 
+61 2 9253 6200
 
Fax
 
+61 2 9256 6291
 
Email
 
greg.gay@rmb.com.au
 

 
Agent
 
RMB Resources Inc.
 
Address
 
Suite 900, 143 Union Boulevard, Lakewood, Colorado 80228, United States of
America
 
Attention
 
Rick Winters
 
Phone
 
+1 303 986 5135
 
Fax
 
+1 303 986 5136
 
Email
 
rick.winters@rmbresources.com
 

 
page 94

--------------------------------------------------------------------------------


 

[logo1.jpg]
Schedule 9 RMB GSA

 

Schedule 2 – APG place of business  
Address: 5655 South Yosemite Street 
Suite 200 Greenwood Village
Colorado 80111-3220
United States of America
 
Contact: R. David Russell
Facsimile:         +1 720 482 0957

 
page 95

--------------------------------------------------------------------------------


 
Schedule 10
 

Key Mineral Rights

 
FEE LANDS
 

 
Acres

 
T. 7 N., R. 4 W., Jefferson County, Montana

 
Section 1:
 
Tract A (Tract 1) of Certificate of Survey No. 21135,
Folio 646-B; Tract A of Certificate of Survey No.
216150, Folio 678-B; Lot 4, Lot 5
 
79.206
         
Section 4:
 
S1/2SW1/4, Lot 10;
Surface only: Lots 17, 19, 20, 22, 23, 24, 25
(Less 20-acre Reynolds Tract – reconveyed
to Virginia Reynolds in 1996)
 
218.68
         
Section 5:
 
SE1/4SE1/4; Lot 11; SE1/4SW1/4;
Surface only: Lots 6, 19; SW1/4SW1/4
 
221.19
         
Section 8:
 
Lots 21, 24, 25, 26, 28, 29, 30, 31, 32, 33, 35,
36, 37, 39, 40, 41, 43, 44;
Surface only: Lot 38
 
335.98
         
Section 9:
 
N1/2NW1/4; NW1/4NE1/4; N1/2SW1/4SW1/4;
N1/2S1/2SW1/4SW1/4; SW1/4NW1/4; NW1/4SW1/4;
Surface only: Lots 3, 8, 9, 18
 
354.12
         
Section 16:
 
W1/2NW1/4; SE1/4NW1/4; SW1/4NE1/4NW/4;
N1/2SW1/4; SW1/4SW1/4; NOTE: This description
includes all of Placer 2578, being the N1/2NW1/4NW1/4;
SW1/4NE1/4NW1/4 and the NE1/4SE1/4NW1/4;
EXCEPTING THEREFROM 2 parcels of land described
in Book “U” of Deeds, page 229 and Book 18 of Deeds,
Pg 418
 
250.00

 
page 96

--------------------------------------------------------------------------------


 
Section 17:
 
Lots 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17 – Except Parcel in Lots 5 & 7, described
in Bk 61 deeds, Pg 38
 
394.24

 
T. 7 N., R. 3 W., Jefferson County, Montana

 
Section 6:
 
Parcel “A” - COS #132231, Folio 257C
 
2.603

 
T. 1 N., R. 12 W., Silver Bow County, Montana

 
Section 1:
 
Parcels 2 & 3 – COS #285-A
 
19.92

 
page 97

--------------------------------------------------------------------------------


 
PATENTED MINING CLAIMS
 
A.
The following patented mining claims, all located in Jefferson County, Montana,
are identified by U.S. Mineral Survey Number, Section, Township and Range.



NAME OF CLAIM
 
U.S. MS NO.
 
Section
 
Township &
Range
Placer
 
213
 
9, 16
 
7N4W
Placer
 
258
 
8
 
7N4W
Minah
 
286
 
8
 
7N4W
Minah
 
381
 
8
 
7N4W
North Pacific, Lot 53A
 
474
 
9
 
7N4W
Lot 53B
 
474
 
9
 
7N4W
Somewhere
 
734
 
9
 
7N4W
North Atlantic
 
1649
 
9
 
7N4W
Hillside
 
1870
 
7, 18
 
7N4W
Homestake
 
2025
 
8
 
7N4W
Iowa
 
2026
 
8, 17
 
7N4W
Iron Dollar
 
2027
 
8
 
7N4W
General Harris
 
2038
 
8
 
7N4W
Leadville
 
2038
 
7, 8
 
7N4W
Annie B
 
2064
 
8
 
7N4W
Flagstaff
 
2122
 
4, 5
 
7N4W
Russell
 
2732
 
9
 
7N4W
San Pedro Millsite, Lot B
 
4747
 
8, 17
 
7N4W
San Pedro, Lot A
 
4747
 
8, 17
 
7N4W
Blizzard
 
5456
 
17, 18
 
7N4W
Superior
 
7582
 
23
 
7N4W
Tamarack Jr.
 
7583
 
23
 
7N4W
Sinrock
 
7584
 
23
 
7N4W
Slenes
 
7585
 
14, 23
 
7N4W
Seva
 
7587
 
22
 
7N4W
Golden Star
 
7588
 
22
 
7N4W
Red Rock
 
7589
 
22
 
7N4W
Fraction
 
7590
 
22
 
7N4W
Copper King
 
7591
 
22, 23
 
7N4W
Elk
 
8241
 
15
 
7N4W
Jockey Boy
 
8242
 
15
 
7N4W
American Mint
 
8243
 
15
 
7N4W
Song Bird
 
8244
 
15
 
7N4W
Ruby
 
8245
 
15
 
7N4W

 
page 98

--------------------------------------------------------------------------------


 
NAME OF CLAIM
 
U.S. MS NO.
 
Section
 
Township &
Range
Daisy
 
8246
 
15
 
7N4W
Monitor
 
8247
 
15
 
7N4W
Blue Rock
 
8248
 
9, 10, 15, 16
 
7N4W
Basin
 
8249
 
10, 15
 
7N4W
Mammoth
 
8250
 
10, 15
 
7N4W
Wickes
 
8251
 
10, 15
 
7N4W
Covellite
 
8252
 
10, 15
 
7N4W
Tom Boy
 
8253
 
10
 
7N4W
Chalcopgeite
 
8254
 
10
 
7N4W
Jumper
 
8255
 
10
 
7N4W
Equator
 
8256
 
10
 
7N4W
Leamy No. 1
 
8444
 
9, 16
 
7N4W
Leamy No. 2
 
8445
 
9
 
7N4W
Alpine
 
8854
 
9
 
7N4W
Butte
 
8854
 
9
 
7N4W
Fair Trial
 
8854
 
10
 
7N4W
Anna Lee
 
8865
 
10, 15
 
7N4W
Bessie H.
 
8939
 
17
 
7N4W
Walker
 
8940
 
7, 12
 
7N4W, 7N5W
Catherine
 
8940
 
7, 12
 
7N4W, 7N5W
Dewey
 
8940
 
7, 12
 
7N5W, 7N4W
Albert
 
8940
 
12
 
7N5W
Anna
 
8940
 
7, 8
 
7N4W
Black Rock No. 1
 
8940
 
7, 8
 
7N4W
Bonanza
 
8940
 
7
 
7N4W
Chief Joseph
 
8940
 
12
 
7N5W
Col Farish
 
8940
 
7
 
7N4W
Dow
 
8940
 
7
 
7N4W
Edwards
 
8940
 
12
 
7N5W
F.E.R. (FRACTION)
 
8940
 
7
 
7N4W
Glenbeg No. 1
 
8940
 
7
 
7N4W
Glenbeg No.2
 
8940
 
7
 
7N4W
Henrietta
 
8940
 
12
 
7N5W
Kathleen
 
8940
 
7
 
7N4W
Pine Ridge
 
8940
 
7
 
7N4W
Prosper
 
8940
 
7
 
7N4W
Tell
 
8940
 
7
 
7N4W

 
page 99

--------------------------------------------------------------------------------


 
NAME OF CLAIM
 
U.S. MS NO.
 
Section
 
Township &
Range
T.F.C.
 
8940
 
7
 
7N4W
Black Rock No. 3
 
8940
 
7, 8
 
7N4W
May Bird
 
8946
 
9, 16
 
7N4W
Columbia
 
9080
 
15, 16
 
7N4W
Gertie R
 
9081
 
21
 
7N4W
Highland
 
9082
 
9, 10
 
7N4W
Mary
 
9082
 
10
 
7N4W
North Alta
 
9082
 
9, 10
 
7N4W
Spring
 
9082
 
9, 10
 
7N4W
Tunnel
 
9082
 
9, 10
 
7N4W
Learned
 
9183
 
11
 
7N5W
Black Rock #2
 
9184
 
8
 
7N4W
Chamberlin
 
9184
 
7
 
7N4W
D.E.D.
 
9184
 
8
 
7N4W
Geraldine C.
 
9184
 
8
 
7N4W
Helena
 
9184
 
7
 
7N4W
Jordan
 
9184
 
7, 8
 
7N4W
Missing Link
 
9184
 
7, 18
 
7N4W
Montana
 
9184
 
8
 
7N4W
P.Q.C.
 
9184
 
8
 
7N4W
Ray
 
9184
 
7
 
7N4W
S.R.D.
 
9184
 
7
 
7N4W
Last Chance
 
9193
 
10
 
7N4W
Babe
 
9325
 
16
 
7N4W
Soldier Boy
 
9641
 
9, 16
 
7N4W
U.S.
 
9641
 
9, 16
 
7N4W
Butte
 
9915
 
12
 
7N4W
Glasgow
 
9915
 
11, 13, 14
 
7N4W
Gray Eagle
 
9915
 
11, 12
 
7N4W
Paris
 
9915
 
12
 
7N4W
Nellie
 
10031
 
16
 
7N4W
Houghton
 
10032
 
17 ,18
 
7N4W
Wickes
 
10032
 
17, 18
 
7N4W
Blizzard No. 2
 
10033
 
18
 
7N4W
Last Chance
 
10640
 
9
 
7N4W
Sure Thing
 
10640
 
9
 
7N4W
Little Nancy
 
8939
 
17
 
7N4W

 
page 100

--------------------------------------------------------------------------------


 
NAME OF CLAIM
 
U.S. MS NO.
 
Section
 
Township &
Range
Elkador Extension
 
8939
 
17
 
7N4W
Elkador
 
2038
 
17, 18
 
7N4W
Little Nancy Extension
 
8939
 
17, 18
 
7N4W
Simmons Placer
 
4154
 
8, 17
 
7N4W

 
B.
The Searchlight patented mining claim, M.S. No. 6640, and the Wasp patented
mining claim, M.S. No. 6634, both of which are covered by that Exploration and
Mining Lease dated March 19, 2004 between Fremont River Development Corporation
and Montana Tunnels Mining, Inc.

 
UNPATENTED MINING CLAIMS
 
The following unpatented lode mining and millsite claims situate in Township 7
North, Range 4 West, P.M.M., Jefferson County, Montana, to-wit:


County Recording
Claim Name
 
Book
 
Page
 
BLM MMC
GG 41R
 
70
 
296
 
126750
GG 42R
 
70
 
298
 
126751
GG 45
 
66
 
28
 
81809
GG 46
 
66
 
29
 
81810
GG 47
 
66
 
30
 
81811
GG 49
 
66
 
32
 
81813
GG 50
 
66
 
33
 
81814
GG 52
 
66
 
35
 
81816
GG 52R
 
70
 
621
 
127830
GG 53
 
70
 
639
 
81817
GG 55
 
70
 
635
 
81819
GG 113
 
66
 
420
 
86605
AE 1
 
63
 
256
 
28456
AE 2
 
63
 
258
 
28457
AER 3
 
66
 
414
 
86606
AER 4
 
66
 
415
 
86607
AER 5
 
66
 
416
 
86608
AER 6
 
66
 
417
 
86609
AER 7
 
66
 
418
 
86610
AER 8
 
66
 
498
 
88741
AER 9
 
66
 
499
 
88742
F 11R
 
70
 
280
 
126743
F 15
 
69
 
541
 
86632
   
70
 
645
   

 
page 101

--------------------------------------------------------------------------------


 
County Recording
Claim Name
 
Book
 
Page
 
BLM MMC
F 19
 
69
 
852
 
124060
   
76
 
49-51
       
76
 
129
       
76
 
131
   
F-16
 
75
 
803
 
200554
F-17
 
70
 
643
 
121433
F-18
 
69
 
686
 
121434
F-22
 
70
 
286
 
126745
F-23
 
70
 
629
 
127834
F-24
 
70
 
288
 
126746
F-25
 
70
 
292
 
126747
F-26
 
70
 
290
 
126748
F-27
 
70
 
294
 
126749
ALTA FRACTION NO. 5
 
74
 
456
 
183678
ALTA FRACTION NO. 6
 
74
 
458
 
183679
ALTA FRACTION NO. 7
 
74
 
460
 
183680
GM 36
 
65
 
983
 
81868
GM 54
 
66
 
903
 
101643
MF 1
 
68
 
816
 
83464
   
70
 
631
       
75
 
800
   
TBX 14
 
69
 
191
 
28455
Kaki
 
69
 
193
 
28440
   
76
 
141
       
76
 
143
   

 
Owner or Claimant: Montana Tunnels Mining, Inc.
 
page 102

--------------------------------------------------------------------------------



Schedule 11

Current Insurance Policies
APOLLO GOLD/MONTANA TUNNELS
Insurance Program
Through June 30, 2008 

 
Description
         
2007-8
Type
 
Insurer
 
Policy Number
 
Coverage
·     Auto
 
National Union Fire Ins Co (AIG
 
CA 763-16-05
 
$1 million
             
·     General Liability & Emp Benefit
 
National Union Fire Ins Co (AIG
 
GL 972-50-30
 
$2 million/$1K
             
·     Umbrella
 
National Union Fire Ins Co (AIG)
 
BE7250685
 
$20 million/$10K
             
·     Workers Comp (Corporate)
 
New Hampshire Insurance Company
 
WC 159-08-45
 
Statutory
             
·     Foreign Pkg (WC)
 
AIG
 
WR10006025
 
Statutory
             
·     Canadian Autos
 
Chubb Ins Companies of Canada
 
37112596
 
$2 million/$1K
             
·     Canadian General Liability
 
American Home Assurance Co
 
RMGALA5488551
 
$2 million/$1K
             
·     Property & Boiler,BI after 30 days
 
Zurich
 
IM4553928-02
 
$61 million/$500K (was $55 mil.)
             
·     Stock throughput Program (Transit)
 
Lloyds of London
 
GMYA10L
 
$2.5 million/$5K
             
·     Directors and Officers (D&O)
 
National Union Fire Ins Co (AIG)
 
659-63-98
 
$20 million/$100K/$150K (was $5+$5)
             
·     Excess D&O over $5 million
 
National Union Fire Ins Co (AIG)
 
N/A
 
$5 million
             
·     Other Insurance
 
National Union Fire Ins Co (AIG)
 
647-9816
 
$3 million
             
·     Commercial Crime
 
Hartford Fire Insurance Co
 
00 FA 0233570-07
 
$3 million/$50K
             
·     Fiduciary Liability
 
Federal Insurance Co (Chubb)
 
6801-6727
 
$1 million/$25K

     
page 103

--------------------------------------------------------------------------------


 
Schedule 12
 
Excluded Claims

 

 
1
GG 41R

 

 
2
GG 42R

 

 
3
GG 49

 

 
4
GG 50

 

 
5
GG52

 

 
6
GG 52R

 

 
7
GG 53

 

 
8
GG 55

 

 
9
AER 8

 

 
10
AER 9

 

 
11
F-16

 

 
12
F-17

 

 
13
F-18

 

 
14
F-22

 

 
15
F-23

 

 
16
ALTA FRACTION NO. 5

 

 
17
ALTA FRACTION NO. 6

 

 
18
ALTA FRACTION NO. 7

 

 
19
GM 36

 

 
20
GM 54

 
page 104

--------------------------------------------------------------------------------


 
Schedule 13
 

Extension Facility Repayment Schedule        
Extension Facility Repayment Date
 
Extension Facility Repayment Amount
 
31 December 2008
 
$
1,716,667
           
31 March 2009
 
$
1,716,667
           
30 June 2009
 
$
1,716,666
 

 
page 105

--------------------------------------------------------------------------------



Schedule 13
 

Officer’s certificate

 
To: RMB Resources Inc.
 
I [insert name] am a [insert capacity - director/secretary] of each of [insert
names of Transaction Parties] (each a Transaction Party).
 
I refer to the facility agreement dated 12 October 2007 between Montana Tunnels
Mining, Inc. (as Borrower), Apollo Gold Corporation, Apollo Gold Inc. (as
Guarantors), RMB Australia Holdings Limited (as Financier) and RMB Resources
Inc. (as Agent), as amended and restated by a Amendment and Restatement
Agreement dated [insert date] between the Borrower, the Guarantors, the
Financier and RMB Resources Inc. (Facility Agreement).
 
A term defined in the Facility Agreement has the same meaning when used in this
Certificate.
 
I have been authorised by each Transaction Party to give this certificate.
 
I certify as follows:
 

1
Relevant documents

 
Attached to this certificate are true, complete and up-to-date copies of each of
the following:
 

(a)
[power of attorney: a duly executed power of attorney granted by each
Transaction Party authorising execution of the Transaction Documents to which it
is a party;] [to be included if applicable] and

 

(b)
board minutes: minutes of a meeting of the directors of each relevant
Transaction Party approving the execution and performance of its obligations
under the Amendment and Restatement Agreement and the RMB GSA to which it is
expressed to be a party and the granting of the power of attorney referred to in
paragraph (a) above.

 

2
No revocation

 
Each document, power of attorney and resolution referred to in paragraph 1 is in
full force and effect and has not been amended, modified or revoked.
 

3
Certification

 

(a)
The memorandum and articles of association, by-laws, constitution or other
constating documents of each Transaction Party that were provided to the Agent
on 12 October 2007 are true, complete and up-to-date, and have not been amended,
modified or revoked since 12 October 2007.

 

(b)
As at the date of execution of each the Amendment and Restatement Agreement and
the RMB GSA, each Transaction Party is solvent and will not become insolvent by
entering into and performing its obligations under each of the Amendment and
Restatement Agreement and the RMB GSA to which is a party.

 
page 106

--------------------------------------------------------------------------------


 

(c)
No Default has occurred and is continuing and no Default will arise if a Funding
Portion is provided by the Financier under the Facility Agreement.

 

(d)
Since 31 December 2006, and as at the date of this certificate, no event has
occurred and is continuing which has had or is likely to have a Material Adverse
Effect.

 

(e)
As at the date of this certificate, each representation and warranty in the
Facility Agreement is true, correct and not misleading.

 
Signed:
[insert name and capacity – director/secretary]
Date:
 
page 107

--------------------------------------------------------------------------------


 
[logo2.jpg]
 
Signing page
 

Executed as an agreement

 

 
Borrower
 
 
Signed for
Montana Tunnels Mining, Inc.
By its authorised signatory
 
By:
     
Authorised Signatory
 
 
print name
   
 
title
   

 

 
Guarantor
 
 
Signed for
Apollo Gold Corporation
By its authorised signatory
 
By:
     
Authorised Signatory
 
 
print name
   
 
title
   

 

 
Guarantor
 
 
Signed for
Apollo Gold Inc.
By its authorised signatory
 
By:
     
Authorised Signatory
 
 
print name
   
 
title
   




--------------------------------------------------------------------------------


 

[logo2.jpg]
Signing page

 

 
Agent
 
 
Signed for
RMB Resources Inc.
By its authorised officer
 
By:
     
Authorised Officer
 
 
print name
   
 
title
   




--------------------------------------------------------------------------------


 
[logo2.jpg]
 

 
Financier
 
 
Signed for
RMB Australia Holdings Limited
By
 
By:
     
Director
 
 
print name
   
 
By:
     
Director / Secretary
 
 
print name
   
 
title
   




--------------------------------------------------------------------------------


 